 

Exhibit 10.10

 

CREDIT AND SECURITY AGREEMENT

THIS CREDIT AND SECURITY AGREEMENT (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Agreement”) is dated as
of July 18, 2017 by and among SAREPTA THERAPEUTICS, INC., a Delaware corporation
(“Sarepta”), and  any additional borrower that may hereafter be added to this
Agreement (each individually as a “Borrower”, and collectively as “Borrowers”),
MIDCAP FINANCIAL TRUST, a Delaware statutory trust, individually as a Lender,
and as Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender.

RECITALS

Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein.  Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Agent agree as follows:

ARTICLE 1 - DEFINITIONS

Certain Defined Terms

.  The following terms have the following meanings:

“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2, (b) pursuant to
Section 10.1(a), and in respect of which Agent has suspended or terminated the
Revolving Loan Commitment pursuant to Section 10.2, and/or (c) pursuant to
Section 10.1(f).

“Access Agreement” means a landlord consent, bailee letter or warehouseman’s
letter, in form and substance reasonably satisfactory to Agent, in favor of
Agent executed by such landlord, bailee or warehouseman, as applicable, for any
third party location.

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, “general intangibles” (as defined in the UCC),
Intellectual Property, rights, remedies, Guarantees, “supporting obligations”
(as defined in the UCC), “letter-of-credit rights” (as defined in the UCC) and
security interests in respect of the foregoing, all rights of enforcement and
collection, all books and records evidencing or related to the foregoing, and
all rights under the Financing Documents in respect of the foregoing, (d) all
information and data compiled or derived by any Borrower or to which any
Borrower is entitled in respect of or related to the foregoing, and (e) all
proceeds of any of the foregoing.

“Additional Tranche” means an additional amount of Revolving Loan Commitment
equal to $20,000,000 (it being acknowledged that multiple Additional Tranches
are permitted pursuant to Section 2.1(f) in minimum amounts of $1,000,000 each
for a total of up to $20,000,000).

“Affected Lender” has the meaning set forth in Section 11.17(c).

90315629_11

--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons.

“Agent” means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors and assigns of MCF in such
capacity.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.

“Applicable Margin” means with respect to Revolving Loans and all other
Obligations three and 95/100 percent (3.95%).

“Banking Services” means commercial banking services, including, without
limitation, to (a) commercial credit cards, other commercial cards and purchase
cards, (b) excess cash, investments, foreign exchange and merchant services, (c)
cash management services (including, without limitation, maintenance of
Collateral Accounts) and (d) other payment services (including, without
limitation, electronic payment service, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Banking Services Indebtedness” means Debt incurred by Sarepta under Banking
Services in aggregate amount not to exceed $1,000,000 of which $750,000 shall be
cash collateralized pursuant to clause (c) of the definition of Subject Cash
Collateral Accounts.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day on the preceding Business Day) in the amount of $1,000,000
are offered to major banks in the London interbank market on or about 11:00 a.m.
(Eastern time) two (2) Business Days prior to the commencement of such Interest
Period, for a term comparable to such Interest Period, which determination shall
be conclusive in the absence of manifest error.

“Base Rate” means the per annum rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate,”
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate; provided, however, that
Agent may, upon prior written notice to Borrower, choose a reasonably comparable
index or source to use as the basis for the Base Rate.

“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list or is named as a
“listed person” or “listed entity” on other lists made under any Anti-Terrorism
Law.

 

2

 

90315629_11

--------------------------------------------------------------------------------

 

“Books” means all of books and records of a Person, including ledgers, federal
and state tax returns, records regarding the Person’s assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

“Borrower” and “Borrowers” mean the entity(ies) described in the first paragraph
of this Agreement and each of their successors and permitted assigns.

“Borrower Representative” means Sarepta Therapeutics, Inc., in its capacity as
Borrower Representative pursuant to the provisions of Section 2.9, or any
successor Borrower Representative selected by Borrowers and approved by Agent.

“Borrowing Base” means:

(a)with respect to borrowings of the Revolving Loans, during the Initial
Borrowing Period:

(i)the product of eighty-five percent (85%) multiplied by the aggregate amount
of Borrower’s gross accounts receivable (as defined in accordance with GAAP),
which, in all cases, (x) were generated by Borrower in the Ordinary Course of
Business, (y) are owed by an Account Debtor with its principal place of business
inside the United States, (z) are payable in U.S. dollars, and (aa) are not
either unbilled or unpaid more than 45 days past the invoice due date; plus

(ii)the product of five percent (5%) multiplied by the aggregate amount of
Borrower’s total Inventory (as defined in accordance with GAAP), which, in all
cases is located in the continental United States; minus

(iii)the amount of any reserves and/or adjustments provided for in this
Agreement.

(b)with respect to borrowings of the Revolving Loans, on and after the Borrowing
Base Audit Completion Date:

(i)

the product of (i) eighty-five percent (85%) multiplied by (ii) the aggregate
net amount at such time of the Eligible Accounts; plus

(ii)

subject to the proviso contained below as part of this definition, the lesser of
(i) forty percent (40%) multiplied by the Orderly Liquidation Value of the
Eligible Inventory, or (ii) forty percent (40%) multiplied by the value of the
Eligible Inventory, valued at the lower of first-in-first-out cost or market
cost, and after factoring in all rebates, discounts and other incentives or
rewards associated with the purchase of the applicable Inventory; minus

(iii)

the amount of any reserves and/or adjustments provided for in this Agreement.

Provided, that (x) the Eligible Inventory component set forth in (b)(ii) shall
not at any time exceed the lesser of 20% of the Borrowing Base and $8,000,000
and (y) the Borrowing Base calculated on any date on or after the Borrowing Base
Audit Completion Date will be adjusted down in any manner (including, without
limitation, adjusting the criteria for Eligible Accounts and Eligible Inventory)
if necessary in Agent’s good faith credit judgment and discretion based on the
audits, valuations and/or appraisals of the Collateral provided to Agent on the
Borrowing Base Audit Completion Date.

“Borrowing Base Audit Completion Date” means the date on which the audits,
valuations and/or appraisals of the Collateral are first completed by or at the
direction of Agent following the Closing Date.

 

“Borrowing Base Certificate” means, during the Initial Borrowing Period, each
certificate, duly executed by a Responsible Officer of Borrower Representative,
in the form attached hereto as Exhibit C.  On and after the Borrowing Base Audit
Completion Date, a form of Borrowing Base Certificate reasonably agreed between
Agent and

 

3

 

90315629_11

--------------------------------------------------------------------------------

 

Borrower Representative shall be attached to this Agreement as Exhibit C as a
replacement thereof and shall be used for each borrowing of the Revolving Loans
occurring thereafter.

“Business Day” means any day that is not (a) a Saturday or Sunday or (b) a day
on which Agent is closed.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code and any of such Person’s Subsidiaries.

“CFC Holdco” means any Subsidiary of Borrower or a Secured Guarantor
substantially all the assets of which consist of equity interests in, or
intercompany loans permitted pursuant to this Agreement and owed by, CFCs or
other CFC Holdcos.

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of Borrower, is or becomes a beneficial owner
(within the meaning Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of Borrower, representing thirty-five percent (35%) or
more of the combined voting power of Borrower’s then outstanding securities; (b)
during any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the board of directors or board of managers
or similar governing Person(s) of Borrower (together with any new directors or
managers whose election by the board of directors or board of managers or
similar governing Person(s) of Borrower was approved by a vote of not less than
a majority of the directors or managers then still in office who either were
directors or managers at the beginning of such period  or whose election or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors or managers
then in office; (c) Borrower or any of its direct or indirect Subsidiaries
ceases to own and control, directly or indirectly, all of the economic and
voting rights associated with the outstanding securities of each of its
Subsidiaries; or (d) the occurrence of any “change in control” or any term or
provision of similar effect under any Subordinated Debt Document, the Term
Credit Documents or Borrower’s Organizational Documents.

“Closing Date” means the date of this Agreement.

“CMS” means the federal Centers for Medicare and Medicaid Services (formerly the
federal Health Care Financing Administration), and any successor Governmental
Authority.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including, without limitation, all of the property described in
Schedule 9.1 hereto.  For the avoidance of doubt, Collateral shall not include
(a) the real property owned in fee simple by Borrower located at 1749 SW Airport
Way, Corvallis, Oregon or 100 Federal Street, Andover, Massachusetts, (b) any
real property owned in fee simple by Borrower or any Secured Guarantor that does
not constitute Material Real Property or (c) any leasehold interests of Borrower
or any Secured Guarantor, as lessee.

“Collateral Account” means any Deposit Account, Securities Account or Commodity
Account.

“Commitment Annex” means Annex A to this Agreement.

“Commitment Expiry Date” means the earlier of (i) the date that all of the Term
Credit Obligations are either paid in full or declared due and payable or (ii)
June 1, 2021.

“Commodity Account” means a “commodity account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.

 

4

 

90315629_11

--------------------------------------------------------------------------------

 

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.

“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of Borrower (or any other Person, as the
context may require hereunder) in its consolidated financial statements if such
statements were prepared as of such date.

“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other monetary obligation of another such as an obligation
directly or indirectly guaranteed, endorsed, co‑made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the Ordinary Course of
Business.  The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.

“Control Agreement” means a Securities Account Control Agreement or Deposit
Account Control Agreement, as applicable.

“Credit Exposure” means, at any time, any portion of the Revolving Loan
Commitment, and of any other Obligations that remains outstanding; provided,
however, that no Credit Exposure shall be deemed to exist solely due to the
existence of contingent indemnification liability, absent the assertion of a
claim, or the known existence of a claim reasonably likely to be asserted, with
respect thereto.

“Credit Party” means any Borrower, any Guarantor under a guarantee of the
Obligations or any part thereof (including, without limitation, a Secured
Guarantor) and any other Person (other than Agent, a Lender or a participant of
a Lender), whether now existing or hereafter acquired or formed, that becomes
expressly obligated as a borrower, guarantor, surety, pledgor or other similar
obligor under any Financing Document, and any Person whose equity interests or
portion thereof have been pledged or hypothecated to Agent under any Financing
Document; and “Credit Parties” means all such Persons, collectively.

“DEA” means the Drug Enforcement Administration of the United States of America,
and any successor agency thereof.

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business, (d) all capital leases of such Person, (e) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (f) all equity securities of such Person subject to
repurchase or redemption other than at the sole option of such Person, (g) all
obligations secured by a Lien on any asset of such Person, whether or not such
obligation is otherwise an obligation of such Person, (h) when determinable
under GAAP, “earnouts”, purchase price adjustments, profit sharing arrangements,
deferred purchase money amounts and similar payment obligations or continuing
obligations of any nature of such Person arising out of purchase and sale
contracts, (i) all Debt of others guaranteed by such Person, (j) off-balance
sheet liabilities and/or Pension Plan or Multiemployer Plan liabilities of such
Person, (k) when determinable under GAAP, obligations arising under non-compete
agreements, (l) obligations arising under bonus, deferred compensation,
incentive compensation or similar arrangements, other than those arising in the
Ordinary Course of Business and (m) all Contingent Obligations.  Without
duplication of any of the foregoing, Debt of Borrowers shall include any and all
Loans.

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

5

 

90315629_11

--------------------------------------------------------------------------------

 

“Defaulted Lender” has the meaning set forth in Section 11.20.

“Deficiency Amount” has the meaning set forth in Section 2.10(e).

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any Borrower and each financial institution
in which such Borrower maintains a Deposit Account, which agreement provides
that (a) such financial institution shall comply with instructions originated by
Agent directing disposition of the funds in such Deposit Account without further
consent by the applicable Borrower, and (b) such financial institution shall
agree that it shall have no Lien on, or right of setoff or recoupment against,
such Deposit Account or the contents thereof, other than in respect of usual and
customary service fees and returned items for which Agent has been given value,
in each such case expressly consented to by Agent, and containing such other
terms and conditions as Agent may require, including as to any such agreement
pertaining to any Lockbox Account, providing that such financial institution
shall wire, or otherwise transfer, in immediately available funds, on a daily
basis to the Payment Account all funds received or deposited into such Lockbox
or Lockbox Account.

“Deposit Account Restriction Agreement” means an agreement, in form and
substance reasonably satisfactory to Agent, among Agent, Borrower and each bank
in which the Borrower maintains a Deposit Account and into which Deposit Account
proceeds of Accounts from Governmental Account Debtors are paid directly by the
Governmental Account Debtor, and which agreement provides that such bank shall
not enter into an agreement with respect to such Deposit Account pursuant to
which the bank agrees to comply with instructions originated by any Person,
other than the Borrower that owns the Deposit Account, directing disposition of
the funds in such Deposit Account, and containing such other terms and
conditions as Agent may reasonably require, including as to any such agreement
pertaining to any Lockbox Account, providing that such bank shall wire, or
otherwise transfer, in immediately available funds, on a daily basis to the
Payment Account and/or a Lockbox Account subject to a Deposit Account Control
Agreement (as Agent shall elect and direct at the time such agreement is signed)
all funds received or deposited into such Lockbox Account and associated Lockbox
unless the Borrower shall otherwise instruct the bank in writing, subject to the
limitations set forth in the Deposit Account Restriction Agreement and the other
Financing Documents.

 

“Disclosure Schedules” has the meaning set forth in Section 3.9.

 

“Disqualified Stock” means any equity interests  which, by its terms (or by the
terms of any security or other equity interests into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise, or is redeemable at the option of the holder thereof, in whole or
in part, on or prior to the date that is ninety-one (91) days following the
Termination Date (excluding any provisions requiring redemption upon a “change
of control” or similar event; provided that such “change of control” or similar
event results in the payment in full of the Obligations and the occurrence of
the Revolving Credit Obligations Termination), (b) is convertible into or
exchangeable for (i) debt securities or (ii) any equity interests  referred to
in (a) above, in each case, at any time on or prior to the date that is
ninety-one (91) days following the Termination Date at the time such equity
interests were issued and (c) is entitled to receive scheduled dividends or
distributions in cash prior to the date that is ninety-one (91) days following
the Termination Date (except for dividends or distributions permitted by the
terms of this Agreement).

“Distribution” means as to any Person (a) any dividend or other distribution
(whether in cash, securities or other property) on any equity interest in such
Person (except those payable solely in its equity interests of the same class),
(b) any payment by such Person on account of (i) the purchase, redemption,
retirement, defeasance, surrender, cancellation, termination or acquisition of
any equity interests in such Person or any claim respecting the purchase or sale
of any equity interest in such Person, or (ii) any option, warrant or other
right to acquire any equity interests in such Person, (c) any management fees,
salaries or other fees or compensation to any Person holding an equity interest
in a Borrower or a Subsidiary of a Borrower (other than reasonable and customary
(i) payments of salaries to individuals, (ii) directors fees, and (iii) advances
and reimbursements to employees or directors, all in the Ordinary Course of
Business), an Affiliate of a Borrower or an Affiliate of any Subsidiary of a
Borrower, (d) any lease or rental payments to an Affiliate or Subsidiary of a
Borrower, or (e) repayments of or debt service on loans or other

 

6

 

90315629_11

--------------------------------------------------------------------------------

 

indebtedness held by any Person holding an equity interest in a Borrower or a
Subsidiary of a Borrower, an Affiliate of a Borrower or an Affiliate of any
Subsidiary of a Borrower unless permitted under and made pursuant to a
Subordination Agreement applicable to such loans or other indebtedness.

“DMD Agreements” has the meaning set forth in Section 4.15(e).

“DMD Assets” means all property and assets of any Credit Party, including,
without limitation, all Intellectual Property and license agreements, relating
to the treatment of Duchenne Muscular Dystrophy.

“Dollars” or “$” means the lawful currency of the United States of America.

“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.

“Eligible Account” means, subject to the criteria below, an account receivable
of a Borrower, which was generated in the Ordinary Course of Business, which was
generated originally in the name of a Borrower and not acquired via assignment
or otherwise, and which Agent, in its commercially reasonable credit judgment
and discretion, deems to be an Eligible Account.  The net amount of an Eligible
Account at any time shall be (a) the face amount of such Eligible Account as
originally billed minus all cash collections and other proceeds of such Account
received from or on behalf of the Account Debtor thereunder as of such date and
any and all returns, rebates, discounts (which may, at Agent’s option, be
calculated on shortest terms), credits, allowances or excise taxes of any nature
at any time issued, owing, claimed by Account Debtors, granted, outstanding or
payable in connection with such Accounts at such time, and (b) adjusted by
applying percentages (known as “liquidity factors”) by payor and/or payor class
based upon the applicable Borrower’s actual recent collection history for each
such payor and/or payor class in a manner consistent with Agent’s underwriting
practices and procedures.  Such liquidity factors may be adjusted by Agent from
time to time as warranted by Agent’s underwriting practices and procedures and
using Agent’s commercially reasonable credit judgment.  Without limiting the
generality of the foregoing, no Account shall be an Eligible Account if:

(a)

the Account remains unpaid more than ninety (90) days past the claim or invoice
date (but in no event more than one hundred and twenty (120) days after the
applicable goods or services have been rendered or delivered)’ provided that
Agent may shorten the foregoing periods, in its commercially reasonable credit
judgment, based upon audits conducted following the Closing Date;

(b)

the Account is subject to any defense, set-off, recoupment, counterclaim,
deduction, discount, credit, chargeback, freight claim, allowance, or adjustment
of any kind (but only to the extent of such defense, set-off, recoupment,
counterclaim, deduction, discount, credit, chargeback, freight claim, allowance,
or adjustment), or the applicable Borrower is not able to bring suit or
otherwise enforce its remedies against the Account Debtor through judicial
process;

(c)

if the Account arises from the sale of goods, any part of any goods the sale of
which has given rise to the Account has been returned, rejected, lost, or
damaged (but only to the extent that such goods have been so returned, rejected,
lost or damaged);

(d)

if the Account arises from the sale of goods, the sale was not an absolute, bona
fide sale, or the sale was made on consignment or on approval or on a
sale-or-return or bill-and-hold or progress billing basis, or the sale was made
subject to any other repurchase or return agreement, or the goods have not been
shipped to the Account Debtor or its designee or the sale was not made in
compliance with applicable Laws;

(e)

if the Account arises from the performance of services, the services have not
actually been performed or the services were undertaken in violation of any Law
or the Account represents a progress billing for which services have not been
fully and completely rendered;

(f)

the Account is subject to a Lien other than a Permitted Lien, or Agent does not
have a first priority, perfected Lien on such Account;

 

7

 

90315629_11

--------------------------------------------------------------------------------

 

(g)

the Account is evidenced by Chattel Paper or an Instrument of any kind, or has
been reduced to judgment, unless such Chattel Paper or Instrument has been
delivered to Agent;

(h)

the Account Debtor is an Affiliate or Subsidiary of a Credit Party, or if the
Account Debtor holds any Debt of a Credit Party;

(i)

more than fifty percent (50%) of the aggregate balance of all Accounts owing
from the Account Debtor obligated on the Account are ineligible under
subclause (a) above (in which case all Accounts from such Account Debtor shall
be ineligible);

(j)

without limiting the provisions of clause (i) above, fifty percent (50%) or more
of the aggregate unpaid Accounts from the Account Debtor obligated on the
Account are not deemed Eligible Accounts under this Agreement for any reason;

(k)

the total unpaid Accounts of the Account Debtor obligated on the Account exceed
twenty percent (20%) of the net amount of all Eligible Accounts owing from all
Account Debtors (but only the amount of the Accounts of such Account Debtor
exceeding such twenty percent (20%) limitation shall be considered ineligible);

(l)

any covenant, representation or warranty contained in the Financing Documents
with respect to such Account has been breached in any respect;

(m)

the Account is unbilled or has not been invoiced to the Account Debtor in
accordance with the procedures and requirements of the applicable Account
Debtor;

(n)

the Account is an obligation of a Governmental Account Debtor, unless Agent has
agreed to the contrary in writing and Agent has received from the Account Debtor
the acknowledgement of Agent’s notice of assignment of such obligation pursuant
to this Agreement;

(o)

the Account is an obligation of an Account Debtor that has suspended business,
made a general assignment for the benefit of creditors, is unable to pay its
debts as they become due or as to which a petition has been filed (voluntary or
involuntary) under any law relating to bankruptcy, insolvency, reorganization or
relief of debtors, or the Account is an Account as to which any facts, events or
occurrences exist which could reasonably be expected to impair the validity,
enforceability or collectability of such Account or reduce the amount payable or
delay payment thereunder;

(p)

the Account Debtor has its principal place of business or executive office
outside the United States;

(q)

the Account is payable in a currency other than United States dollars;

(r)

the Account Debtor is an individual;

(s)

the Borrower owning such Account has not signed and delivered to Agent notices,
in the form requested by Agent, directing the Account Debtors to make payment to
the applicable Lockbox Account; provided however, that no Accounts shall be
deemed ineligible solely for failure to satisfy the requirements of this clause
(s) during the Lockbox Post-Closing Period;

(t)

the Account includes late charges or finance charges (but only such portion of
the Account shall be ineligible);

(u)

the Account arises out of the sale of any Inventory upon which any other Person
holds, claims or asserts a Lien (except for Liens granted to the Term Credit
Agent pursuant to the Term Credit Documents or otherwise to secure the Term
Credit Obligations); or

 

8

 

90315629_11

--------------------------------------------------------------------------------

 

(v)

the Account or Account Debtor fails to meet such other specifications and
requirements which may from time to time be established by Agent in its
commercially reasonable credit judgment and discretion.

“Eligible Assignee” has the meaning set forth in Section 11.20.

“Eligible Inventory” means Inventory owned by a Borrower and acquired and
dispensed by such Borrower in the Ordinary Course of Business that Agent, in its
commercially reasonable credit judgment and discretion, deems to be Eligible
Inventory.  Without limiting the generality of the foregoing, no Inventory shall
be Eligible Inventory if:

(a)

such Inventory is not owned by a Borrower free and clear of all Liens and rights
of any other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure such
Borrower’s performance with respect to that Inventory);

(b)

such Inventory is placed on consignment or is in transit;

(c)

such Inventory is covered by a negotiable document of title, unless such
document has been delivered to Agent with all necessary endorsements, free and
clear of all Liens except those in favor of Agent;

(d)

such Inventory is excess, obsolete, unsalable, shopworn, seconds, damaged, unfit
for sale, unfit for further processing, is of substandard quality or is not of
good and merchantable quality, free from any defects;

(e)

such Inventory consists of marketing materials, display items or packing or
shipping materials or manufacturing supplies or Work-In-Process;

(f)

such Inventory is not subject to a first priority Lien in favor of Agent;

(g)

such Inventory consists of goods that can be transported or sold only with
licenses that are not readily available or of any substances defined or
designated as hazardous or toxic waste, hazardous or toxic material, hazardous
or toxic substance, or similar term, by any environmental law or any
Governmental Authority applicable to Borrowers or their business, operations or
assets;

(h)

such Inventory is not covered by casualty insurance acceptable to Agent;

(i)

any covenant, representation or warranty contained in the Financing Documents
with respect to such Inventory has been breached in any material respect;

(j)

such Inventory is located (i) outside of the continental United States or
(ii) on premises where the aggregate amount of all Inventory (valued at cost) of
Borrowers located thereon is less than $10,000;

(k)

such Inventory is located on premises with respect to which Agent has not
received an Access Agreement or mortgagee letter acceptable in form and
substance to Agent;

(l)

such Inventory consists of (A) discontinued items, (B) slow-moving or excess
items held in inventory, or (C) used items held for resale;

(m)

such Inventory does not consist of finished goods;

(n)

such Inventory does not meet all standards imposed by any Governmental
Authority, including with respect to its production, acquisition or importation
(as the case may be);

(o)

such Inventory has an expiration date within the next three (3) months;

(p)

such Inventory consists of products for which Borrowers have a greater than six
(6) month supply on hand;

 

9

 

90315629_11

--------------------------------------------------------------------------------

 

(q)

such Inventory is held for rental or lease by or on behalf of Borrowers;

(r)

such Inventory is subject to any licensing, patent, royalty, trademark, trade
name or copyright agreement with any third parties, which agreement restricts
the ability of Agent or any Lender to sell or otherwise dispose of such
Inventory; or

(s)

such Inventory fails to meet such other specifications and requirements which
may from time to time be established by Agent in its commercially reasonable
credit judgment.  Agent and Borrowers agree that Inventory shall be subject to
periodic appraisal by Agent and that valuation of Inventory shall be subject to
adjustment pursuant to the results of such appraisal.  Notwithstanding the
foregoing, the valuation of Inventory shall be subject to any legal limitations
on sale and transfer of such Inventory.

“Environmental Laws” shall mean each present and future law (statutory or
common), ordinance, treaty, rule, regulation, order, policy, other legal
requirement or determination of an arbitrator or of a Governmental Authority
and/or Required Permits imposing liability or standards of conduct for or
relating to the regulation and protection of the environment and natural
resources, and related environmental risks to human health, safety and the
workplace, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.

“Equipment” means all “equipment”, as defined in Article 9 of the UCC, with such
additions to such term as may hereafter be made, and includes without limitation
all machinery, fixtures, goods, vehicles (including motor vehicles and trailers)
and any interest in any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

“ERISA Affiliate” has the meaning set forth in Section 3.6.

“Event of Default” has the meaning set forth in Section 10.1.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Agent or a Lender or required to be withheld or deducted from a payment to a
the Agent or a Lender, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Revolving Loan Commitment pursuant to a law in effect on the date on which (i)
such Lender acquires such interest in the Loan or Revolving Loan Commitment or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.8(a), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
and (c) any Taxes imposed under FATCA.

“Existing DMD Agreements” has the meaning set forth in Section 4.15(e).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this

Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FDA” means the Food and Drug Administration of the United States of America,
any comparable state or local Government Authority, any comparable Government
Authority in any non-United States jurisdiction, and any successor agency of any
of the foregoing.

 

10

 

90315629_11

--------------------------------------------------------------------------------

 

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

“Fee Letter” means one or more letter agreements, if any, between Agent and
Borrower relating to fees payable to Agent, for its own account, in connection
with this Agreement.

“Financing Documents” means this Agreement, the Perfection Certificate, any
Notes, the Security Documents, the Fee Letter, the Intercreditor Agreement, any
Mortgages, any other subordination or intercreditor agreement pursuant to which
any Debt and/or any Liens securing such Debt is subordinated to all or any
portion of the Obligations and all other documents, instruments and agreements
related to the Obligations and heretofore executed, executed concurrently
herewith or executed at any time and from time to time hereafter, as any or all
of the same may be amended, supplemented, restated or otherwise modified from
time to time.

“Foreign Subsidiary” means any Subsidiary organized under the laws of any
jurisdiction other than a political subdivision of the United States.

“Fraudulent Conveyance” has the meaning set forth in Section 2.10(b).

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

“General Intangible” means all “general intangibles”, as defined in the UCC,
with such additions to such term as may hereafter be made, and includes without
limitation, all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, trademarks, service marks
and, to the extent permitted under applicable Law, any applications therefor,
whether registered or not, any trade secret rights, including any rights to
unpatented inventions, payment intangibles, royalties, contract rights,
goodwill, franchise agreements, purchase orders, customer lists, route lists,
telephone numbers, domain names, claims, income and other tax refunds, security
and other deposits, options to purchase or sell real or personal property,
rights in all litigation presently or hereafter pending (whether in contract,
tort or otherwise), insurance policies (including, without limitation, key man,
property damage, and business interruption insurance), payments of insurance and
rights to payment of any kind.

“Good Manufacturing Practices” means current good manufacturing practices, as
set forth in 21 C.F.R. Parts 210 and 211.

“Governmental Account Debtor” means any Account Debtor that is a Governmental
Authority, including, without limitation, Medicare and Medicaid.

“Governmental Authority” means any nation or government, any state, local or
other political subdivision thereof, and any agency, department or Person
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any corporation or other Person
owned or controlled (through stock or capital ownership or otherwise) by any of
the foregoing, whether domestic or foreign.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any monetary
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements

 

11

 

90315629_11

--------------------------------------------------------------------------------

 

for collection or deposit in the Ordinary Course of Business.  The term
“Guarantee” used as a verb has a corresponding meaning.

“Guarantor” means any Credit Party that has executed or delivered, or shall in
the future execute or deliver, any Guarantee of any portion of the Obligations.

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Environmental Laws; toxic mold, any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words of
similar import within the meaning of any Environmental Law, including:  (a) any
“hazardous substance” defined as such in (or for purposes of) CERCLA, or any
so-called “superfund” or “superlien” Law, including the judicial interpretation
thereof; (b) any “pollutant or contaminant” as defined in 42 U.S.C.A. §
9601(33); (c) any material now defined as “hazardous waste” pursuant to 40
C.F.R. Part 260; (d) any petroleum or petroleum by-products, including crude oil
or any fraction thereof; (e) natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel; (f) any “hazardous chemical” as defined
pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes,
materials, pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls (“PCB’s”), flammable explosives, radioactive
materials, infectious substances, materials containing lead-based paint or raw
materials which include hazardous constituents); and (h) any other toxic
substance or contaminant that is subject to any Environmental Laws or other past
or present requirement of any Governmental Authority.

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

“Healthcare Laws” means all applicable Laws relating to the procurement,
development, provision, clinical and non-clinical evaluation or investigation,
product approval or clearance, manufacture, production, analysis, distribution,
dispensing, importation, exportation, use, handling, quality, reimbursement,
sale, labeling, advertising, promotion, or postmarket requirements of any drug,
medical device, clinical laboratory service, food, dietary supplement, or other
product (including, without limitation, any ingredient or component of, or
accessory to, the foregoing products) subject to regulation under the Federal
Food, Drug, and Cosmetic Act (21 U.S.C. et seq.), Clinical Laboratory
Improvement Amendments of 1988 (42 U.S.C. §263a et seq) and its implementing
regulations (42 C.F.R. Part 493) and similar state or foreign laws, controlled
substances laws, pharmacy laws, consumer product safety laws, Medicare,
Medicaid, and all laws, policies, procedures, requirements and regulations
pursuant to which Permits are issued, in each case, as the same may be amended
from time to time.

“Healthcare Permit” means a Permit (a) issued or required under Healthcare Laws
applicable to the business of any Borrower or any of its Subsidiaries or
necessary in the possession, ownership, warehousing, marketing, promoting, sale,
labeling, furnishing, distribution or delivery of goods or services under
Healthcare Laws applicable to the business of any Borrower or any of its
Subsidiaries, (b) issued by any Person from which any Borrower has, as of the
Closing Date, received an accreditation, and/or (c) issued or required under
Healthcare Laws applicable to the ownership or operation of any business
location of a Borrower.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder.

“HIPAA Compliant” shall mean that the applicable Person is in compliance with
each of the applicable requirements of the so-called “Administrative
Simplification” provisions of HIPAA, and is not and could not reasonably be
expected to become the subject of any civil or criminal penalty, process, claim,
action or proceeding, or any administrative or other regulatory review, survey,
process or proceeding (other than routine surveys or reviews

 

12

 

90315629_11

--------------------------------------------------------------------------------

 

conducted by any government health plan or other accreditation entity) that
could result in any of the foregoing or that could reasonably be expected to
adversely affect such Person’s business, operations, assets, properties or
condition (financial or otherwise), in connection with any actual or potential
violation by such Person of the provisions of HIPAA.

“Indemnitees” has the meaning set forth in Section 12.14(b).

“Initial Borrowing Period” means the period beginning on the Closing Date and
ending on the earlier of (a) sixty (60) days after the Closing Date (or such
later date as Agent may agree in writing in its sole discretion) and (b) the
Borrowing Base Audit Completion Date.

“Instrument” means “instrument”, as defined in Article 9 of the UCC.

“Intellectual Property” means all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, trade names, service marks, mask works, rights of use of any
name, domain names, or any other similar rights, any applications therefor,
whether registered or not, know-how, operating manuals, trade secret rights,
clinical and non-clinical data, rights to unpatented inventions, and any claims
for damage by way of any past, present, or future infringement of any of the
foregoing.

“Intercompany Loans” has the meaning set forth in Section 2.9.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the date hereof by and between the Agent and the administrative agent under the
Term Credit Documents.

“Interest Period” means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.

“Inventory” means all “inventory”, as defined in the UCC, with such additions to
such term as may hereafter be made, and includes without limitation all
merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.

“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or commit to make any acquisition
(including through licensing) of (i) all or substantially all of the assets of
another Person, or (ii) any business, Product, business line or product line,
division or other unit operation of any Person or (c) make or purchase any
advance, loan, extension of credit or capital contribution to, or any other
similar investment in, any Person.  

“Joinder Requirements” has the meaning set forth in Section 4.8.

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.  “Laws” includes,
without limitation, Healthcare Laws and Environmental Laws.

“Lender” means each of (a) if applicable, MCF, in its capacity as a lender
hereunder, (b) each other Person party hereto in its capacity as a lender
hereunder, (c) each other Person that becomes a party hereto as Lender pursuant
to Section 11.17, and (d) the respective successors of all of the foregoing, and
“Lenders” means all of the foregoing.

“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a) 1.00% and (b) the rate determined by Agent (rounded upwards, if
necessary, to the next 1/100th%) by dividing (i) the Base LIBOR

 

13

 

90315629_11

--------------------------------------------------------------------------------

 

Rate for the Interest Period, by (ii) the sum of one minus the daily average
during such Interest Period of the aggregate maximum reserve requirement
(expressed as a decimal) then imposed under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor thereto) for
“Eurocurrency Liabilities” (as defined therein).

“Lien” means a claim, mortgage, deed of trust, lien, levy, charge, pledge,
security interest or other encumbrance of any kind, whether voluntarily incurred
or arising by operation of Law or otherwise against any property. For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Loan Account” has the meaning set forth in Section 2.6(b).

“Loan(s)” means the Revolving Loans.

“Lockbox” has the meaning set forth in Section 2.11.

“Lockbox Account” means an account or accounts maintained at the Lockbox Bank
into which collections of Accounts are paid, which account or accounts shall be,
if requested by Agent, opened in the name of Agent (or a nominee of Agent).

“Lockbox Bank” has the meaning set forth in Section 2.11.

“Lockbox Post-Closing Period” means the period beginning on the Closing Date and
ending on the earlier of (a) sixty (60) days after the Closing Date (or such
later date as Agent may agree in writing in its sole discretion) and (b) the
date on which Borrowers shall have established Lockboxes and related Lockbox
Accounts into which all collections of Accounts shall be deposited and shall
have executed with the Lockbox Bank a Deposit Account Control Agreement or
Deposit Account Restriction Agreement (as applicable) or such other agreements
related to such Lockboxes as required under Section 4.13.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U,
or X of the Board of Governors of the Federal Reserve System.

“Market Withdrawal” means a Person’s removal or Correction of a distributed
product which involves a minor violation that would not be subject to legal
action by the FDA or which involves no violation, e.g., normal stock rotation
practices, routine equipment adjustments and repairs, etc.

“Material Adverse Effect” means (a) a material impairment in the perfection or
priority of the Agent’s Lien (or any Lender’s Lien therein to the extent
provided for in the Financing Documents) in the Collateral; (b) a material
impairment in the value of the Collateral; (c) a material and continuing adverse
change in the business, operations, or financial condition of the Credit
Parties, taken as a whole; or (d) a material impairment of the prospect of
repayment of the Obligations.

“Material Agreement” means any agreement or contract to which such Credit Party
or its Subsidiaries is a party the termination of which could reasonably be
expected to result in a Material Adverse Effect, including those agreements set
forth on Schedule 1.1(a) and the DMD Agreements.  

“Material Indebtedness” has the meaning set forth in Section 10.1(e).

“Material Intangible Assets” means (i) all of Borrower’s and Secured Guarantor’s
Intellectual Property and (ii) each license or sublicense agreements or other
agreements with respect to Borrower’s or any Secured Guarantor’s rights in
Intellectual Property, that, in the case of each of clauses (i) and (ii), is
material to the condition (financial or other), business or operations of
Borrower or such Secured Guarantor.

“Material Real Property” has the meaning set forth in Section 9.2(g).

 

14

 

90315629_11

--------------------------------------------------------------------------------

 

“Maximum Lawful Rate” has the meaning set forth in Section 2.7.

“MCF” means MidCap Financial Trust, a Delaware statutory trust, and its
successors and assigns.

“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. 1396 et seq.

“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq.

“Minimum Balance” shall mean, at any time, an amount that equals the product of:
(i) the average Borrowing Base (or, if less on any given day, the Revolving Loan
Commitment) during the immediately preceding month multiplied by (ii) the
Minimum Balance Percentage for such month.

“Minimum Balance Fee” shall mean a fee equal to (a) the positive difference, if
any, remaining after subtracting (i) the average end-of-day principal balance of
Revolving Loan Outstandings during the immediately preceding month (without
giving effect to the clearance day calculations referenced above or in
Section 2.2(a)) from (ii) the Minimum Balance multiplied by (b) the average
interest rate applicable to the Revolving Loans during such month (plus, during
the existence of an Event of Default, an incremental 3% per annum, to the extent
set forth in Section 10.5).

“Minimum Balance Percentage” means fifty percent (50%).

“Minimum Cash Amount” has the meaning given it in Section 4.6(b).

“Monthly Cash Burn Amount” means, with respect to Borrower, an amount equal to
Borrower’s change in cash and cash equivalents, without giving effect to any
increase resulting from contributions or proceeds of financings, for either (a)
the immediately preceding eighteen (18) month period as determined as of the
last day of the month immediately preceding the proposed consummation of the
Permitted Acquisition and based upon the financial statements delivered to Agent
in accordance with this Agreement for such period or (b) the immediately
succeeding eighteen (18) month period based upon the Transaction Projections,
using whichever calculation as between clause (a) and clause (b) demonstrates a
higher burn rate (or, in other words, more cash used), in either case, divided
by eighteen (18).

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on real property made by Borrower or a Secured Guarantor in
favor of Agent to secure the Obligations.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) or ERISA, to which any Credit Party or any ERISA Affiliate
has at any time (whether presently or in the past) sponsored, maintained,
contributed to, or had an obligation to make contributions to or to which any
Credit Party or any ERISA Affiliate has any liability, contingent or otherwise.

“Notes” has the meaning set forth in Section 2.3.

“Notice of Borrowing” means a notice of a Responsible Officer of the Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.

“Obligations” means (a) all obligations, liabilities and indebtedness (monetary
(including, without limitation, the payment of interest and other amounts
arising after the commencement of any case with respect to any Credit Party
under the Bankruptcy Code or any similar statute which would accrue and become
due but for the commencement of such case, whether or not such amounts are
allowed or allowable in whole or in part in such case) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due and (b) Banking
Services Indebtedness in an amount not to exceed $250,000 that does not
constitute

 

15

 

90315629_11

--------------------------------------------------------------------------------

 

Banking Services Indebtedness cash collateralized pursuant to clause (c) of the
definition of Subject Cash Collateral Accounts.

 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable executive orders.

“Operative Documents” means the Financing Documents, Term Credit Documents,
Subordinated Debt Documents, and any documents effecting any purchase or sale or
other transaction that is closing contemporaneously with the closing of the
financing under this Agreement.

“Orderly Liquidation Value” means the net amount (after all costs of sale),
expressed in terms of money, which Agent, in its commercially reasonable
discretion, estimates can be realized from a sale, as of a specific date, given
a reasonable period to find a purchaser(s), with the seller being compelled to
sell on an as-is/where-is basis.

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices or then current business
practices set forth or reflected in the most recent operating plan of Borrower,
which shall in any event be at arms-length (including as arm’s length capital
contributions and other Permitted Investments in Subsidiaries).

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability company or members agreement), including any and
all shareholder agreements or voting agreements relating to the capital stock or
other equity interests of such Person.

“Other Connection Taxes” means, with respect to any Agent or Lender, Taxes
imposed as a result of a present or former connection between such Agent or
Lender and the jurisdiction imposing such Tax (other than connections arising
from such Agent or Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced this Agreement, or sold or assigned an interest in any Obligation
hereunder).

“Participant” has the meaning set forth in Section 11.17(b).

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means any employee benefit pension plan that is subject to the
minimum funding standards under Section 412 of the Code or is covered by Title
IV of ERISA (including a Multiemployer Plan) that any Credit Party or any ERISA
Affiliate has, at any time (whether presently or in the past) sponsored,
maintained, contributed to, or had an obligation to make contributions to or to
which any Credit Party or any ERISA Affiliate has any liability (contingent or
otherwise).

“Perfection Certificate” means the Perfection Certificate delivered to Agent by
the Borrowers as of the Closing Date, together with any amendments thereto
required under this Agreement.

 

16

 

90315629_11

--------------------------------------------------------------------------------

 

“Permits” means all governmental licenses, authorizations, provider numbers,
supplier numbers, registrations, permits, drug or device authorizations and
approvals, certificates, franchises, qualifications, accreditations, consents
and approvals of a Credit Party required under all applicable Laws and required
for such Credit Party in order to carry on its business as now conducted,
including, without limitation, Healthcare Permits.

“Permitted Acquisition” means any acquisition by the Borrower or a Secured
Guarantor of all of the stock or other ownership interests and stock equivalents
of another Person, all or substantially all of the assets of another Person or
any business, Product, business line or product line, division or other unit
operation of any other Person (such Person or its assets, in this context, a
“Target”), in each case for the primary purpose of acquiring businesses related
to the business of the Borrower and to the extent that each of the following
conditions shall have been satisfied:

(a)

the Borrower shall have delivered to Agent and each Lender at least fifteen (15)
days prior written notice (or such shorter period as Agent may determine in its
sole discretion) before the execution of any documents (other than a non-binding
summary of terms, letter of intent or similar agreement) related to such
proposed acquisition, including a reasonably detailed description of the terms
and conditions of such acquisition (which may be included in the notice
provided);

(b)

the Borrower shall have delivered to Agent as soon as available (and, in any
case, prior to the consummation of such acquisition):

(i)

such financial information and such other information, agreements, instruments
and other documents relating to the pro forma business of the Target and
Borrower as Agent shall reasonably request;

(ii)

draft of the final or substantially final respective agreements, documents or
instruments being entered into in connection with, or reasonably related to, the
acquisition (including all exhibits, schedules, annexes, appendices or similar
counterparts thereto); and

(iii)

all consents and approvals from applicable Governmental Authorities and other
Persons required under, or in order to consummate, the acquisition
documents;    

(c)

Borrower shall and shall cause any other Credit Parties (including any new
Subsidiary as required by Section 4.8) to execute and deliver the agreements,
instruments and other documents required by Section 4.8 and as otherwise
necessary or desirable by Agent to perfect Agent’s Liens in respect of any new
Collateral resulting from the acquisition;

(d)

the total consideration paid or payable for all such acquisitions (including all
transaction costs, stock or other ownership interests and stock equivalents of
Borrower used as consideration for such acquisition, Debt or other liabilities
incurred, assumed and/or reflected on the consolidated balance sheet of the
Borrower and its Subsidiaries after giving effect to such acquisition and the
maximum amount of all deferred payments, including earnouts, milestone payments
and other contingent obligations associated with such acquisition, in each case,
to the extent required to be carried as a liability on Borrower’s balance sheet
in accordance with GAAP) shall not exceed $15,000,000 in the aggregate for all
such acquisitions (provided, that, for the avoidance of doubt, any Debt or other
liabilities assumed must be otherwise expressly permitted pursuant to this
Agreement); provided, however, that, in the case of each acquisition, Agent has
received prior to the consummation of such acquisition updated financial
projections, in form and substance reasonably satisfactory to Agent, for the
immediately succeeding eighteen (18) months following the proposed consummation
of the acquisition beginning with the month during which the acquisition is to
be consummated (the “Transaction Projections”) and evidence satisfactory to
Agent that Borrower has, immediately before and immediately after giving effect
to the consummation of such acquisition, unrestricted cash and/or cash
equivalents in one or more Collateral Accounts subject to a Control Agreement in
an aggregate amount equal to or greater than the sum of (A) the positive value
of the product of (x) eighteen (18) multiplied by (y) the Monthly Cash Burn
Amount, as determined as of the last day of the month immediately preceding such
acquisition plus (B) the Minimum Cash Amount;

 

17

 

90315629_11

--------------------------------------------------------------------------------

 

(e)

such acquisition shall not be hostile and shall have been approved by the board
of directors (or other similar body) and/or the stockholders or other
equityholders of the Person being acquired, in each case as required by such
Person’s Organizational Documents;

(f)

no Default or Event of Default shall have occurred, be continuing or would exist
after giving effect to such acquisition;

(g)

the acquisition would not result in a Change in Control;

(h)

the Borrower or any Secured Guarantor shall be the surviving entity of such
acquisition and the Target being acquired shall be a Person (but not a natural
Person) organized and domiciled in the United States;

(i)

the Target so acquired or the assets of the Target so acquired, as the case may
be, shall be in or reasonably related or ancillary to the business of Borrower;
and

(j)

immediately prior to the consummation of the acquisition, the Borrower shall
deliver a certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Agent, certifying as to the foregoing conditions and
providing true, correct and complete copies of the documents and instruments
described in paragraph (b) of this definition of Permitted Acquisition, provided
that for the documents delivered pursuant to (b)(ii), such documents shall be in
final form when attached to such certificate.

“Permitted Contest” has the meaning set forth in Section 4.4.

“Permitted Contingent Obligations” means (a) Contingent Obligations resulting
from endorsements for collection or deposit in the Ordinary Course of Business;
(b) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations; (c) Contingent Obligations arising under indemnity agreements with
title insurers; (d) Contingent Obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions of personal property assets permitted under Article 7; (e)
Contingent Obligations arising under the Financing Documents; (f) so long as
there exists no Event of Default both immediately before and immediately after
giving effect to any such transaction, Contingent Obligations existing or
arising under any swap contract, provided, however, that such obligations are
(or were) entered into by Borrower or an Affiliate in the Ordinary Course of
Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation; (g) Contingent
Obligations existing or arising in connection with any security deposit or
letter of credit obtained for the purpose of securing a lease of real property,
or in connection with ancillary bank services such as a corporate credit card
facility, or to support worker’s compensation obligations provided that the
aggregate face amount of all such security deposits, letters of credit and
ancillary bank services does not at any time exceed $2,000,000; and (h) other
Contingent Obligations not permitted by clauses (a) through (g) above, not to
exceed $1,000,000 in the aggregate at any time outstanding.

“Permitted Convertible Indebtedness” means Debt of the Borrower that is
convertible into common stock of the Borrower in an aggregate amount not to
exceed $300,000,000 during the term of this Agreement which has been
subordinated and made junior to the payment in full of the Obligations, and
evidenced by a Subordination Agreement or otherwise made subordinated and junior
to the payment in full of the Obligations in a manner reasonably satisfactory to
the Agent; provided that (a) at the time such Permitted Convertible Indebtedness
is incurred, no Default or Event of Default has occurred or would occur as a
result of such incurrence, (b) all necessary corporate, company, shareholder or
similar actions shall be taken and consents obtained in connection with the
issuance of such Permitted Convertible Indebtedness, (c) the issuance of such
Permitted Convertible Indebtedness shall be consummated in compliance with all
applicable Laws, (d) only one issuance of Permitted Convertible Indebtedness
shall be permitted during the term of this Agreement and (e) the documentation
evidencing such Permitted Convertible Indebtedness shall have been delivered to
the Agent and shall contain all of the following characteristics: (i) it shall
be (and shall remain) unsecured, (ii) it shall bear cash interest at a rate not
to exceed the market rate as determined in good faith by the Borrower, and
Borrower shall not make any cash interest payments in excess of such interest
rate, (iii) it shall not have a maturity (and shall not require any principal
repayments or mandatory redemption thereof) prior to the date that is 91 days
after the Termination Date, (iv) if it has any covenants, such covenants
(including covenants relating to incurrence of indebtedness) shall be less
restrictive than those set forth herein, (v) it shall have no restrictions on

 

18

 

90315629_11

--------------------------------------------------------------------------------

 

the Borrowers’ ability to grant liens securing indebtedness ranking senior to
such Permitted Convertible Indebtedness, (vi) it shall permit the incurrence of
senior indebtedness under this Agreement and the Term Credit Documents, (vii) it
may be cross-accelerated with the Obligations and other senior indebtedness of
the Borrowers (but shall not be cross-defaulted except for payment defaults
which the senior lenders have not waived) and may be accelerated upon
bankruptcy, and (viii) after the conversion of such Permitted Convertible
Indebtedness into common stock of the Borrower, such common stock shall not
constitute Disqualified Stock.  

“Permitted Debt” means:  (a) Borrower’s Debt to the Lenders and Agent under this
Agreement and the other Financing Documents; (b) Debt existing on the Closing
Date and described on Schedule 5.4; (c) Debt secured by Permitted Liens; (d)
Subordinated Debt; (e) unsecured Debt to trade creditors incurred in the
Ordinary Course of Business; (f) Permitted Contingent Obligations;
(g) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Debt set forth in (b) and (c) above, provided, however, that
the principal amount thereof is not increased or the terms thereof are not
modified to impose more burdensome terms upon the obligors thereunder; (h) Debt
consisting of intercompany loans and advances in the form of accounts payable on
arm’s length terms; (i) Debt with respect to other intercompany loans and
advances made by (i) any Subsidiary that is not a Secured Guarantor to another
Subsidiary that is not a Secured Guarantor, (ii) Borrower or any Secured
Guarantor to any other Secured Guarantor or Borrower or (iii) Borrower or any
Secured Guarantor to any Subsidiaries that are not Secured Guarantors in an
aggregate amount  not to exceed during the term of this Agreement the sum of
$10,000,000 (with any amounts being repaid in cash to the maker not counting
against such basket) plus the amount which constitutes immediately due accounts
payable associated with research and development, services, manufacturing,
inventory and licenses of Intellectual Property, in each case owing to Borrower
or the Secured Guarantors and where such amount has been paid to Borrower or the
Secured Guarantors by the incurrence of such intercompany loan or advance
(provided, that for the avoidance of doubt, no such Debt shall be permitted
pursuant to this clause (i) until the Joinder Requirements with respect to such
Subsidiary have been satisfied as set forth in Section 4.8, if applicable to
such Subsidiary), provided that, in cases of subclauses (ii) and (iii), (1) any
obligations owing by Borrower or a Secured Guarantor under such intercompany
loans shall be subordinated at all times to the Obligations hereunder or under
the other Financing Documents in a manner reasonably  satisfactory to Agent and
(2) to the extent that such Debt is evidenced by a promissory note or other
written instrument, Borrower or such Secured Guarantor shall pledge and deliver
to Agent, for the benefit of itself and the Lenders, the original promissory
note or instrument, as applicable, along with an endorsement in blank in form
and substance reasonably satisfactory to Agent; (j) performance guaranties (that
do not constitute monetary obligations) of operating agreements of Subsidiaries
in the Ordinary Course of Business; (k) Debt consisting of items listed in
clauses (g), (i), (j) and (k) of the definition of Debt in an amount not to
exceed $1,000,000; provided that any earnouts, milestone payments and other
contingent obligations shall be permitted to the extent complying with clause
(d) of the definition of “Permitted Acquisition”; (l) Indebtedness under the
Term Credit Documents; (m) Permitted Convertible Indebtedness; and (n) Banking
Services Indebtedness.

“Permitted Investments” means:  (a) Investments existing on the Closing Date and
described on Schedule 5.7; (b) Investments consisting of cash equivalents; (c)
any Investments in liquid assets permitted by Borrower’s investment policy, as
amended from time to time, provided that such investment policy (and any such
amendment thereto) has been approved in writing by Agent, which approval shall
not be unreasonably withheld; (d) Investments consisting of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
Ordinary Course of Business; (e) Investments consisting of deposit accounts or
securities accounts in which the Agent has a first priority perfected security
interest (subject to the Intercreditor Agreement) except as otherwise provided
by Section 4.6; (f) Investments made (i) in Borrower by a Secured Guarantor or
in a Secured Guarantor by Borrower or another  Secured Guarantor or (ii) in the
Ordinary Course of Business in Subsidiaries that are not Secured Guarantors
(provided, that for the avoidance of doubt, no such Investments shall be
permitted pursuant to this clause (f)(ii) until the Joinder Requirements with
respect to such Subsidiary have been satisfied as set forth in Section 4.8, if
applicable to such Subsidiary); (g) Investments consisting of (i) travel
advances and employee relocation loans and other employee loans and advances in
the Ordinary Course of Business, and (ii) loans to employees, officers or
directors relating to the purchase of equity securities of Borrower or its
Subsidiaries pursuant to employee stock purchase plans or agreements approved by
Borrower’s board of directors; (h) Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the Ordinary Course of Business; (i)
Investments consisting of intercompany Debt in accordance with and to the extent
permitted by clauses (h) and (i) of the definition of “Permitted Debts”; (j)
Investments constituting cash and cash equivalents in the Securities Subsidiary
so long as Borrower at all times remains in compliance with Section 4.6(b); (k)
Permitted Acquisitions; (l) Margin Stock not in

 

19

 

90315629_11

--------------------------------------------------------------------------------

 

violation of Regulation U, in an aggregate amount not to exceed than $2,000,000
for all such Margin Stock acquired in connection with other transactions
permitted by this Agreement; and (m) other Investments up to $1,000,000 at any
one time outstanding.

“Permitted License” means (a) any non-exclusive license of rights in
Intellectual Property of Borrower or its Subsidiaries so long as all such
Permitted Licenses are granted to third parties in the Ordinary Course of
Business, do not result in a legal transfer of title to the licensed property
and have been granted in exchange for fair consideration, (b) any exclusive
license or sublicense of rights of Intellectual Property of Borrower or its
Subsidiaries to third parties constituting DMD Assets so long as such Permitted
Licenses do not result in a legal transfer of title to the licensed property,
are exclusive solely as to discrete geographical areas outside of the US
Territory, and have been granted in exchange for fair consideration, (c) any
exclusive license of rights of Intellectual Property of Borrower or its
Subsidiaries to third parties (other than with respect to Intellectual Property
constituting DMD Assets) so long as such Permitted Licenses do not result in a
legal transfer of title to the licensed property and have been granted in
exchange for fair consideration, (d) licenses of rights in Intellectual Property
among Borrower and its Subsidiaries so long as (i) such Permitted Licenses
comply with Section 5.8(a) and (ii) any such Permitted Licenses of rights of
Intellectual Property of Borrower or Secured Guarantors to any Subsidiaries that
are not Secured Guarantors do not result in legal transfer of title to the
licensed property,  and (e) licenses in effect on, and provided to the Agent
prior to, the Closing Date.

“Permitted Liens” means:  (a) Liens existing on the Closing Date and shown on
the Schedule 5.5 or arising under this Agreement and the other Financing
Documents; (b) purchase money Liens or capital leases securing no more than one
million dollars ($1,000,000.00) in the aggregate amount outstanding (i) on
Equipment acquired or held by a Credit Party incurred for financing the
acquisition of the Equipment, or (ii) existing on Equipment when acquired, if
the Lien is confined to the property and improvements and the proceeds of the
Equipment; (c) Liens for Taxes, either not delinquent or being contested in good
faith and for which adequate reserves are maintained in accordance with GAAP on
the Books of the Credit Party against whose asset such Lien exists;
(d) statutory Liens securing claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other Persons imposed without action of
such parties, provided that they have no priority over any of Agent’s Lien and
the aggregate amount of such Liens for all Credit Parties does not any time
exceed Five Hundred Thousand Dollars ($500,000); (e) leases or subleases of real
property granted in the Ordinary Course of Business, and leases, subleases,
non-exclusive licenses or sublicenses of property (other than real property or
Intellectual Property) granted in the Ordinary Course of Business, if the
leases, subleases, licenses and sublicenses do not prohibit granting Agent a
security interest; (f) banker’s liens, rights of set-off and Liens in favor of
financial institutions incurred made in the Ordinary Course of Business arising
in connection with a Credit Party’s Collateral Accounts provided that such
Collateral Accounts are subject to a Control Agreement to the extent required
hereunder; (g) Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the Ordinary Course of Business (other than Liens imposed by ERISA); (h)
Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default; (i) easements, reservations, rights-of-way,
restrictions, zoning and land use regulations, minor defects or irregularities
in title and similar charges or encumbrances affecting real property not
constituting a Material Adverse Effect; (j) [intentionally omitted]; (k)
mortgages on real property owned by the Borrower and its Subsidiaries; (l) Liens
in the form of the Subject Letters of Credit and on the Subject Cash Collateral
Accounts, in each case, in accordance with the terms set forth in such defined
terms; (m) Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) and (b) above, but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the Debt may not increase; (n)
Permitted Licenses to the extent complying with Section 5.1(e); (o) Liens
securing Bank Services Indebtedness to the extent not cash collateralized
pursuant to clause (c) of the definition of Subject Cash Collateral Accounts;
and (p) Liens arising under the Term Credit Documents.

 

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

“Pledge Agreement” means that certain Pledge Agreement, dated as of even date
herewith, by and between each Borrower and Agent.

 

20

 

90315629_11

--------------------------------------------------------------------------------

 

“Pro Rata Share” means (a)  with respect to a Lender’s obligation to make
Revolving Loans, the Revolving Loan Commitment Percentage of such Lender,
(b) with respect to a Lender’s right to receive payments of principal and
interest with respect to Revolving Loans, such Lender’s Revolving Loan Exposure
with respect thereto; and (c) for all other purposes (including, without
limitation, the indemnification obligations arising under Section 11.6) with
respect to any Lender, the percentage obtained by dividing (i) the sum of the
Revolving Loan Commitment Amount of such Lender (or, in the event the Revolving
Loan Commitment shall have been terminated, such Lender’s then existing
Revolving Loan Outstandings), by (ii) the sum of the Revolving Loan Commitment
(or, in the event the Revolving Loan Commitment shall have been terminated, the
then existing Revolving Loan Outstandings) of all Lenders.

“Products” means any products manufactured, distributed, sold or marketed by any
Borrower or any of its Subsidiaries, including without limitation, those
products set forth on the Schedule 3.8 (as updated from time to time in
accordance with Section 4.16(b)); provided, that, for the avoidance of doubt,
any new Product not disclosed on Schedule 3.8 shall still constitute a “Product”
as herein defined.

“Recall” means a Person’s removal or Correction of a marketed product that the
FDA considers to be in violation of the laws it administers and against which
the FDA would initiate legal action, e.g., seizure.

“Recovery Amount” has the meaning set forth in Section 2.10(e).

“Registered Intellectual Property” means any patent, registered trademark or
service mark, registered copyright, registered mask work, or any pending
application for any of the foregoing within the Intellectual Property.

“Registered Organization” means any “registered organization” as defined in the
Code, with such additions to such term as may hereafter be made.

“Regulatory Reporting Events” has the meaning set forth in Section 4.16(a).

“Regulatory Required Permit” means any and all licenses, approvals and permits
issued by the FDA, DEA or any other applicable Governmental Authority, including
without limitation Drug Applications, necessary for the testing, manufacture,
marketing or sale of any Product by any applicable Borrower(s) and its
Subsidiaries as such activities are being conducted by such Borrower and its
Subsidiaries with respect to such Product at such time and any drug listings and
drug establishment registrations under 21 U.S.C. Section 510, registrations
issued by DEA under 21 U.S.C. Section 823 (if applicable to any Product), and
those issued by State governments for the conduct of Borrower’s or any
Subsidiary’s business, the absence of which could reasonably be expected to
result in a Material Adverse Effect.

“Related Party” means the officers, directors, employees, trustees, agents,
investment advisors, collateral managers, servicers, and counsel of such Person.

“Replacement Lender” has the meaning set forth in Section 11.17(c).

“Required Lenders” means at any time Lenders holding (a) fifty percent (55%) or
more of the Revolving Loan Commitment, or (b) if the Revolving Loan Commitment
has been terminated, fifty-five percent (55%) or more of the then aggregate
outstanding principal balance of the Loans.

“Required Permit” means all licenses, certificates, accreditations, product
clearances or approvals, provider numbers or provider authorizations, supplier
numbers, provider numbers, marketing authorizations, other authorizations,
registrations, permits, consents and approvals of a Credit Party issued or
required under Laws applicable to the business of Borrower or any of its
Subsidiaries or necessary in the manufacturing, importing, exporting,
possession, ownership, warehousing, marketing, promoting, sale, labeling,
furnishing, distribution or delivery of goods or services under Laws applicable
to the business of Borrower or any of its Subsidiaries, the absence of which
could reasonably be expected to result in a Material Adverse Effect.  Without
limiting the generality of the foregoing, “Required Permits” includes any
Regulatory Required Permit.

 

21

 

90315629_11

--------------------------------------------------------------------------------

 

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of the applicable Borrower acceptable to Agent.

“Revolving Lender” means each Lender having a Revolving Loan Commitment Amount
in excess of $0 (or, in the event the Revolving Loan Commitment shall have been
terminated at any time, each Lender at such time having Revolving Loan
Outstandings in excess of $0).

“Revolving Loan” has the meaning set forth in Section 2.1(a).

“Revolving Loan Commitment” means, as of any date of determination, the
aggregate Revolving Loan Commitment Amounts of all Lenders as of such date.

“Revolving Loan Commitment Amount” means, as to any Lender, the dollar amount
set forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Loan Commitment Amount” (if such Lender’s name is not so set forth
thereon, then the dollar amount on the Commitment Annex for the Revolving Loan
Commitment Amount for such Lender shall be deemed to be $0), as such amount may
be adjusted from time to time by (a) any amounts assigned (with respect to such
Lender’s portion of Revolving Loan Outstandings and its commitment to make
Revolving Loans) pursuant to the terms of any and all effective assignment
agreements to which such Lender is a party, and (b) any Additional Tranche(s)
activated by Borrowers.  For the avoidance of doubt, the aggregate Revolving
Loan Commitment Amount of all Lenders on the Closing Date shall be $40,000,000
and if the Additional Tranche is activated by Borrowers pursuant to the terms of
this Agreement such Revolving Loan Commitment Amount shall increase, dollar for
dollar, by the amount of the Additional Tranche so activated, up to a total
Revolving Loan Commitment Amount of $60,000,000 if the Additional Tranche is
fully activated.

“Revolving Loan Commitment Percentage” means, as to any Lender, (a) on the
Closing Date, the percentage set forth opposite such Lender’s name on the
Commitment Annex under the column “Revolving Loan Commitment Percentage” (if
such Lender’s name is not so set forth thereon, then, on the Closing Date, such
percentage for such Lender shall be deemed to be zero), and (b) on any date
following the Closing Date, the percentage equal to the Revolving Loan
Commitment Amount of such Lender on such date divided by the Revolving Loan
Commitment on such date.

“Revolving Loan Exposure” means, with respect to any Lender on any date of
determination, the percentage equal to the amount of such Lender’s Revolving
Loan Outstandings on such date divided by the aggregate Revolving Loan
Outstandings of all Lenders on such date.

“Revolving Loan Limit” means, at any time, the lesser of (a) the Revolving Loan
Commitment and (b) the Borrowing Base; provided that during the Initial
Borrowing Period the Revolving Loan Limit shall in no event exceed $15,000,000.

“Revolving Loan Outstandings” means, at any time of calculation, (a) the then
existing aggregate outstanding principal amount of Revolving Loans, and (b) when
used with reference to any single Lender, the then existing outstanding
principal amount of Revolving Loans advanced by such Lender.

“Sarepta” has the meaning set forth in the first paragraph of this Agreement.

“SEC” means the United States Securities and Exchange Commission.

“Secured Guarantor” means any Subsidiary of Borrower organized under the laws of
the United States, a state thereof, or the District of Columbia, which
Subsidiary is a Borrower or has provided a guarantee of the Obligations of the
Borrower which guarantee is secured by a Lien granted by such Subsidiary to
Agent in all or substantially all of its property of the type described in
Schedule 9.1 hereto.

“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.

 

22

 

90315629_11

--------------------------------------------------------------------------------

 

“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any applicable Borrower and each securities
intermediary in which such Borrower maintains a Securities Account pursuant to
which Agent shall obtain “control” (as defined in Article 9 of the UCC) over
such Securities Account.

“Securities Subsidiary” shall mean Sarepta Securities Corp., a Massachusetts
corporation.

“Securitization” has the meaning set forth in Section 12.6(b).

“Security Document” means this Agreement, the Pledge Agreement and any other
agreement, document or instrument executed concurrently herewith or at any time
hereafter pursuant to which one or more Credit Parties or any other Person
either (a) Guarantees payment or performance of all or any portion of the
Obligations, and/or (b) provides, as security for all or any portion of the
Obligations, a Lien on any of its assets in favor of Agent for its own benefit
and the benefit of the Lenders, as any or all of the same may be amended,
supplemented, restated or otherwise modified from time to time.

“Settlement Date” has the meaning set forth in Section 11.13(a)(ii).

“ST International” shall mean ST International, Holdings, Inc., a Delaware
corporation.

“Stated Rate” has the meaning set forth in Section 2.7.

“Subject Cash Collateral Accounts” means, collectively, (a) the Deposit Account
of Sarepta with account number 15001407 maintained at Pacific West Bank in an
amount not to exceed $165,000 to secure Debt, (b) the Certificate of Deposit of
Sarepta numbered 420139 maintained at Bank of America, N.A. in an amount not to
exceed $700,000 to secure the Subject Letters of Credit issued by Bank of
America, N.A., and (c) Deposit Accounts of Sarepta maintained at Silicon Valley
Bank in an amount not to exceed $750,000 to secure Banking Services
Indebtedness, together with any replacement Deposit Accounts or certificates of
deposit so long as the aggregate amounts of such Subject Cash Collateral
Accounts do not exceed the amounts specified above for clauses (a), (b) and
(c). 

“Subject Letters of Credit” means, collectively, (a) that certain Letter of
Credit numbered 68100338, dated November 21, 2013 and in the amount of
$90,462.00, issued by Bank of America, N.A. on behalf of Sarepta and in favor of
ARE-MA Region No. 38, LLC, (b) that certain Letter of Credit numbered 68097187,
dated June 25, 2013 and in the amount of $556,512, issued by Bank of America,
N.A. on behalf of Sarepta and in favor of ARE-MA Region No. 38, LLC and (c)
letters of credit (including replacement letters of credit for the letters of
credit described in the foregoing clauses (a) and (b)), in each case, together
with any additional or replacement letters of credit so long as the aggregate
amounts of such Subject Letters of Credit do not exceed the amounts specified
above for clauses (a) and (b) plus $500,000.  

“Subordinated Debt” means any Debt (including, without limitation, Permitted
Convertible Indebtedness) of Borrowers incurred pursuant to the terms of the
Subordinated Debt Documents and, except as expressly permitted herein, with the
prior written consent of Agent, all of which documents must be in form and
substance acceptable to Agent in its sole discretion, except as expressly set
forth herein.  As of the Closing Date, there is no Subordinated Debt.

“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Agent in its sole discretion.  As of the
Closing Date, there are no Subordinated Debt Documents.  

“Subordination Agreement” means any agreement between Agent and another creditor
of Borrowers, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, pursuant to
which the Debt owing from any Borrower(s) and/or the Liens securing such Debt
granted by any Borrower(s) to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Documents, the terms and
provisions of such Subordination Agreements to have been agreed to by and be
acceptable to Agent in the exercise of its sole discretion.

 

23

 

90315629_11

--------------------------------------------------------------------------------

 

“Subsidiary” means, with respect to any Person, any other Person of which more
than fifty percent (50.0%) of the voting stock or other equity interests (in the
case of Persons other than corporations) is owned or controlled, directly or
indirectly, by such Person.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Credit Agent” means the “Agent” under and as defined in the Term Credit
Documents, together with its successors and assigns. As of the Closing Date, the
Term Credit Agent is MidCap Financial Trust.

“Term Credit Documents” means that certain Amended and Restated Credit and
Security Agreement, dated as of the date hereof, entered into by and among the
Borrower and the Term Credit Agent, as Agent thereunder, and all the “Financing
Documents” (as such term is defined in such Amended and Restated Credit and
Security Agreement), as each of the foregoing may be amended, restated,
supplemented or otherwise modified from time to time.

“Term Credit Obligations” means all “Obligations” under and as defined in the
Term Credit Documents.   

“Term Credit Obligations Termination” means the payment in full of the Term
Credit Obligations (other than inchoate indemnity obligations for which no claim
has yet been made and any other obligations which, by their terms, are to
survive the termination of the Term Credit Documents), the termination of all
loan commitments under the Term Credit Documents and the Term Credit Documents
have been terminated pursuant to a payoff letter in form and substance
satisfactory to Agent and the Term Credit Agent.

“Termination Date” means the earlier to occur of (a) the Commitment Expiry Date,
(b) any date on which Agent accelerates the maturity of the Loans pursuant to
Section 10.2, or (c) the termination date stated in any notice of termination of
this Agreement provided by Borrowers in accordance with Section 2.12.

“Third Party Payor” means Medicare, Medicaid, TRICARE, and other state or
federal health care program, Blue Cross and/or Blue Shield, private insurers,
managed care plans and any other Person or entity which presently or in the
future maintains Third Party Payor Programs.

“Third Party Payor Programs” means all payment and reimbursement programs,
sponsored by a Third Party Payor, in which a Borrower participates.

“Transaction Projections” has the meaning given to it in the definition of
“Permitted Acquisition.”

“Transfer” has the meaning set forth in Section 5.1.

“TRICARE” means the program administered pursuant to 10 U.S.C. Section 1071 et
seq., Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statutes.

“UCC” means the Uniform Commercial Code in effect on the date hereof, as the
same may, from time to time, be enacted and in effect in the State of Maryland;
provided, however, that to the extent that the UCC is used to define any term
herein or in any Financing Document and such term is defined differently in
different Articles or Divisions of the UCC, the definition of such term
contained in Article or Division 9 shall govern; and provided, further, that in
the event that, by reason of mandatory provisions of Law, any or all of the
attachment, perfection, or priority of, or remedies with respect to, Agent’s
Lien on any Collateral is governed by the Uniform Commercial Code in effect in a
jurisdiction other than the State of Maryland the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions.

“United States” means the United States of America.

 

24

 

90315629_11

--------------------------------------------------------------------------------

 

“Work-In-Process” means Inventory that is in the process of being produced by a
Borrower in accordance with applicable Laws and such Borrower’s normal business
practices for release and delivery to customers, but has not yet been finished
and approved in accordance with such practices; provided, that, for the
avoidance of doubt, Work-In-Process does not include raw materials, marketing
materials, display items or packing or shipping materials or manufacturing
supplies.

Accounting Terms and Determinations

.  Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder (including, without
limitation, determinations made pursuant to the exhibits hereto) shall be made,
and all financial statements required to be delivered hereunder shall be
prepared on a consolidated basis in accordance with GAAP applied on a basis
consistent with the most recent audited consolidated financial statements of
each Borrower and its Consolidated Subsidiaries delivered to Agent and each of
the Lenders on or prior to the Closing Date.  If at any time any change in GAAP
would affect the computation of any financial ratio or financial requirement set
forth in any Financing Document, and either Borrowers or the Required Lenders
shall so request, the Agent, the Lenders and Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided, however, that until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (b) Borrowers shall provide to the Agent and the Lenders
financial statements and other documents required under this Agreement which
include a reconciliation between calculations of such ratio or requirement made
before and after giving effect to such change in GAAP.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Debt or
other liabilities of any Credit Party or any Subsidiary of any Credit Party at
“fair value”, as defined therein.

Other Definitional and Interpretive Provisions

.  References in this Agreement to “Articles”, “Sections”, “Annexes”,
“Exhibits”, or “Schedules” shall be to Articles, Sections, Annexes, Exhibits or
Schedules of or to this Agreement unless otherwise specifically provided.  Any
term defined herein may be used in the singular or plural.  “Include”,
“includes” and “including” shall be deemed to be followed by “without
limitation”.  Except as otherwise specified or limited herein, references to any
Person include the successors and assigns of such Person.  References “from” or
“through” any date mean, unless otherwise specified, “from and including” or
“through and including”, respectively.  Unless otherwise specified herein, the
settlement of all payments and fundings hereunder between or among the parties
hereto shall be made in lawful money of the United States and in immediately
available funds.  References to any statute or act shall include all related
current regulations and all amendments and any successor statutes, acts and
regulations.  All amounts used for purposes of financial calculations required
to be made herein shall be without duplication.  References to any statute or
act, without additional reference, shall be deemed to refer to federal statutes
and acts of the United States.  References to any agreement, instrument or
document shall include all schedules, exhibits, annexes and other attachments
thereto.  As used in this Agreement, the meaning of the term “material” or the
phrase “in all material respects” is intended to refer to an act, omission,
violation or condition which reflects or could reasonably be expected to result
in a Material Adverse Effect. References to capitalized terms that are not
defined herein, but are defined in the UCC, shall have the meanings given them
in the UCC.  All references herein to times of day shall be references to
daylight or standard time, as applicable.

Time is of the Essence

.  Time is of the essence in Borrower’s and each other Credit Party’s
performance under this Agreement and all other Financing Documents.

ARTICLE 2 - LOANS

Section 2.1Revolving Loans.

(a)Revolving Loans and Borrowings.  On the terms and subject to the conditions
set forth herein, each Lender severally agrees to make loans to Borrowers from
time to time as set forth herein (each a “Revolving Loan”, and collectively,
“Revolving Loans”) equal to such Lender’s Revolving Loan Commitment Percentage
of Revolving Loans requested by Borrowers hereunder, provided, however, that
after giving effect thereto, the Revolving Loan Outstandings shall not exceed
the Revolving Loan Limit.  Borrowers shall deliver to Agent a Notice of
Borrowing with respect to each proposed borrowing of a Revolving Loan, such
Notice of Borrowing to be

 

25

 

90315629_11

--------------------------------------------------------------------------------

 

delivered before 1:00 p.m. (Eastern time) two (2) Business Days prior to the
date of such proposed borrowing.  Each Borrower and each Revolving Lender hereby
authorizes Agent to make Revolving Loans on behalf of Revolving Lenders, at any
time in its sole discretion, to pay principal owing in respect of the Loans and
interest, fees, expenses and other charges payable by any Credit Party from time
to time arising under this Agreement or any other Financing Document.  The
Borrowing Base shall be determined by Agent based on the most recent Borrowing
Base Certificate delivered to Agent in accordance with this Agreement and such
other information as may be available to Agent.  Without limiting any other
rights and remedies of Agent hereunder or under the other Financing Documents,
the Revolving Loans shall be subject to Agent’s continuing right to withhold
from the Borrowing Base reserves, and to increase and decrease such reserves
from time to time, if and to the extent that in Agent’s commercially reasonable
credit judgment and discretion, such reserves are necessary.

(b)Mandatory Revolving Loan Repayments and Prepayments.

(i)The Revolving Loan Commitment shall terminate on the Termination Date.  On
such Termination Date, there shall become due, and Borrowers shall pay, the
entire outstanding principal amount of each Revolving Loan, together with
accrued and unpaid Obligations pertaining thereto incurred to, but excluding the
Termination Date; provided, however, that such payment is made not later than
12:00 noon (Eastern time) on the Termination Date.

(ii)If at any time the Revolving Loan Outstandings exceed the Revolving Loan
Limit, then, on the next succeeding Business Day, Borrowers shall repay the
Revolving Loans in an aggregate amount equal to such excess.

(iii)Principal payable on account of Revolving Loans shall be payable by
Borrowers to Agent (I) immediately upon the receipt by any Borrower or Agent of
any payments on or proceeds from any of the Accounts, to the extent of such
payments or proceeds, as further described in Section 2.11 below, and (II) in
full on the Termination Date.

(c)Optional Prepayments.  Borrowers may from time to time prepay the Revolving
Loans in whole or in part; provided, however, that any such partial prepayment
shall be in an amount equal to $100,000 or a higher integral multiple of
$25,000.

(d)LIBOR Rate.

(i)Except as provided in subsection (iii) below, Revolving Loans shall accrue
interest at the LIBOR Rate plus the Applicable Margin.

(ii)The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable Law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based upon the LIBOR
Rate; provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued.  In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (I) require such Lender to furnish to Borrowers a statement setting forth
the basis for adjusting such LIBOR Rate and the method for determining the
amount of such adjustment, or (II) repay the Loans bearing interest based upon
the LIBOR Rate with respect to which such adjustment is made.

 

26

 

90315629_11

--------------------------------------------------------------------------------

 

(iii)In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain Loans bearing interest based upon the LIBOR Rate or to continue such
funding or maintaining, or to determine or charge interest rates at the LIBOR
Rate, such Lender shall give notice of such changed circumstances to Agent and
Borrowers and Agent promptly shall transmit the notice to each other Lender and
(I) in the case of any outstanding Loans of such Lender bearing interest based
upon the LIBOR Rate, the date specified in such Lender’s notice shall be deemed
to be the last day of the Interest Period of such Loans, and interest upon such
Lender’s Loans thereafter shall accrue interest at Base Rate plus the Applicable
Margin, and (II)  such Loans shall continue to accrue interest at Base Rate plus
the Applicable Margin until such Lender determines that it would no longer be
unlawful or impractical to maintain such Loans at the LIBOR Rate.

(iv)Anything to the contrary contained herein notwithstanding, neither Agent nor
any Lender is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.

(e)Restriction on Termination.  Notwithstanding any prepayment of the Revolving
Loan Outstandings or any other termination of Lenders’ Credit Exposure under
this Agreement, Agents and Lenders shall have no obligation to release any of
the Collateral securing the Obligations while any portion of the Term Credit
Obligations shall remain outstanding.

(f)Additional Tranches.  After the later to occur of (a) the end of the Lockbox
Post-Closing Period or (b) the Borrowing Base Audit Completion Date, so long as
no Default or Event of Default exists and subject to the terms of this
Agreement, with the prior written consent of Agent and all Lenders in their sole
discretion, the Revolving Loan Commitment may be increased upon the written
request of Borrower Representative (which such request shall state the aggregate
amount of the Additional Tranche requested and shall be made at least sixty (60)
days prior to the proposed effective date of such Additional Tranche) to Agent
to activate an Additional Tranche; provided, however, that Agent and Lenders
shall have no obligation to consent to any requested activation of an Additional
Tranche and the written consent of Agent and all Lenders shall be required in
order to activate an Additional Tranche.  Upon activating an Additional Tranche,
each Lender’s commitment shall increase by a proportionate amount so as to
maintain the same Pro Rata Share of the Revolving Loan Commitment as such Lender
held immediately prior to such activation.  

Section 2.2Interest, Interest Calculations and Certain Fees.

(a)Interest.  From and following the Closing Date, except as expressly set forth
in this Agreement, Loans and the other Obligations shall bear interest at the
sum of the LIBOR Rate plus the Applicable Margin.  Interest on the Loans shall
be paid in arrears on the first (1st) day of each month and on the maturity of
such Loans, whether by acceleration or otherwise.  Interest on all other
Obligations shall be payable upon demand.  For purposes of calculating interest,
all funds transferred to the Payment Account for application to any Revolving
Loans shall be subject to a three (3) Business Day clearance period and all
interest accruing on such funds during such clearance period shall accrue for
the benefit of Agent, and not for the benefit of the Lenders.

(b)Unused Line Fee.  On the first day of each month commencing on August 1, 2017
(for the month ending July 31, 2017), Borrowers shall pay Agent, for the benefit
of all Lenders committed to make Revolving Loans, in accordance with their
respective Pro Rata Shares, a fee in an amount equal to the product of (i)  the
Revolving Loan Commitment minus the greater of (A) the average daily balance of
the sum of the Revolving Loan Outstandings during the immediately preceding
month and (B) the Minimum Balance multiplied by (ii) 42/1000 of one percent
(0.042%) per month.  Such fee is to be paid monthly in arrears on the first day
of each month.

(c)Fee Letter.  In addition to the other fees set forth herein, the Borrowers
agree to pay Agent the fees set forth in the Fee Letter, if any.  

(d)Minimum Balance Fee.  On the first day of each month commencing on August 1,
2017, the Borrowers agree to pay to Agent, for the ratable benefit of all
Lenders, the sum of the Minimum Balance Fees due

 

27

 

90315629_11

--------------------------------------------------------------------------------

 

for the prior month, if any, beginning with the month ending July 31, 2017.  The
Minimum Balance Fee shall be deemed fully earned when due and payable and, once
paid, shall be non-refundable.  

(e)Collateral Fee.  On the first day of each month, commencing on August 1, 2017
(for the month ending July 31, 2017), Borrowers shall pay Agent, for its own
account and not for the benefit of any other Lenders, a fee in an amount equal
to the product obtained by multiplying (i) the greater of (A) the average
end-of-day principal balance of Revolving Loan Outstandings during the
immediately preceding month and (B) the Minimum Balance, by (ii) 42/1000 of one
percent (0.042%) per month. For purposes of calculating the average end-of-day
principal balance of Revolving Loan Outstandings, all funds paid into the
Payment Account (or which were required to be paid into the Payment Account
hereunder) or otherwise received by Agent for the account of Borrowers shall be
subject to a three (3) Business Day clearance period.  The collateral management
fee shall be deemed fully earned when due and payable and, once paid, shall be
non-refundable.

(f)Origination Fee.   Borrowers shall pay Agent on the Closing Date, for the
benefit of all Lenders committed to make Revolving Loans, in accordance with
their respective Pro Rata Shares, a fee in an amount equal to (i) the Revolving
Loan Commitment, multiplied by (ii) one half of one percent (0.50%).  On the
effective date of the activation of such Additional Tranche, Borrowers shall pay
Agent, for the benefit of all Lenders committed to provide an Additional
Tranche, in accordance with their respective Pro Rata Share, a fee in an amount
equal to (i) such Additional Tranche, multiplied by (ii) one half of one percent
(0.50%).  Once paid, all such fees pursuant to this Section 2.2(f) shall be
non-refundable.

(g)Deferred Revolving Loan Origination Fee.  If Lenders’ funding obligations in
respect of the Revolving Loan Commitment under this Agreement terminate for any
reason (whether by voluntary termination by Borrowers, by reason of the
occurrence of an Event of Default or otherwise) prior to the Commitment Expiry
Date, Borrowers shall pay to Agent, for the benefit of all Lenders committed to
make Revolving Loans on the Closing Date, a fee as compensation for the costs of
such Lenders being prepared to make funds available to Borrowers under this
Agreement, equal to an amount determined by multiplying (x) the sum of the
Revolving Loan Commitment by the following applicable percentage amount:  three
percent (3%) for the first year following the Closing Date, two percent (2%) for
the second year following the Closing Date, and one percent (1%) thereafter. All
fees payable pursuant to this paragraph shall be deemed fully earned and
non-refundable as of the Closing Date.

(h)[Reserved].  

(i)[Reserved].

(j)Audit Fees.  Borrowers shall pay to Agent, for its own account and not for
the benefit of any other Lenders, all reasonable fees and expenses in connection
with audits and inspections of Borrowers’ books and records, audits, valuations
or appraisals of the Collateral, audits of Borrowers’ compliance with applicable
Laws and such other matters as Agent shall deem appropriate, which shall be due
and payable on the first Business Day of the month following the date of
issuance by Agent of a written request for payment thereof to Borrowers;
provided, that, as long as no Event of Default has occurred within the preceding
twelve (12) months, Agent shall be entitled to such reimbursement for no more
than two audits/inspections per calendar year.

(k)Wire Fees.  Borrowers shall pay to Agent, for its own account and not for the
account of any other Lenders, on written demand, fees for incoming and outgoing
wires made for the account of Borrowers, such fees to be based on Agent’s then
current wire fee schedule (available upon written request of the Borrowers).

(l)Late Charges.  If payments of principal (other than a final installment of
principal upon the Termination Date), interest due on the Obligations, or any
other amounts due hereunder or under the other Financing Documents are not
timely made and remain overdue for a period of five (5) Business Days,
Borrowers, without notice or demand by Agent, promptly shall pay to Agent, for
its own account and not for the benefit of any other Lenders, as additional
compensation to Agent in administering the Obligations, an amount equal to five
percent (5.0%) of each delinquent payment.

 

28

 

90315629_11

--------------------------------------------------------------------------------

 

(m)Computation of Interest and Related Fees.  All interest and fees under each
Financing Document shall be calculated on the basis of a 360-day year for the
actual number of days elapsed.  The date of funding of a Loan shall be included
in the calculation of interest.  The date of payment of a Loan shall be excluded
from the calculation of interest.  If a Loan is repaid on the same day that it
is made, one (1) day’s interest shall be charged.

(n)Automated Clearing House Payments.  If Agent so elects, monthly payments of
principal, interest, fees, expenses or any other amounts due and owing from
Borrower to Agent hereunder shall be paid to Agent by Automated Clearing House
debit of immediately available funds from the financial institution account
designated by Borrower Representative in the Automated Clearing House debit
authorization executed by Borrowers or Borrower Representative in connection
with this Agreement, and shall be effective upon receipt.  Borrowers shall
execute any and all forms and documentation necessary from time to time to
effectuate such automatic debiting.  In no event shall any such payments be
refunded to Borrowers.

Notes

.  The portion of the Loans made by each Lender shall be evidenced, if so
requested by such Lender, by one or more promissory notes executed by Borrowers
on a joint and several basis (each, a “Note”) in an original principal amount
equal to such Lender’s Revolving Loan Commitment Amount.  Upon activation of an
Additional Tranche in accordance with Section 2.1(f) hereof, Borrowers shall
deliver to each Lender to whom Borrowers previously delivered a Note, a restated
Note evidencing such Lender’s Revolving Loan Commitment Amount.

[Reserved]

.  

[Reserved]

.

Section 2.6General Provisions Regarding Payment; Loan Account.

(a)All payments to be made by each Borrower under any Financing Document,
including payments of principal and interest made hereunder and pursuant to any
other Financing Document, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off, recoupment or counterclaim.  If
any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension
thereto).  Any payments received in the Payment Account before 12:00 noon
(Eastern time) on any date shall be deemed received by Agent on such date, and
any payments received in the Payment Account at or after 12:00 noon (Eastern
time) on any date shall be deemed received by Agent on the next succeeding
Business Day.

(b)Agent shall maintain a loan account (the “Loan Account”) on its books to
record Loans and other extensions of credit made by the Lenders hereunder or
under any other Financing Document, and all payments thereon made by each
Borrower.  All entries in the Loan Account shall be made in accordance with
Agent’s customary accounting practices as in effect from time to time.  The
balance in the Loan Account, as recorded in Agent’s books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Agent by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s duty to pay all amounts owing hereunder or under any other
Financing Document.  Agent shall endeavor to provide Borrowers with a monthly
statement regarding the Loan Account (but neither Agent nor any Lender shall
have any liability if Agent shall fail to provide any such statement).  Unless
any Borrower notifies Agent of any objection to any such statement (specifically
describing the basis for such objection) within ninety (90) days after the date
of receipt thereof, it shall be deemed final, binding and conclusive upon
Borrowers in all respects as to all matters reflected therein.

Maximum Interest

.  In no event shall the interest charged with respect to the Loans or any other
Obligations of any Borrower under any Financing Document exceed the maximum
amount permitted under the laws of the State of Maryland or of any other
applicable jurisdiction.  Notwithstanding anything to the contrary herein or
elsewhere, if at any time the rate of interest payable hereunder or under any
Note or other Financing Document (the

 

29

 

90315629_11

--------------------------------------------------------------------------------

 

“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable.  Thereafter, the
interest rate payable shall be the Stated Rate unless and until the Stated Rate
again would exceed the Maximum Lawful Rate, in which event this provision shall
again apply.  In no event shall the total interest received by any Lender exceed
the amount which it could lawfully have received had the interest been
calculated for the full term hereof at the Maximum Lawful Rate. If,
notwithstanding the prior sentence, any Lender has received interest hereunder
in excess of the Maximum Lawful Rate, such excess amount shall be applied to the
reduction of the principal balance of the Loans or to other amounts (other than
interest) payable hereunder, and if no such principal or other amounts are then
outstanding, such excess or part thereof remaining shall be paid to
Borrowers.  In computing interest payable with reference to the Maximum Lawful
Rate applicable to any Lender, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.

Section 2.8Taxes; Capital Adequacy.

(a)All payments of principal and interest on the Loans and all other amounts
payable hereunder shall be made free and clear of and without deduction for any
Taxes, except as required by applicable Law.  If any withholding or deduction
from any payment to be made by any Borrower hereunder is required in respect of
any Taxes (other than Excluded Taxes) pursuant to any applicable Law, then
Borrowers will: (i) pay directly to the relevant authority the full amount
required to be so withheld or deducted; (ii) promptly forward to Agent a copy of
a receipt or other documentation reasonably satisfactory to Agent evidencing
such payment to such authority; and (iii) pay to Agent for the account of Agent
and Lenders such additional amount or amounts as is necessary to ensure that the
net amount actually received by Agent and each Lender will equal the full amount
Agent and such Lender would have received had no such withholding or deduction
been required.  If any Taxes (other than Excluded Taxes) are directly asserted
against Agent or any Lender with respect to any payment received by Agent or
such Lender hereunder, Agent or such Lender may pay such Taxes and Borrowers,
after written demand therefor, will promptly pay such additional amounts
(including any penalty, interest or expense) as is necessary in order that the
net amount received by such Person after the payment of such Taxes (including
any Taxes (other than Excluded Taxes) on such additional amount) shall equal the
amount such Person would have received had such Taxes not been asserted so long
as such amounts have accrued on or after the day which is two hundred seventy
(270) days prior to the date on which Agent or such Lender first made written
demand therefor.

If any Borrower fails to pay any Taxes (other than Excluded Taxes) when due to
the appropriate taxing authority or fails to promptly remit to Agent, for the
account of Agent and the respective Lenders, after written demand therefor, the
required receipts or other required documentary evidence, Borrowers shall
indemnify Agent and Lenders for any incremental Taxes (other than Excluded
Taxes), interest or penalties that may become payable by Agent or any Lender as
a result of any such failure.

(b)Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable Law, or at the option of the Agent timely reimburse
it for the payment of, any present or future stamp, court or documentary,
intangible, recording, filing or similar taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, except any such taxes that are Other Connection
Taxes imposed with respect to an assignment.

(c)Each Lender that is a party hereto on the Closing Date or purports to become
an assignee of an interest as a Lender under this Agreement after the Closing
Date (unless such Lender was already a Lender hereunder immediately prior to
such assignment) shall execute and deliver to each of Borrowers and Agent one or
more (as Borrowers or Agent may reasonably request) United States Internal
Revenue Service Forms W-9, W-8ECI, W-8BEN, W-8IMY (accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, IRS Form W-9, and/or other
certification documents prescribed by applicable Law or reasonably requested by
Borrower or Agent from each beneficial owner, as applicable) or W-8BEN-E (as
applicable) and other applicable forms, certificates or

 

30

 

90315629_11

--------------------------------------------------------------------------------

 

documents prescribed by the United States Internal Revenue Service or reasonably
requested by Borrower or Agent certifying as to such Lender’s entitlement to a
complete exemption from or reduction in withholding or deduction of Taxes. If a
payment made to a Lender under any this Agreement would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to Borrower and the Agent at the time or times prescribed by law and at
such time or times reasonably requested by Borrower or the Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such other applicable forms, certificates or
documents reasonably requested by Borrower or the Agent as may be necessary for
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations
under  FATCA or to determine the amount to deduct and withhold from such
payment. Solely for purposes of the immediately preceding sentence, “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Borrowers shall not be required to pay additional amounts to any Lender pursuant
to this Section 2.8 with respect to United States withholding and income Taxes
to the extent that the obligation to pay such additional amounts would not have
arisen but for the failure of such Lender to comply with this paragraph other
than as a result of a change in law. Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 2.8(c) expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Borrower and the Agent in writing of its legal
inability to do so.

 

(d)If any Lender shall determine in its commercially reasonable judgment that
the adoption or taking effect of, or any change in, any applicable Law regarding
capital adequacy, in each instance, after the Closing Date, or any change after
the Closing Date in the interpretation, administration or application thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation, administration or application thereof, or the compliance by any
Lender or any Person controlling such Lender with any request, guideline or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency adopted or
otherwise taking effect after the Closing Date, has or would have the effect of
reducing the rate of return on such Lender’s or such controlling Person’s
capital as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender or such controlling Person could have achieved but for
such adoption, taking effect, change, interpretation, administration,
application or compliance (taking into consideration such Lender’s or such
controlling Person’s policies with respect to capital adequacy) then from time
to time, upon written demand by such Lender (which demand shall be accompanied
by a statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Agent), Borrowers shall promptly pay to such Lender such additional amount as
will compensate such Lender or such controlling Person for such reduction, so
long as such amounts have accrued on or after the day which is two hundred
seventy (270) days prior to the date on which such Lender first made demand
therefor; provided, however, that notwithstanding anything in this Agreement to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued.

(e)If any Lender requires compensation under Section 2.8(d), or if Borrower is
required to pay any Taxes (other than Excluded Taxes) or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.8(a), then, upon the written request of Borrower Representative,
such Lender shall use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder (subject to the terms of this Agreement) to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or materially reduce amounts
payable pursuant to any such subsection, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender (as determined in its sole
discretion).  Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(f)If Agent or any Lender determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.8 (including by the

 

31

 

90315629_11

--------------------------------------------------------------------------------

 

payment of additional amounts pursuant to Section 2.8(a)), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.8(f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.8(f), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.8(f) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

 

Appointment of Borrower Representative

.  Each Borrower hereby designates Borrower Representative as its representative
and agent on its behalf for the purposes of issuing Notices of Borrowing, and
Borrowing Base Certificates, and giving instructions with respect to the
disbursement of the proceeds of the Loans, giving and receiving all other
notices and consents hereunder or under any of the other Financing Documents and
taking all other actions (including in respect of compliance with covenants) on
behalf of any Borrower or Borrowers under the Financing Documents.  Borrower
Representative hereby accepts such appointment.  Notwithstanding anything to the
contrary contained in this Agreement, no Borrower other than Borrower
Representative shall be entitled to take any of the foregoing actions.  The
proceeds of each Loan made hereunder shall be advanced to or at the direction of
Borrower Representative and if not used by Borrower Representative in its
business (for the purposes provided in this Agreement) shall be deemed to be
immediately advanced by Borrower Representative to the appropriate other
Borrower hereunder as an intercompany loan (collectively, “Intercompany
Loans”).  All collections of each Borrower in respect of Accounts and other
proceeds of Collateral of such Borrower received by Agent and applied to the
Obligations shall also be deemed to be repayments of the Intercompany Loans
owing by such Borrower to Borrower Representative.  Borrowers shall maintain
accurate books and records with respect to all Intercompany Loans and all
repayments thereof.  Agent and each Lender may regard any notice or other
communication pursuant to any Financing Document from Borrower Representative as
a notice or communication from all Borrowers, and may give any notice or
communication required or permitted to be given to any Borrower or all Borrowers
hereunder to Borrower Representative on behalf of such Borrower or all
Borrowers.  Each Borrower agrees that each notice, election, representation and
warranty, covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.

Section 2.10Joint and Several Liability; Rights of Contribution; Subordination
and Subrogation.

(a)Borrowers are defined collectively to include all Persons named as one of the
Borrowers herein; provided, however, that any references herein to “any
Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person named as one of the Borrowers herein.  Each
Person so named shall be jointly and severally liable for all of the obligations
of Borrowers under this Agreement.  Each Borrower, individually, expressly
understands, agrees and acknowledges, that the credit facilities would not be
made available on the terms herein in the absence of the collective credit of
all of the Persons named as the Borrowers herein, the joint and several
liability of all such Persons, and the cross-collateralization of the collateral
of all such Persons.  Accordingly, each Borrower individually acknowledges that
the benefit to each of the Persons named as one of the Borrowers as a whole
constitutes reasonably equivalent value, regardless of the amount of the credit
facilities actually borrowed by, advanced to, or the amount of collateral
provided by, any individual Borrower.  In addition, each entity named as one of
the Borrowers herein hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person named
as one of the Borrowers herein as well as all such Persons when taken
together.  By way of illustration, but without limiting the generality of the
foregoing, the terms of Section 10.1 of this Agreement are to be applied to each
individual Person named as one

 

32

 

90315629_11

--------------------------------------------------------------------------------

 

of the Borrowers herein (as well as to all such Persons taken as a whole), such
that the occurrence of any of the events described in Section 10.1 of this
Agreement as to any Person named as one of the Borrowers herein shall constitute
an Event of Default even if such event has not occurred as to any other Persons
named as the Borrowers or as to all such Persons taken as a whole.

(b)Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the liability of each Borrower for
the Obligations and the Liens granted by Borrowers to secure the Obligations,
not constitute a Fraudulent Conveyance (as defined below).  Consequently, Agent,
Lenders and each Borrower agree that if the liability of a Borrower for the
Obligations, or any Liens granted by such Borrower securing the Obligations
would, but for the application of this sentence, constitute a Fraudulent
Conveyance, the liability of such Borrower and the Liens securing such liability
shall be valid and enforceable only to the maximum extent that would not cause
such liability or such Lien to constitute a Fraudulent Conveyance, and the
liability of such Borrower and this Agreement shall automatically be deemed to
have been amended accordingly.  For purposes hereof, the term “Fraudulent
Conveyance” means a fraudulent conveyance under Section 548 of Chapter 11 of
Title II of the Bankruptcy Code or a fraudulent conveyance or fraudulent
transfer under the applicable provisions of any fraudulent conveyance or
fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

(c)Agent is hereby authorized, without notice or demand (except as otherwise
specifically required under this Agreement) and without affecting the liability
of any Borrower hereunder, at any time and from time to time, to (i) renew,
extend or otherwise increase the time for payment of the Obligations; (ii) with
the written agreement of any Borrower, change the terms relating to the
Obligations or otherwise modify, amend or change the terms of any Note or other
agreement, document or instrument now or hereafter executed by any Borrower and
delivered to Agent for any Lender; (iii) accept partial payments of the
Obligations; (iv) take and hold any Collateral for the payment of the
Obligations or for the payment of any guaranties of the Obligations and
exchange, enforce, waive and release any such Collateral; (v) apply any such
Collateral and direct the order or manner of sale thereof as Agent, in its sole
discretion, may determine; and (vi) settle, release, compromise, collect or
otherwise liquidate the Obligations and any Collateral therefor in any manner,
all guarantor and surety defenses being hereby waived by each Borrower.  Without
limitations of the foregoing, with respect to the Obligations, each Borrower
hereby makes and adopts each of the agreements and waivers set forth in each
Guarantee, the same being incorporated hereby by reference.  Except as
specifically provided in this Agreement or any of the other Financing Documents,
Agent shall have the exclusive right to determine the time and manner of
application of any payments or credits, whether received from any Borrower or
any other source, and such determination shall be binding on all Borrowers.  All
such payments and credits may be applied, reversed and reapplied, in whole or in
part, to any of the Obligations that Agent shall determine, in its sole
discretion, without affecting the validity or enforceability of the Obligations
of the other Borrower.

(d)Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by Agent with respect to any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Agent; (iii) failure by Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Borrower or Agent’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by a Borrower
as debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Agent’s claim(s) for repayment of any of the Obligations; or (vii) any other
circumstance other than payment in full of the Obligations which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.

(e)The Borrowers hereby agree, as between themselves, that to the extent that
Agent, on behalf of Lenders, shall have received from any Borrower any Recovery
Amount (as defined below), then the paying Borrower shall have a right of
contribution against each other Borrower in an amount equal to such other
Borrower’s contributive share of such Recovery Amount; provided, however, that
in the event any Borrower suffers a Deficiency Amount (as defined below), then
the Borrower suffering the Deficiency Amount shall be entitled to seek and
receive contribution from and against the other Borrowers in an amount equal to
the Deficiency Amount; and provided,

 

33

 

90315629_11

--------------------------------------------------------------------------------

 

further, that in no event shall the aggregate amounts so reimbursed by reason of
the contribution of any Borrower equal or exceed an amount that would, if paid,
constitute or result in Fraudulent Conveyance.  Until all Obligations have been
paid and satisfied in full, no payment made by or for the account of a Borrower
including, without limitation, (i) a payment made by such Borrower on behalf of
the liabilities of any other Borrower, or (ii) a payment made by any other
Guarantor under any Guarantee, shall entitle such Borrower, by subrogation or
otherwise, to any payment from such other Borrower or from or out of such other
Borrower’s property.  The right of each Borrower to receive any contribution
under this Section 2.10(e) or by subrogation or otherwise from any other
Borrower shall be subordinate in right of payment to the Obligations and such
Borrower shall not exercise any right or remedy against such other Borrower or
any property of such other Borrower by reason of any performance of such
Borrower of its joint and several obligations hereunder, until the Obligations
have been indefeasibly paid and satisfied in full, and no Borrower shall
exercise any right or remedy with respect to this Section 2.10(e) until the
Obligations have been indefeasibly paid and satisfied in full.  As used in this
Section 2.10(e), the term “Recovery Amount” means the amount of proceeds
received by or credited to Agent from the exercise of any remedy of the Lenders
under this Agreement or the other Financing Documents, including, without
limitation, the sale of any Collateral.  As used in this Section 2.10(e), the
term “Deficiency Amount” means any amount that is less than the entire amount a
Borrower is entitled to receive by way of contribution or subrogation from, but
that has not been paid by, the other Borrowers in respect of any Recovery Amount
attributable to the Borrower entitled to contribution, until the Deficiency
Amount has been reduced to $0 through contributions and reimbursements made
under the terms of this Section 2.10(e) or otherwise.

Section 2.11Collections and Lockbox Account.

(a)From and after the Lockbox Post-Closing Period, Borrowers shall maintain a
lockbox (the “Lockbox”) with Silicon Valley Bank (the “Lockbox Bank”), subject
to the provisions of this Agreement, and shall execute with the Lockbox Bank a
Deposit Account Control Agreement and such other agreements related to such
Lockbox as Agent may require.  From and after the Lockbox Post-Closing Period,
Borrowers shall ensure that all collections of Accounts of the Borrowers and the
Secured Guarantors (other than Accounts for which the Account Debtor is a
Governmental Account Debtor) are paid directly from Account Debtors (i) into the
Lockbox for deposit into the Lockbox Account and/or (ii) directly into the
Lockbox Account; provided, however, unless Agent shall otherwise direct by
written notice to Borrowers, Borrowers shall be permitted to cause Account
Debtors who are individuals to pay such Accounts directly to Borrowers, which
Borrowers shall then administer and apply in the manner required below.   At all
times during the Lockbox Post-Closing Period, Borrowers shall ensure that (x) by
the close of business on Wednesday of each calendar week, all collections of
Accounts (other than Accounts for which the Account Debtor is a Governmental
Account Debtor) received prior to such Wednesday are transferred into the
Payment Account and (y) by the close of business on Friday of each calendar
week, all collections of Accounts (other than Accounts for which the Account
Debtor is a Governmental Account Debtor) received prior to such Friday are
transferred into the Payment Account.  From and after the Lockbox Post-Closing
Period, all funds deposited into a Lockbox Account shall be transferred into the
Payment Account by the close of each Business Day.

(b)If any of the Account Debtors of any Borrower or any Secured Guarantor are
Governmental Account Debtors, from and after the Lockbox Post-Closing Period,
Borrower shall establish and maintain additional lockboxes (also herein referred
to collectively in the singular as the “Lockbox”) and related Lockbox Accounts
with the Lockbox Bank, subject to the provisions of this Agreement, and shall
execute with the Lockbox Bank a Deposit Account Restriction Agreement and such
other agreements related to such Lockbox as Agent may require. A separate
Lockbox shall be established for any Borrower that is a licensed provider under
the Medicaid or Medicare programs, if applicable. From and after the Lockbox
Post-Closing Period, Borrower shall ensure that all collections of such Accounts
due from Governmental Account Debtors are paid directly from such Account
Debtors into the applicable Lockbox and/or Lockbox Account established pursuant
to this subsection for deposit into the Lockbox Account established pursuant to
this subsection. At all times during the Lockbox Post-Closing Period, Borrowers
shall ensure that (x) by the close of business on Wednesday of each calendar
week, all collections of Accounts due from Governmental Account Debtors received
prior to such Wednesday are transferred into the Payment Account and (y) by the
close of business on Friday of each calendar week, all collections of Accounts
due from Governmental Account Debtors received prior to such Friday are
transferred into the Payment Account.  From and after the Lockbox Post-Closing
Period, all funds deposited into a Lockbox Account that is subject (or required
to be subject) to a Deposit Account Restriction Agreement shall be transferred
into either (at Agent’s option) (i) the Payment Account by the close of each
Business Day, or (ii) the Lockbox Account established

 

34

 

90315629_11

--------------------------------------------------------------------------------

 

pursuant to Section 2.11(a), which such transfer shall be made via an automatic
immediate intrabank transfer, and then transferred to the Payment Account by the
close of each Business Day.

(c)Notwithstanding anything in any lockbox agreement or Deposit Account Control
Agreement to the contrary, Borrowers agree that they shall be liable for any
fees and charges in effect from time to time and charged by the Lockbox Bank in
connection with the Lockbox, the Lockbox Account, and that Agent shall have no
liability therefor.  Borrowers hereby indemnify and agree to hold Agent harmless
from any and all liabilities, claims, losses and demands whatsoever, including
reasonable attorneys’ fees and expenses, arising from or relating to actions of
Agent or the Lockbox Bank pursuant to this Section or any lockbox agreement or
Deposit Account Control Agreement or similar agreement, except to the extent of
such losses arising solely from Agent’s gross negligence or willful misconduct.

(d)Agent shall apply, on a daily basis, all funds transferred into the Payment
Account pursuant to this Section to reduce the outstanding Revolving Loans in
such order of application as Agent shall elect.  If as the result of collections
of Accounts pursuant to the terms and conditions of this Section, a credit
balance exists with respect to the Loan Account, such credit balance shall not
accrue interest in favor of Borrowers, but Agent shall transfer such funds into
an account that is subject to a Control Agreement designated by Borrower
Representative for so long as no Event of Default exists.

(e)To the extent that any collections of Accounts of any Borrower or any Secured
Guarantor or proceeds of other Collateral are not sent directly to the Lockbox
or Lockbox Account but are received by any Borrower, such collections shall be
held in trust for the benefit of Agent pursuant to an express trust created
hereby and immediately remitted, in the form received, to applicable Lockbox or
Lockbox Account.  No such funds received by any Borrower shall be commingled
with other funds of the Borrowers.  If any funds received by any Borrower are
commingled with other funds of the Borrowers, or are required to be deposited to
a Lockbox or Lockbox Account and are not so deposited within three (3) Business
Days, then Borrowers shall pay to Agent, for its own account and not for the
account of any other Lenders, a compliance fee equal to $500 for each day that
any such conditions exist.

(f)Borrowers acknowledge and agree that compliance with the terms of this
Section is essential, and that Agent and Lenders will suffer immediate and
irreparable injury and have no adequate remedy at law, if any Borrower, through
acts or omissions, causes or permits Account Debtors to send payments other than
to the Lockbox or Lockbox Accounts or if any Borrower fails to promptly deposit
collections of Accounts or proceeds of other Collateral in the Lockbox Account
as herein required.  Accordingly, in addition to all other rights and remedies
of Agent and Lenders hereunder, Agent shall have the right to seek specific
performance of the Borrowers’ obligations under this Section, and any other
equitable relief as Agent may deem necessary or appropriate, and Borrowers waive
any requirement for the posting of a bond in connection with such equitable
relief.

(g)Borrowers shall not, and Borrowers shall not suffer or permit any Credit
Party to, (i) withdraw any amounts from any Lockbox Account, (ii) change the
procedures or sweep instructions under the agreements governing any Lockbox
Accounts, or (iii) send to or deposit in any Lockbox Account any funds other
than payments made with respect to and proceeds of Accounts or other
Collateral.  Borrowers shall, and shall cause each Credit Party to, cooperate
with Agent in the identification and reconciliation on a daily basis of all
amounts received in or required to be deposited into the Lockbox Accounts.  If
more than five percent (5%) of the collections of Accounts received by Borrowers
during any given fifteen (15) day period is not identified or reconciled to the
reasonable satisfaction of Agent within ten (10) Business Days of receipt, Agent
shall not be obligated to make further advances under this Agreement until such
amount is identified or is reconciled to the reasonable satisfaction of Agent,
as the case may be.  In addition, if any such amount cannot be identified or
reconciled to the reasonable satisfaction of Agent, Agent may utilize its own
staff or, if it deems necessary, engage an outside auditor, in either case at
Borrowers’ expense (which in the case of Agent’s own staff shall be in
accordance with Agent’s then prevailing customary charges (plus expenses)), to
make such examination and report as may be necessary to identify and reconcile
such amount.

(h)If any Borrower breaches its obligation to direct payments of the proceeds of
the Collateral to the Lockbox Account, Agent, as the irrevocably made,
constituted and appointed true and lawful attorney for Borrowers, may, by the
signature or other act of any of Agent’s authorized representatives (without
requiring any of them to do so), direct any Account Debtor to pay proceeds of
the Collateral to Borrowers by directing payment to the Lockbox Account.

 

35

 

90315629_11

--------------------------------------------------------------------------------

 

Section 2.12Termination; Restriction on Termination.

(a)Termination by Lenders.  In addition to the rights set forth in Section 10.2,
Agent may, and at the direction of Required Lenders shall, terminate this
Agreement without notice upon or after the occurrence and during the continuance
of an Event of Default.

(b)Termination by Borrowers.  Upon at least five (5) Business Days’ prior
written notice to Agent and Lenders, Borrower may, at its option, terminate this
Agreement; provided, however, that (i) no such termination shall be effective
until Borrowers have complied with Section 2.2(g) and the terms of any Fee
Letter and have paid in full all Term Credit Obligations in immediately
available funds and terminated the Term Credit Documents pursuant to a payoff
letter in form and substance satisfactory to Agent and Term Credit Agent and
(ii) such termination of this Agreement shall be pursuant to a payoff letter in
form and substance satisfactory to Agent. Any notice of termination given by
Borrowers shall be irrevocable unless all Lenders otherwise agree in writing and
no Lender shall have any obligation to make any Loans on or after the
termination date stated in such notice.  Borrowers may elect to terminate this
Agreement in its entirety only.  No section of this Agreement or type of Loan
available hereunder may be terminated singly.

(c)Effectiveness of Termination.  All of the Obligations shall be immediately
due and payable upon the Termination Date.  All undertakings, agreements,
covenants, warranties and representations of Borrowers contained in the
Financing Documents shall survive any such termination and Agent shall retain
its Liens in the Collateral and Agent and each Lender shall retain all of its
rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations and Term Credit Obligations have been
discharged or paid, in full, in immediately available funds, including, without
limitation, all Obligations under Section 2.2(g) and the terms of any Fee Letter
resulting from such termination.  Notwithstanding the foregoing or the payment
in full of the Obligations, Agent shall not be required to terminate its Liens
in the Collateral unless, with respect to any loss or damage Agent may incur as
a result of dishonored checks or other items of payment received by Agent from
Borrower or any Account Debtor and applied to the Obligations, Agent shall, at
its option, (i) have received a written agreement satisfactory to Agent,
executed by Borrowers and by any Person whose loans or other advances to
Borrowers are used in whole or in part to satisfy the Obligations, indemnifying
Agent and each Lender from any such loss or damage or (ii) have retained cash
Collateral or other Collateral for such period of time as Agent, in its
discretion, may deem necessary to protect Agent and each Lender from any such
loss or damage.

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Borrower hereby
represents and warrants to Agent and each Lender that:

Due Organization, Authorization: Power and Authority

.  

(a)Each Credit Party is duly existing and in good standing, as a Registered
Organization in its respective jurisdiction of formation.  Each Credit Party is
qualified and licensed to do business and is in good standing in any
jurisdiction in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.  The Financing
Documents have been duly authorized, executed and delivered by each Credit Party
and constitute legal, valid and binding agreements enforceable in accordance
with their terms, subject to bankruptcy, moratorium and other laws affecting
secured creditors generally and equitable principles related to
enforceability.  The execution, delivery and performance by each Credit Party of
each Financing Document executed or to be executed by it is in each case within
such Credit Party’s powers.

(b)The execution, delivery and performance by each Credit Party of the Financing
Documents to which it is a party do not (i) conflict with any of such Credit
Party’s organizational documents; (ii) contravene, conflict with, constitute a
default under or violate any Law; (iii) contravene, conflict or violate any
applicable order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which such Credit Party or any of its property or
assets may be bound or affected; (iv) require any action by, filing,
registration, or qualification with, or Required Permit from, any Governmental
Authority (except such Required Permits which have already been obtained and are
in full force and effect); or (v) constitute a default under or conflict with
any Material Agreement.  

 

36

 

90315629_11

--------------------------------------------------------------------------------

 

No Credit Party is in default under any agreement to which it is a party or by
which it is bound in which the default could reasonably be expected to have a
Material Adverse Effect.

Litigation

.  Except as disclosed on Schedule 3.2 or, after the Closing Date, pursuant to
Section 4.7, there are no actions, suits, proceedings or investigations pending
or, to the knowledge of the Responsible Officers, threatened in writing by or
against any Credit Party that could reasonably be expected to result in a
Material Adverse Effect, or which questions the validity of the Financing
Documents, or the other documents required thereby or any action to be taken
pursuant to any of the foregoing.

No Material Deterioration in Financial Condition; Financial Statements

.  All financial statements for the Credit Parties delivered to Agent or any
Lender fairly present, in conformity with GAAP, in all material respects the
consolidated financial condition and consolidated results of operations of such
Credit Party.  There has been no occurrence of any fact, event or circumstance
that could reasonably be expected to result in a Material Adverse Effect since
the date of the most recent financial statements and projections submitted to
Agent or any Lender. There has been no material adverse deviation from the most
recent annual operating plan of Borrower delivered to Agent and Lenders.

Solvency

.  The fair salable value of each Credit Party’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities.  After
giving effect to the transactions described in this Agreement, (a) no Credit
Party is left with unreasonably small capital in relation to its business as
presently conducted, and (b) each Credit Party is able to pay its debts
(including trade debts) as they mature.

Subsidiaries; Investments; Margin Stock

.  Borrower and its Subsidiaries do not own any stock, partnership interest or
other equity securities, except for Permitted Investments and any Subsidiaries
created after the Closing Date that have satisfied the applicable requirements
of Section 4.8.  Without limiting the foregoing, Borrower and its Subsidiaries
do not own or hold any Margin Stock other than as expressly permitted pursuant
to this Agreement and for the avoidance of doubt so as to not result in a
violation of Regulation U.

Tax Returns and Payments; Pension Contributions

.  Each Credit Party has timely filed all U.S. federal income, state income and
other material tax returns and reports, and, except for those Taxes that are
subject to a Permitted Contest or are not material, each Credit Party has timely
paid all Taxes owed by such Credit Party. Other than as disclosed to Agent in
accordance with Section 4.2, Borrower is unaware of any claims or adjustments
proposed in writing for any prior tax years of any such Credit Party which could
result in additional material Taxes becoming due and payable by such Credit
Party.  For purposes of the foregoing, “material” shall mean in excess of
$500,000.  No Credit Party nor any trade or business (whether or not
incorporated) that is under common control with any Credit Party within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of the provisions relating to Section 412 of the Code) or
Section 4001 of ERISA (an “ERISA Affiliate”) (i) has failed to satisfy the
“minimum funding standards” (as defined in Section 412 of or Section 302 of
ERISA), whether or not waived, with respect to any Pension Plan, (ii) has
incurred liability with respect to the withdrawal or partial withdrawal of any
Credit Party or ERISA Affiliate from any Pension Plan or incurred a cessation of
operations that is treated as a withdrawal, (iii) has incurred any liability
under Title IV of ERISA (other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA), (iv) has had any “reportable event” as defined in
Section 4043(c) of ERISA (or the regulations issued thereunder) (other than an
event for which the 30-day notice requirement is waived) occur with respect to
any Pension Plan or (v) failed to maintain (1) each “plan” (as defined by
Section 3(3) of ERISA) in all material respects with the applicable provisions
of ERISA, the Code and other federal or state laws, and (2) the tax qualified
status of each plan (as defined above) intended to be so qualified.

Intellectual Property and License Agreements

.  A list of all Registered Intellectual Property (registered with the United
States Patent and Trademark Office or the United States Copyright Office) of
each Credit Party and, to the extent material or entered into on or after
January 1, 2013, all in-bound license or sublicense agreements, exclusive
out-bound license or sublicense agreements, or other rights of any Credit Party
to use Intellectual Property (but excluding in-bound licenses of
over-the-counter software that is commercially available to the public), as of
the Closing Date and, to the extent material, as updated pursuant to Section
4.14, is set forth on Schedule 3.7.  Such schedule shall be prepared by Borrower
in the form provided by Agent and contain all information required in such
form.  Except for Permitted Licenses, each Credit Party is the sole owner of its
Intellectual Property free and clear of any Liens.  Except as set forth on
Schedule 3.7, each patent within the Registered Intellectual Property

 

37

 

90315629_11

--------------------------------------------------------------------------------

 

(registered with the United States Patent and Trademark Office) is valid and
enforceable and no part of the Material Intangible Assets has been judged
invalid or unenforceable, in whole or in part, and to the best of Borrower’s
knowledge, no written claim has been made that any part of the Intellectual
Property violates the rights of any third party. As of the Closing Date, all
Registered Intellectual Property (registered with the United States Patent and
Trademark Office or the United States Copyright Office) of any
predecessor-in-interest of Borrower (including, without limitation,  AVI
Biopharma, Inc.) constituting Material Intangible Assets has been assigned to
Borrower in the records of the United States Patent and Trademark Office or the
United States Copyright Office, as applicable.

Regulatory Status

.  All of Borrower’s Products and Regulatory Required Permits are listed on
Schedule 3.8, respectively (as updated from time to time pursuant to Section
4.16), and Borrower has delivered to Agent a copy of all Regulatory Required
Permits requested by Agent as of the date hereof or to the extent requested by
Agent pursuant to Section 4.16.  With respect to any Product, (i) Borrower and
its Subsidiaries have received, and such Product is the subject of, all
Regulatory Required Permits needed in connection with the testing, manufacture,
marketing or sale of such Product as currently being conducted by or on behalf
of Borrower, and have provided Agent and each Lender with all notices and other
information required by Section 4.16, (ii) such Product is being tested,
manufactured, marketed or sold, as the case may be, in material compliance with
all applicable Laws and Regulatory Required Permits.  As of the Closing Date,
there have been no Regulatory Reporting Events.

Accuracy of Schedules and Perfection Certificate

.  All information set forth in the Schedules (other than Schedules 4.13 and
9.1) (the “Disclosure Schedules”) is true, accurate and complete as of the
Closing Date, the date of delivery of the last Compliance Certificate and any
other subsequent date on which Borrower is requested to update such
certificate.  All information set forth in the Perfection Certificate is true,
accurate and complete as of the Closing Date and any other subsequent date on
which Borrower is requested to update such certificate.

Labor Matters

.  As of the Closing Date, there are no strikes or other labor disputes pending
or, to any Borrower’s knowledge, threatened against any Credit Party.  Hours
worked and payments made to the employees of the Credit Parties have not been in
violation of the Fair Labor Standards Act or any other applicable Law dealing
with such matters.  All payments due from the Credit Parties, or for which any
claim may be made against any of them, on account of wages and employee and
retiree health and welfare insurance and other benefits have been paid or
accrued as a liability on their books, as the case may be.  The consummation of
the transactions contemplated by the Financing Documents will not give rise to a
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which it is a party or by which it is
bound.

Regulated Entities

.  No Credit Party is an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company,” all within
the meaning of the Investment Company Act of 1940.

Margin Regulations

.  None of the proceeds from the Loans have been or will be used, directly or
indirectly, for the purpose of purchasing or carrying any “margin stock” (as
defined in Regulation U of the Federal Reserve Board), for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any “margin stock” or for any other purpose which might cause any of
the Loans to be considered a “purpose credit” within the meaning of Regulation
T, U or X of the Federal Reserve Board.

Section 3.13Compliance With Laws; Anti-Terrorism Laws.

(a)Each Credit Party is in compliance with the requirements of all applicable
Laws, except for such Laws the noncompliance with which could not reasonably be
expected to have a Material Adverse Effect.

(b)None of the Credit Parties and, to the knowledge of the Credit Parties, none
of their Affiliates (i) is in violation of any Anti-Terrorism Law, (ii) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or is controlled
by a Blocked Person, (iv) is acting or will act for or on behalf of a Blocked
Person, (v) is associated with, or will become associated with, a Blocked Person
or (vi) is providing, or will provide, material, financial or technical support
or other services to or in support of acts of terrorism of a Blocked Person.  No
Credit Party nor, to the knowledge of any Credit Party, any of its Affiliates or
agents acting

 

38

 

90315629_11

--------------------------------------------------------------------------------

 

or benefiting in any capacity in connection with the transactions contemplated
by this Agreement, (A) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of any
Blocked Person, or (B) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.

Capitalization

.   The authorized equity securities of each of the Credit Parties as of the
Closing Date are as set forth on Schedule 3.14.  All issued and outstanding
equity securities of each of the Credit Parties are duly authorized and validly
issued, fully paid, nonassessable, free and clear of all Liens other than those
in favor of Agent for the benefit of Agent and Lenders, and such equity
securities were issued in compliance with all applicable Laws.  The identity of
the holders of the equity securities of each of the Credit Parties (other than
Sarepta) and the percentage of their fully-diluted ownership of the equity
securities of each of the Credit Parties (other than Sarepta) as of the Closing
Date is set forth on Schedule 3.14.  No shares of the capital stock or other
equity securities of any Credit Party, other than those described above, are
issued and outstanding as of the Closing Date (or in the case of Sarepta, as of
March 31, 2017).  Except as set forth on Schedule 3.14, as of the Closing Date
(or in the case of Sarepta, as of March 31, 2017), there are no preemptive or
other outstanding rights, options, warrants, conversion rights or similar
agreements or understandings for the purchase or acquisition from any Credit
Party of any equity securities of any such entity.

Ownership of Property

.  Except to the extent covered by Section 3.7, each Borrower and each of its
Subsidiaries is the lawful owner of, has good and marketable title to and is in
lawful possession of, or has valid leasehold interests in, all properties and
other assets (real or personal, tangible, intangible or mixed) purported or
reported to be owned or leased (as the case may be) by such Person.

Consummation of Operative Documents; Brokers

.  Except for fees payable to Agent and/or Lenders, no broker, finder or other
intermediary has brought about the obtaining, making or closing of the
transactions contemplated by the Operative Documents, and no Credit Party has or
will have any obligation to any Person in respect of any finder’s or brokerage
fees, commissions or other expenses in connection herewith or therewith.

[Reserved]

.  

[Reserved]

.  

Compliance with Environmental Requirements; No Hazardous Materials

.  Except in each case as set forth on Schedule 3.19:

(a)no notice, notification, demand, request for information, citation, summons,
complaint or order has been issued, no complaint has been filed, no penalty has
been assessed and no investigation or review is pending, or to such Borrower’s
knowledge, threatened by any Governmental Authority or other Person with respect
to any (i) alleged violation by any Credit Party of any Environmental Law,
(ii) alleged failure by any Credit Party to have any Permits required in
connection with the conduct of its business or to comply with the terms and
conditions thereof, (iii) any generation, treatment, storage, recycling,
transportation or disposal of any Hazardous Materials, or (iv) release of
Hazardous Materials; and

(b)no property now owned or leased by any Credit Party and, to the knowledge of
each Borrower, no such property previously owned or leased by any Credit Party,
to which any Credit Party has, directly or indirectly, transported or arranged
for the transportation of any Hazardous Materials, is listed or, to such
Borrower’s knowledge, proposed for listing, on the National Priorities List
promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar
state list or is the subject of federal, state or local enforcement actions or,
to the knowledge of such Borrower, other investigations which may lead to claims
against any Credit Party for clean-up costs, remedial work, damage to natural
resources or personal injury claims, including, without limitation, claims under
CERCLA.

[Reserved]

.  

[Reserved]

.  

 

39

 

90315629_11

--------------------------------------------------------------------------------

 

Full Disclosure

.  None of the written information (financial or otherwise) taken as a whole
furnished by or on behalf of any Credit Party to Agent or any Lender in
connection with the consummation of the transactions contemplated by the
Operative Documents, contains any untrue statement of a material fact or omits
to state a material fact necessary to make the statements contained herein or
therein not misleading in light of the circumstances under which such statements
were made.  All financial projections delivered to Agent and the Lenders by
Borrowers (or their agents) have been prepared on the basis of the assumptions
stated therein.  Such projections represent each Borrower’s best estimate of
such Borrower’s future financial performance and such assumptions are believed
by such Borrower to be fair and reasonable in light of current business
conditions; provided, however, that Borrowers can give no assurance that such
projections will be attained.

Interest Rate

.  The rate of interest paid under the Notes and the method and manner of the
calculation thereof do not violate any usury or other law or applicable
Laws,  any of the Organizational Documents, or any of the Operative Documents.

[Reserved]

.  

ARTICLE 4 - AFFIRMATIVE COVENANTS

Each Borrower agrees that, so long as any Credit Exposure exists:

Organization and Existence, Government Compliance

.  

(a)Each Credit Party shall maintain its legal existence and good standing in its
respective jurisdiction of formation and maintain qualification in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect.  If a Credit Party is not now a Registered
Organization but later becomes one, Borrower shall promptly notify Agent of such
occurrence and provide Agent with such Credit Party’s organizational
identification number.  

(b)Each Credit Party shall comply with all Laws, ordinances and regulations to
which it or its business locations is subject, the noncompliance with which
could reasonably be expected to result in a Material Adverse Effect.  Each
Credit Party shall obtain and keep in full force and effect and comply with all
of the Required Permits, except where failure to have or maintain compliance
with or effectiveness of such Required Permit could not reasonably be expected
to result in a Material Adverse Effect.  Upon request of Agent or any Lender,
each Credit Party shall promptly (and in any event within three (3) Business
Days of such request) provide copies of any such obtained Required Permits to
Agent. Borrower shall notify Agent within three (3) Business Days of the
occurrence of any facts, events or circumstances known to a Borrower, whether
threatened, existing or pending, that could cause any Required Permit to become
limited, suspended or revoked.  Notwithstanding the foregoing, each Credit Party
shall comply with Section 4.16 as it relates to Regulatory Required Permits and
to the extent that there is a conflict between this Section and Section 4.16 as
it relates to Regulatory Required Permits, Section 6.16 shall govern.

Section 4.2Financial Statements, Reports, Certificates.

(a)Each Credit Party shall deliver to Agent and each Lender: (i) as soon as
available, but no later than fifty-five (55) days after the last day of each
fiscal quarter, a company prepared consolidated (and, at the reasonable request
of Agent, consolidating) balance sheet, income statement and cash flow statement
covering such Credit Party’s consolidated operations for such fiscal quarter
certified by a Responsible Officer and in a form reasonably acceptable to Agent
and each Lender; (ii) as soon as available, but no later than one hundred twenty
(120) days after the last day of a Credit Party’s fiscal year, audited
consolidated (and, at the reasonable request of Agent, consolidating) financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm acceptable to Agent and each Lender in its reasonable
discretion; (iii) as soon as available after approval thereof by such Credit
Party’s governing board, but no later than thirty (30) days after the last day
of such Credit Party’s fiscal year, and as amended and/or updated, such Credit
Party’s operating plan (including financial projections) for current fiscal
year; (iv) within five (5) days of delivery, copies of all statements, reports
and notices made available to all of such Credit Party’s security holders or to
any holders of Subordinated Debt; (v) within five (5) days of filing, all
reports on Form 10-K, 10-Q and 8 K filed

 

40

 

90315629_11

--------------------------------------------------------------------------------

 

with the Securities and Exchange Commission (“SEC”) or a link thereto on such
Credit Party’s or another website on the Internet; (vi) as soon as available,
but no later than ten (10) days after the last day of each month, copies of the
month-end account statements for each Collateral Account maintained by Borrower,
each Secured Guarantor and the Securities Subsidiary, which statements may be
provided to Agent and each Lender by Borrower or directly from the applicable
institution(s); (vii) promptly (and in any event within ten (10) days of any
request therefor) such readily available budgets, sales projections, operating
plans, financial information and other information, reports or statements
regarding the Credit Parties or their respective businesses, contractors and
subcontractors reasonably requested by Agent or any Lender; and (viii) within
ten (10) days after any Credit Party becomes aware of any claim or adjustment
proposed for any prior tax years of any Credit Party or any of their
Subsidiaries which could result in additional material Taxes becoming due and
payable by such Credit Party or Subsidiary, notice of such claim or adjustment,
which purposes of the foregoing clause (viii), “material” shall mean in excess
of $500,000.  Delivery of the foregoing financial statements and other items as
set forth in clauses (i), (ii), (iv) and (v) of this Section 4.2(a) may be
satisfied by written notice that such financial statements or other items have
been filed with the SEC or posted on the Borrower’s website, which written
notice shall include an electronic link to such financial statements or other
items.

(b)Borrower shall deliver to Agent and each Lender with the quarterly financial
statements described above, a duly completed Compliance Certificate signed by a
Responsible Officer.

(c)Borrower shall, every ninety (90) days on a schedule to be designated by
Agent, and at such other times as Agent shall request, deliver to Agent a
schedule of Eligible Accounts.

(d)Borrower shall and shall cause each Credit Party to keep proper books of
record and account in accordance with GAAP in which full, true and correct
entries shall be made of all dealings and transactions in relation to its
business and activities.  Upon prior written notice and during business hours
(which such limitations shall not apply if an Event of Default has occurred),
Borrower shall allow, and cause each Credit Party to allow, Agent and Lenders to
visit and inspect any properties of a Credit Party, to examine and make
abstracts or copies from any Credit Party’s books, to conduct a collateral audit
and analysis of its operations and the Collateral to verify the amount and age
of the accounts, the identity and credit of the respective account debtors, to
review the billing practices of the Credit Party and to discuss its respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants as often as may reasonably be desired.  Borrower
shall reimburse Agent and each Lender for all reasonable costs and expenses
associated with such visits and inspections; provided, however, that Borrower
shall be required to reimburse Agent and each Lender for such costs and expenses
for no more than one (1) such visit and inspection per twelve (12) month period
unless a Default or Event of Default has occurred and is continuing during such
period; provided that if Agent or Lender, upon the occurrence of a Default of
Event of Default, is in the process of performing, or has incurred any costs or
expenses in connection with, such reimbursable visit or inspection when such
Default or Event of Default is no longer continuing, such partially performed
visit or inspection shall not be subject to, and shall not count against, any
limitations set forth herein.

(e)Borrower shall, and shall cause each Credit Party to, deliver to Agent and
each Lender, within five (5) days after the same are sent or received, copies of
all material correspondence, reports, documents and other filings with any
Governmental Authority that could reasonably be expected to have a material
effect on any of the Required Permits material to Borrower’s business or
otherwise on the operations of Borrower or any of its Subsidiaries (except that
reporting related to Regulatory Required Permits and/or Regulatory Reporting
Events shall be governed by Section 4.16).

(f)Each Borrower shall, within ten (10) days after the last day of each month,
deliver to Agent a duly completed Borrowing Base Certificate signed by a
Responsible Officer, with aged listings of accounts receivable and accounts
payable (by invoice date).  

Maintenance of Property

.  Borrower and each Secured Guarantor shall cause all equipment and other
tangible personal property other than Inventory to be maintained and preserved
in the same condition, repair and in working order as of the date hereof,
ordinary wear and tear excepted, and shall promptly make or cause to be made all
repairs, replacements and other improvements in connection therewith that are
necessary or desirable to such end.  Borrower and each Secured Guarantor shall
keep all Inventory in good and marketable condition, free from material
defects.  Returns and allowances between a Borrower (or a Secured Guarantor) and
its Account Debtors shall follow the Borrower’s (or such Secured Guarantor’s, as
applicable) customary practices as they existed on June 26,

 

41

 

90315629_11

--------------------------------------------------------------------------------

 

2015.  Borrower shall promptly notify Agent of all returns, recoveries, disputes
and claims that involve more than Five Hundred Thousand Dollars ($500,000) of
Inventory collectively among Borrower and the Secured Guarantors.  

Taxes; Pensions

.  Borrower shall timely file and cause each Credit Party to timely file, all
U.S. federal income, state income and other material tax returns and reports and
timely pay, and cause each such Credit Party to timely pay, all Taxes owed, and
shall deliver to Agent, upon written demand, appropriate certificates attesting
to such payments; provided, however, that any such Credit Party may defer
payment of any Taxes that are not material or contested Taxes, and, in the case
of contested Taxes, so long as such Credit Party (a) in good faith contests its
obligation to pay the Taxes by appropriate proceedings promptly and diligently
instituted and conducted, and (b) adequate reserves for such Taxes are
maintained on the Books of such Credit Party in accordance with GAAP (such
contest, a “Permitted Contest”).  For purposes of the foregoing, “material”
shall mean in excess of $500,000.  Borrower shall pay, and cause each Credit
Party to pay, all amounts necessary to fund all present pension, profit sharing
and deferred compensation plans in accordance with their terms.  Each Credit
Party and their ERISA Affiliates shall timely make all required contributions to
each Pension Plan and shall maintain each “plan” (as defined by Section 3(3) of
ERISA) in material compliance with the applicable provisions of ERISA, the Code
and other federal and state laws.  Borrower shall give written notice to Agent
and each Lender promptly (and in any event within three (3) Business Days) upon
Borrower becoming aware of any (i) Credit Party’s or any ERISA Affiliate’s
failure to make any contribution required to be made with respect to any Pension
Plan not having been timely made, (ii)  notice of the PBGC’s, any Credit Party’s
or any ERISA Affiliate’s intention to terminate or to have a trustee appointed
to administer any such Pension Plan, or (iii) complete or partial withdrawal by
any Credit Party or any ERISA Affiliate from any Pension Plan.

Insurance

.  Borrower shall, and shall cause each Secured Guarantor to, keep its business
and the Collateral insured for risks and in amounts standard for companies in
Borrower’s industry and location and as Agent may reasonably request.  Insurance
policies shall be in a form, with companies, and in amounts that are reasonably
satisfactory to Agent.  All property policies shall have a lender’s loss payable
endorsement showing Agent as sole lender’s loss payee and waive subrogation
against Agent, and all liability policies shall show, or have endorsements
showing, Agent as an additional insured.  No other loss payees may be shown on
the policies unless Agent shall otherwise consent in writing.  If required by
Agent, all policies (or the loss payable and additional insured endorsements)
shall provide that the insurer shall endeavor to give Agent at least thirty (30)
days’ (ten (10) days’ for non-payment of premium) notice before canceling,
amending, or declining to renew its policy.  At Agent’s request, Borrower shall
deliver certified copies of all such Borrower’s and the Secured Guarantors’
insurance policies and evidence of all premium payments.  If Borrower or any
Secured Guarantor fails to obtain insurance as required under this Section 4.5
or to pay any amount or furnish any required proof of payment to third persons
and Agent, Agent may make all or part of such payment or obtain such insurance
policies required in this Section 4.5, and take any action under the policies
Agent deems prudent.  Borrower and each Secured Guarantor hereby waives any
rights against Agent and Lenders for any property damages or claims to the
extent the same is insured or required to be insured hereunder.

Collateral Accounts

.  

(a)Borrower shall, and shall cause each Secured Guarantor to, provide Agent five
(5) days prior written notice before establishing any Collateral Account at or
with any bank or financial institution.  In addition, for each Collateral
Account that any Borrower or Secured Guarantor at any time maintains (and in
connection with any such Collateral Account established after the Closing Date,
prior to opening such Collateral Account), Borrower shall, and shall cause each
Secured Guarantor to, cause the applicable bank or financial institution at or
with which any Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Agent’s Lien in such Collateral Account in accordance with
the terms hereunder, which Control Agreement may not be terminated without prior
written consent of Agent.  The provisions of the previous sentence shall not
apply to (a) Deposit Accounts exclusively used for payroll, payroll taxes, other
trust fund taxes, and, in Agent’s reasonable discretion, other employee wage and
benefit payments to or for the benefit of a Borrower’s or a Secured Guarantor’s
employees, (b) Deposit Accounts owned by the Securities Subsidiary, (c) the
Subject Cash Collateral Accounts or (d) Collateral Accounts in which the daily
balances do not exceed $250,000 in the aggregate for all such Collateral
Accounts and, in each case, identified to Agent by Borrower as such; provided,
however, that at all times Borrower and each Secured Guarantor shall maintain
one or more separate Deposit Accounts to hold any and all amounts to be used for
payroll, payroll taxes and other employee wage and benefit payments, and

 

42

 

90315629_11

--------------------------------------------------------------------------------

 

shall not commingle any monies allocated for such purposes with funds in any
other Deposit Account. The provisions of this Section 4.6(a) shall not apply to
any Deposit Accounts, Securities Accounts or Commodity Accounts established
and/or maintained by any CFC, any CFC Holdco or any Subsidiary of a CFC.

(b)Borrower shall at all times maintain in a Collateral Account subject to a
Control Agreement an amount of cash and/or cash equivalents equal to not less
than 75% of the sum of (i) the aggregate outstanding principal amount of the
Loans plus (ii) the aggregate outstanding principal amount of the Credit
Extensions (as defined in the Term Credit Documents) (the “Minimum Cash
Amount”).

(c)Borrower shall, and shall cause the Secured Guarantors and the Securities
Subsidiary, to maintain securities/asset management accounts with Silicon Valley
Bank or its Affiliates which shall have balances at all times equal to the
lesser of (i) all balances in all securities/asset management accounts of
Borrower, the Secured Guarantors and the Securities Subsidiary or (ii) Five
Hundred Million Dollars ($500,000,000).

(d)All Collateral Accounts of Borrower and each Secured Guarantor are set forth
on Schedule 4.6(c) as updated pursuant to Section 4.14.

Notices of Material Agreements, Litigation and Defaults; Cooperation in
Litigation

.  

(a)Borrower shall promptly (and in any event within the time periods specified
below) provide written notice to Agent and each Lender of the following:

(i)Within three (3) Business Days of Borrower becoming aware of the existence of
any Event of Default or event which, with the giving of notice or passage of
time, or both, would constitute an Event of Default;

(ii)Within three (3) Business Days of Borrower becoming aware of (or having
reason to believe any of the following are pending or threatened in writing) any
action, suit, proceeding or investigation by or against Borrower or any Credit
Party that could reasonably be expected to result in a Material Adverse Effect,
or which questions the validity of any of the Financing Documents, or the other
documents required thereby or any action to be taken pursuant to any of the
foregoing;

(iii)(A) Within three (3) Business Days of Borrower (1) executing and delivering
any amendment, consent, waiver or other modification to any Material Agreement
that is materially adverse to Borrower or any Secured Guarantor, Agent or any
Lender (it being acknowledged that amendments, modifications and waivers with
respect to any DMD Agreements among Borrower and its Subsidiaries will be deemed
not to be materially adverse to Borrower, Agent or any Lender so long as such
amendment, modification or waiver could not reasonably be expected to result in
an adverse effect upon the ability of Borrower or any Secured Guarantor to
comply with Section 4.15(e) or (2)  receiving or delivering any notice of
termination or default or similar notice in connection with any Material
Agreement and (B) together with delivery of the next annual Compliance
Certificate, the execution of any new Material Agreement and/or any new material
amendment, consent, waiver or other modification to any Material Agreement not
previously disclosed.

(b)Borrower shall, and shall cause each Credit Party, to provide such further
information (including copies of such documentation) as Agent or any Lender
shall reasonably request with respect to any of the events or notices described
in clause (a).  From the date hereof and continuing through the termination of
this Agreement, Borrower shall, and shall cause each Credit Party to, make
available to Agent and each Lender, without expense to Agent or any Lender, each
Credit Party’s officers, employees and agents and books, to the extent that
Agent or any Lender may deem them reasonably necessary to prosecute or defend
any third-party suit or proceeding instituted by or against Agent or any Lender
with respect to any Collateral or relating to a Credit Party.  

Creation/Acquisition of Subsidiaries

.  Borrower shall provide Agent with at least ten (10) Business Days (or such
shorter period as Agent may accept in its sole discretion) prior written notice
of its intention to create or, to the extent permitted pursuant to this
Agreement, acquire a new Subsidiary.  Subject to the further

 

43

 

90315629_11

--------------------------------------------------------------------------------

 

provisions of this Section 4.8, upon such creation or, to the extent permitted
hereunder, acquisition of any Subsidiary, Borrower and such Subsidiary shall
promptly (and in any event within five (5) Business Days of such creation or
acquisition) take all such action as may be reasonably required by Agent or the
Required Lenders to cause each such Subsidiary to either, in the discretion of
Agent, become a co-Borrower hereunder or to guarantee the Obligations of
Borrower under the Financing Documents and, in each case, grant a continuing
pledge and security interest in and to the assets of such Subsidiary as soon as
reasonably practicable but in any event, within 30 days after the creation or
acquisition of such Subsidiary (substantially as described on Exhibit B hereto);
and Borrower shall grant and pledge to Agent, for the ratable benefit of the
Lenders, a perfected security interest (subject to the Intercreditor Agreement)
in the stock, units or other evidence of ownership of each Subsidiary (the
foregoing collectively, the “Joinder Requirements”); provided, that Borrower
shall not be permitted to make any Investment in such Subsidiary until such time
as Borrower has satisfied the Joinder Requirements and, for the avoidance of
doubt, thereafter only such Investments as are permitted to be made pursuant to
this Agreement, including, without limitation, Section 5.7 and the definition of
“Permitted Investments”.  Notwithstanding the foregoing:

(a)so long as the Securities Subsidiary continues to qualify as a “Security
Corporation” as defined in 830 Code of Mass. Regulations 63.38B.1, such
Securities Subsidiary shall not be subject to the Joinder Requirements;
provided, that, for the avoidance of doubt, (i) Borrower shall not be permitted
to make any Investment in such Securities Subsidiary other than pursuant to
clause (j) of the definition of Permitted Investments and (ii) the Securities
Subsidiary shall be subject to a pledge by Borrower of 100% of the Securities
Subsidiary’s equity interests;

(b)with respect to any CFC Holdco, such CFC Holdco shall not be subject to the
Joinder Requirements other than, in the case of a first tier CFC Holdco, a
pledge by Borrower or Secured Guarantor, as applicable, of 65% of the equity
interests of such CFC Holdco which are entitled to vote and 100% of the equity
interests of such CFC Holdco which are not entitled to vote (within the meaning
of Treasury Reg. Section 1.956-2(c)(2)); and

(c)so long as any Foreign Subsidiary (including, without limitation, Sarepta
International and AVI) remains wholly-owned (except with respect to the minimum
number of qualifying shares of a director or local resident that are required
under applicable Law) by ST International, STIH or another CFC Holdco, another
Foreign Subsidiary, Borrower or Secured Guarantor, such Foreign Subsidiary (or
any Subsidiary thereof) shall not be subject to the Joinder Requirements;
provided, however, that in the event such Foreign Subsidiary is directly owned
by Borrower (or any Secured Guarantor), such Foreign Subsidiary shall be subject
to a pledge by Borrower (or such Secured Guarantor) of 65% of such Foreign
Subsidiary’s equity interests of which are entitled to vote and 100% of such
Foreign Subsidiary’s equity interests of which are not entitled to vote (within
the meaning of Treasury Reg. Section 1.956-2(c)(2)); and

(d)all Foreign Subsidiaries shall be directly or indirectly wholly-owned (except
with respect to the minimum number of qualifying shares of a director or local
resident that are required under applicable Law) either by a CFC Holdco whose
equity has been pledged to the extent required by paragraph (b) above or by
Borrower or a Secured Guarantor, who shall have pledged the equity of such
Foreign Subsidiary to the extent required by paragraph (c) above.

The limitations set forth in clauses (b) and (c) above shall not apply and such
Persons shall be required to satisfy the Joinder Requirements, if the formation
or purpose of such Foreign Subsidiary adversely affects, or could reasonably be
expected to adversely affect the Credit Parties’ obligations to comply with
Section 4.15(e).

Use of Proceeds

.  Borrower shall use the proceeds of the Loans solely for (a) transaction fees
incurred in connection with the Financing Documents, (b) for working capital
needs of Borrower and its Subsidiaries, and (c) any other purpose specified in
the Financing Documents.  No portion of the proceeds of the Loans will be used
for family, personal, agricultural or household use or to purchase Margin Stock
other than, with respect to the purchase of Margin Stock, as expressly permitted
pursuant to this Agreement and for the avoidance of doubt so as to not result in
a violation of Regulation U.

Hazardous Materials; Remediation

.  

 

44

 

90315629_11

--------------------------------------------------------------------------------

 

(a)If any release or disposal of Hazardous Materials shall occur or shall have
occurred on any real property of any Borrower or any Secured Guarantor, such
Borrower will cause, or direct the applicable Secured Guarantor to cause, the
prompt containment and removal of such Hazardous Materials and the remediation
of such real property as is necessary to comply with all Environmental Laws in a
manner that does not materially reduce the value of such real property.  Without
limiting the generality of the foregoing, each Borrower shall, and shall cause
each Secured Guarantor to, comply with each Environmental Law requiring the
performance at any real property by any Borrower or any Secured Guarantor of
activities in response to the release or threatened release of a Hazardous
Material.

(b)In the event of a release or disposal of Hazardous Materials, as described in
Section 4.10(a), Borrower will provide Agent, within thirty (30) days after
written  demand therefor, with a bond, letter of credit or similar financial
assurance evidencing to the reasonable satisfaction of Agent that sufficient
funds are available to pay the cost of removing, treating and disposing of such
Hazardous Materials or Hazardous Materials Contamination and discharging any
assessment which may be established by any Governmental Authority or applicable
Law on any real property as a result thereof, such demand to be made, if at all,
upon Agent’s determination that the failure to remove, treat or dispose of such
Hazardous Materials or Hazardous Materials Contamination, or the failure to
discharge any such assessment could reasonably be expected to have a Material
Adverse Effect.

(c)If there is any conflict between this Section 4.10 and any environmental
indemnity agreement which is a Financing Document, the environmental indemnity
agreement shall govern and control.

Power of Attorney

.  Each of the officers of Agent is hereby irrevocably made, constituted and
appointed the true and lawful attorney for each Borrower (and each Secured
Guarantor) (without requiring any of them to act as such) with full power of
substitution, and upon the occurrence and during the continuance of an Event of
Default, Agent may do the following:  (a) pay, contest or settle any Lien,
charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; (b) so long as Agent has provided not less than
three (3) Business Days’ prior written notice to Borrower (or such Secured
Guarantor, as applicable) to perform the same and Borrower (or such Secured
Guarantor, as applicable) has failed to take such action, (i) execute in the
name of any Person comprising Borrower (or such Secured Guarantor, as
applicable) any schedules, assignments, instruments, documents, and statements
that Borrower (or such Secured Guarantor, as applicable) is obligated to give
Agent under this Agreement or that Agent or any Lender deems necessary to
perfect or better perfect Agent’s security interest or Lien in any Collateral,
(ii) do such other and further acts and deeds in the name of Borrower (or such
Secured Guarantor, as applicable) that Agent may deem necessary or desirable to
enforce, protect or preserve any Collateral or its rights therein, including,
but not limited to, to sign Borrower’s (or such Secured Guarantor’s, as
applicable) name on any invoice or bill of lading for any Account or drafts
against Account Debtors; and (iii)(A) endorse the name of any Borrower (or such
Secured Guarantor, as applicable) upon any and all checks, drafts, money orders,
and other instruments for the payment of money that are payable to Borrower (or
such Secured Guarantor, as applicable); (B) make, settle, and adjust all claims
under Borrower’s (or such Secured Guarantor’s, as applicable) insurance
policies; (C) take any action any Borrower (or such Secured Guarantor, as
applicable) is required to take under this Agreement or any other Financing
Document; (D) transfer the Collateral into the name of Agent or a third party as
the UCC permits; (E) exercise any rights and remedies described in this
Agreement or the other Financing Documents; and (F) do such other and further
acts and deeds in the name of Borrower (or such Secured Guarantor, as
applicable) that Agent may deem necessary or desirable to enforce its rights
with regard to any Collateral.

Further Assurances

.  Borrower shall, and shall cause each Secured Guarantor to, promptly execute
any further instruments and take further action as Agent reasonably requests to
perfect or better perfect or continue Agent’s Lien in the Collateral or to
effect the purposes of this Agreement or any other Financing Document.

Section 4.13Post-Closing Obligations.

Borrower shall, and shall cause each Secured Guarantor to, complete each of the
post-closing obligations and/or deliver to Agent each of the documents,
instruments, agreements and information listed on Schedule 4.13, on or before
the date set forth for each such item thereon (as the same may be extended by
Agent in writing in its sole discretion), each of which shall be completed or
provided in accordance with Schedule 4.13.

 

45

 

90315629_11

--------------------------------------------------------------------------------

 

Section 4.14Schedule Updates.

Borrower shall (and shall cause each Secured Guarantor), in the event of any
information in the Disclosure Schedules becoming outdated, inaccurate,
incomplete or misleading, deliver to Agent, together with the next Compliance
Certificate required to be delivered under this Agreement after such event, a
proposed update to the Disclosure Schedules correcting all outdated, inaccurate,
incomplete or misleading information; provided, however, (i) with respect to any
proposed updates to the Disclosure Schedules involving Permitted Liens,
Permitted Debt or Permitted Investments, Agent will replace the Disclosure
Schedules attached hereto with such proposed update only if such updated
information is consistent with the definitions of and limitations herein
pertaining to Permitted Liens, Permitted Debt or Permitted Investments, (ii)
updates to the Disclosure Schedules involving Registered Intellectual Property
or Material Agreements relating to Intellectual Property shall be provided only
annually, (iii) updates to the Disclosure Schedule involving Registered
Intellectual Property shall only be required to the extent relating to
Registered Intellectual Property (registered with the United States Patent and
Trademark Office or the United States Copyright Office) and (iv) with respect to
any proposed updates to the Disclosure Schedules involving other matters, Agent
will replace the applicable portion of the Disclosure Schedules attached hereto
with such proposed update upon Agent’s approval thereof.

Intellectual Property and Licensing

.  

(a)Together with each Compliance Certificate required to be delivered with the
annual financial statements pursuant to Section 4.2(b), to the extent (A)
Borrower acquires and/or develops any material new Registered Intellectual
Property (registered with the United States Patent and Trademark Office or the
United States Copyright Office), or (B) Borrower enters into or becomes bound by
any additional material in-bound license or sublicense agreement, any additional
exclusive material out-bound license or sublicense agreement or other material
agreement with respect to rights in Intellectual Property (other than
over-the-counter software that is commercially available to the public), or (C)
there occurs any other material change in Borrower’s Registered Intellectual
Property (registered with the United States Patent and Trademark Office or the
United States Copyright Office), in-bound licenses or sublicenses or exclusive
out-bound licenses or sublicenses from that listed on Schedule 3.7 (other than a
change in counterparty from a Subsidiary that is not a Secured Guarantor to
another Subsidiary that is not a Secured Guarantor), together with such
Compliance Certificate, Borrower will deliver to Agent an updated Schedule 3.7
reflecting such updated information.  With respect to any updates to Schedule
3.7 involving exclusive out-bound licenses or sublicenses, such licenses shall
be consistent with the definitions of and limitations herein pertaining to
Permitted Licenses.

(b)If Borrower obtains after the Closing Date any Registered Intellectual
Property (other than copyrights, mask works and related applications, which are
addressed below), Borrower shall promptly execute such documents and provide
such other information (including, without limitation, copies of applications)
and take such other actions as Agent shall request in its good faith business
judgment to perfect and maintain a first priority perfected security interest
(subject to the Intercreditor Agreement) in favor of Agent, for the ratable
benefit of Lenders, in the IP Proceeds (as defined in Schedule 9.1) pertaining
thereto.

(c)Borrower shall take such commercially reasonable steps as Agent requests to
obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for (x) all such licenses or agreements to be deemed “Collateral” and
for Agent to have a security interest in it that might otherwise be restricted
or prohibited by Law or by the terms of any such license or agreement, whether
now existing or entered into in the future, and (y) Agent to have the ability in
the event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Agent’s rights and remedies under this Agreement and the other
Financing Documents.

(d)Borrower shall own, or be licensed to use or otherwise have the right to use,
all Material Intangible Assets.  Borrower shall cause all Registered
Intellectual Property to be duly and properly registered, filed or issued in the
appropriate office and jurisdictions for such registrations, filings or
issuances, except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.  Borrower shall at all times conduct its
business without intentional infringement of any Intellectual Property rights of
others.  Borrower shall (i) protect, defend and maintain the validity and
enforceability of its Material Intangible Assets (ii) promptly advise Agent in
writing of material infringements of its Material Intangible Assets by a third
party, or of a written notice sent by a third party of a material claim of
infringement by Borrower on the Intellectual Property rights of others; and
(iii) not

 

46

 

90315629_11

--------------------------------------------------------------------------------

 

allow any of Borrower’s Material Intangible Assets to be abandoned, invalidated,
forfeited or dedicated to the public or to become unenforceable unless ordered
by a court or administrative agency of competent jurisdiction.  Borrower shall
not become a party to, nor become bound by, any material license or other
agreement with respect to which Borrower is the licensee that prohibits or
otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or other property, other than a
restriction invalidated under sections 9-406, 9-407 or 9-408 of the UCC.

(e)(i) With respect to any Product for the treatment of Duchenne Muscular
Dystrophy that has been marketed, distributed or sold in the US Territory on or
prior to the Closing Date, Borrower or a Secured Guarantor has been granted from
a direct or indirect Subsidiary of Borrower, and Borrower or a Secured
Guarantor, as applicable, shall maintain, the exclusive distributorship with the
rights (to the exclusion of any other Person) to market, distribute and sell
such Product in the US Territory pursuant to agreements and documentation that
comply with Section 5.8(a) (collectively, the “Existing DMD Agreements”) and
(ii) with respect to any Product for the treatment of Duchenne Muscular
Dystrophy that has not been marketed, distributed or sold in the US Territory on
or prior to the Closing Date, by the time of (x) the filing of a new drug
application with the FDA with respect to such Product or (y) the filing of a
biologics license application with the FDA with respect to such Product,
Borrower or a Secured Guarantor shall be granted from a direct or indirect
Subsidiary of Borrower (and Borrower shall cause any applicable Credit Party to
so grant), and thereafter Borrower or a Secured Guarantor, as applicable, shall
maintain, the exclusive  distributorship with the rights (to the exclusion of
any other Person) to market, distribute and sell such Product in the US
Territory pursuant to agreements and documentation that comply with Section
5.8(a) (together with the Existing DMD Agreements, the “DMD Agreements” ). For
the avoidance of doubt, with respect to the foregoing clauses (i) and (ii), no
Person (other than Borrower or a Secured Guarantor) shall have the right to
market, distribute or sell such Products in the US Territory.

Section 4.16Regulatory Reporting and Covenants.

(a)Borrower shall notify Agent and each Lender promptly (and in any event within
three (3) Business Days of receiving, becoming aware of or determining that
(each, a “Regulatory Reporting Event” and collectively, the “Regulatory
Reporting Events”):  (i) any Governmental Authority, specifically including the
FDA is conducting or has conducted (A) if applicable, any investigation of
Borrower’s or its Subsidiaries’ manufacturing facilities and processes for any
Product (or any investigation of the facility of a contract manufacturer engaged
by Borrower or its Subsidiaries in respect of a Product of which Borrower and/or
its Subsidiaries are aware), which has disclosed any material deficiencies or
violations of Laws and/or the Regulatory Required Permits related thereto or (B)
an investigation or review of any Regulatory Required Permit (other than routine
reviews in the Ordinary Course of Business associated with the renewal of a
Regulatory Required Permit and which could not reasonably be expected to result
in a Material Adverse Effect), (ii) development, testing, and/or manufacturing
of any Product should cease, (iii) if a Product has been approved for marketing
and sale, any marketing or sales of such Product should cease or such Product
should be withdrawn from the marketplace, (iv) any Regulatory Required Permit
has been revoked or withdrawn, (v) adverse clinical test results have occurred
with respect to any Product to the extent that such results have or could
reasonably be expected to result in a Material Adverse Effect or (vi) any
Product recalls or voluntary Product withdrawals from any market (other than
with respect to discrete batches or lots that are not material in quantity or
amount and are not made in conjunction with a larger recall) have
occurred.  Borrower shall provide to Agent or any Lender such further
information (including copies of such documentation) as Agent or any Lender
shall reasonably request with respect to any such Regulatory Reporting Event.

(b)Borrower shall, and shall cause each Credit Party to, obtain and, to the
extent applicable, use commercially reasonable efforts to cause all third
parties to obtain, all Regulatory Required Permits necessary for compliance in
all material respects with Laws with respect to testing, manufacturing,
developing, selling or marketing of Products and shall, and shall cause each
Credit Party to, maintain and comply fully and completely in all respects with
all such Regulatory Required Permits, the noncompliance with which could have a
Material Adverse Effect.  In the event Borrower or any Credit Party obtains any
new Regulatory Required Permit or any information on Schedule 3.8 becomes
outdated, inaccurate, incomplete or misleading, Borrower shall, together with
the next Compliance Certificate required to be delivered under this Agreement
after such event, provide Agent with an updated Schedule 3.8 including such
updated information.

 

47

 

90315629_11

--------------------------------------------------------------------------------

 

Section 4.17Borrowing Base Collateral Administration.

(a)All data and other information relating to Accounts or other intangible
Collateral shall at all times be kept by Borrowers, at their respective
principal offices and shall not be moved from such locations without
(i) providing prior written notice to Agent, and (ii) obtaining the prior
written consent of Agent, which consent shall not be unreasonably withheld.

(b)From and after the Lockbox Post-Closing Period, Borrowers shall provide
prompt written notice to each Person who either is currently an Account Debtor
or becomes an Account Debtor on or after the Lockbox Post-Closing Period that
directs each Account Debtor to make payments into the Lockbox, and hereby
authorizes Agent, upon Borrowers’ failure to send such notices within ten (10)
Business Days after the date of this Agreement (or ten (10) Business Days after
the Person becomes an Account Debtor), to send any and all similar notices to
such Person.  Agent reserves the right to notify Account Debtors that Agent has
been granted a Lien upon all Accounts.

(c)Borrowers will conduct a physical count of the Inventory at least once per
year and, during the existence of an Event of Default, at such other times as
Agent reasonably requests, and Borrowers shall provide to Agent a written
accounting of such physical count in form and substance reasonably satisfactory
to Agent.  Each Borrower will use commercially reasonable efforts to at all
times keep its Inventory in good and marketable condition.  

(d)In addition to the foregoing, from time to time, upon its reasonable request,
but not more often than once per year (unless an Event of Default then exists),
Agent may require Borrowers to obtain and deliver to Agent appraisal reports in
form and substance and from appraisers reasonably satisfactory to Agent stating
the then current fair market values of all or any portion of Inventory owned by
any Credit Party.

(e)Borrowers will use commercially reasonable efforts to at all times keep its
Equipment in good repair and physical condition.  In addition to the foregoing,
from time to time, Agent may require Borrowers to obtain and deliver to Agent
appraisal reports in form and substance and from appraisers reasonably
satisfactory to Agent stating the then current fair market values of all or any
portion of Equipment owned by each Borrower or any Subsidiaries.

ARTICLE 5 - NEGATIVE COVENANTS

Each Borrower agrees that, so long as any Credit Exposure exists, the Borrower
shall not do, nor shall it permit any Secured Guarantor or the Securities
Subsidiary to do, any of the following without the prior written consent of the
Agent:

Dispositions

.  Convey, sell, abandon, lease, license, transfer, assign or otherwise dispose
of (collectively, “Transfer”) all or any part of its business or property,
except (a) sales, transfers or dispositions of Inventory in the Ordinary Course
of Business; (b) sales or abandonment of (i) worn out or obsolete Equipment or
(ii) other Equipment that is no longer used or useful in the business of
Borrower; (c) to the extent they may constitute a Transfer, Permitted Liens; (d)
to the extent they may constitute a Transfer, Permitted Investments; (e)
Permitted Licenses to the extent such licenses could not reasonably be expected
to result in an adverse effect upon the ability of Borrower or any Secured
Guarantor to comply with Section 4.15(e); (f) assignments of manufacturing,
supply, services, distribution, research, collaboration and similar contracts
among Borrower and its Subsidiaries to the extent not prohibited by this
Agreement and such assignments could not reasonably be expected to result in an
adverse effect upon the ability of Borrower or any Secured Guarantor to comply
with Section 4.15(e); and (g) dispositions of other assets from Borrower (or a
Secured Guarantor) to a Secured Guarantor (or Borrower).

Changes in Business, Management, Ownership or Business Locations

.  (a) Engage in any business other than the businesses currently engaged in by
Borrower and its Subsidiaries, as applicable, or reasonably related thereto; (b)
liquidate or dissolve (other than the liquidation of (1) a Credit Party that is
not a Secured Guarantor (or Borrower) where all assets of such liquidating
Credit Party shall be contributed to its parent or (2) a Secured Guarantor only
if its parent is a Secured Guarantor or Borrower and only if all assets of such
Secured Guarantor are contributed to such parent, in each case so long as (i)
Borrower has provided Agent with prior written notice of such transaction, (ii)
Borrower’s tangible net worth is not thereby reduced, (iii) no Event of Default
has occurred and is

 

48

 

90315629_11

--------------------------------------------------------------------------------

 

continuing prior thereto or arises as a result therefrom, and (iv) Borrower
shall be in compliance with the covenants set forth in this Agreement both
before and after giving effect to such transaction); (c)  enter into any
transaction or series of related transactions which would result in a Change in
Control unless the agreements with respect to such transactions provide for, as
a condition precedent to the consummation thereof, either (i) the indefeasible
payment in full of the Obligations and the occurrence of the Term Credit
Obligations Termination or (ii) the consent of the Agent and Lenders; (d) enter
into any new leases with respect to existing offices or business locations
without first delivering a fully-executed Access Agreement to Agent (except as
otherwise provided below); (e) change its jurisdiction of organization; (f)
change its organizational structure or type; (g) change its legal name; or (h)
change any organizational number (if any) assigned by its jurisdiction of
organization.  Notwithstanding the foregoing, in the case of subpart (d)
preceding, subpart (d) shall not restrict leases for such new or existing
offices or business locations containing less than Two Million Dollars
($2,000,000) in Borrower’s assets or property and not containing Borrower’s
Books.

Mergers or Acquisitions

.  Merge or consolidate with any other Person, or acquire all or substantially
all of the capital stock or property of another Person; provided, however, (a)
that a Subsidiary of Borrower or a Secured Guarantor may merge or consolidate
into such Borrower or a Secured Guarantor so long as (i) Borrower has provided
Agent with prior written notice of such transaction, (ii) Borrower or a Secured
Guarantor, as applicable, shall be the surviving legal entity (or in the case of
a merger or consolidation involving a Secured Guarantor and Borrower, Borrower
shall be the surviving legal entity), (iii) Borrower’s tangible net worth is not
thereby reduced, (iv) no Event of Default has occurred and is continuing prior
thereto or arises as a result therefrom, and (v) Borrower shall be in compliance
with the covenants set forth in this Agreement both before and after giving
effect to such transaction, (b) that a Subsidiary of Borrower that is not a
Secured Guarantor may merge or consolidate into its parent or another Subsidiary
so long as (i) Borrower has provided Agent with prior written notice of such
transaction, (ii) Borrower’s tangible net worth is not thereby reduced, (iii) if
such other Subsidiary is a Borrower or a Secured Guarantor, such Borrower or
such Secured Guarantor, as applicable, shall be the surviving legal entity, (iv)
no Event of Default has occurred and is continuing prior thereto or arises as a
result therefrom, and (v) Borrower shall be in compliance with the covenants set
forth in this Agreement both before and after giving effect to such transaction
or (c) Borrower and the Secured Guarantors may make Permitted Acquisitions.

Indebtedness

.  (a) Create (as obligor), incur, assume, or be liable for any Debt, other than
Permitted Debt, including Debt set forth on Schedule 5.4, or (b) repurchase,
redeem, defease or prepay any principal of, premium, if any, interest or other
amount payable in respect of any Debt (other than with respect to the
Obligations as described in Section 2.1) prior to its scheduled maturity.

Encumbrance

.  (a) Create, incur, allow, or suffer any Lien on any of its property, except
for Permitted Liens (including Liens set forth on Schedule 5.5), (b) permit any
Collateral to fail to be subject to the first priority security interest
(subject to the Intercreditor Agreement) granted herein except for Permitted
Liens that may have priority by operation of applicable Law or by the terms of a
written intercreditor or subordination agreement entered into by Agent
(including the Intercreditor Agreement), or (c) enter into any agreement,
document, instrument or other arrangement (except with or in favor of Agent)
with any Person which directly or indirectly prohibits or has the effect of
prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Collateral or Intellectual Property, except as is otherwise
permitted in the definition of “Permitted Liens” herein.

Maintenance of Collateral Accounts

.  In the case of Borrower and the Secured Guarantors, maintain any Collateral
Account, except pursuant to the terms of Section 4.6 hereof.

Distributions; Investments; Margin Stock

.  (a) Pay any dividends (other than (i) dividends payable solely in common
stock or (ii) dividends paid by any Person (other than Borrower) to such
Person’s direct parent) or make any distribution or payment with respect to or
redeem, retire or purchase or repurchase any of its equity interests (other than
repurchases pursuant to the terms of employee stock purchase plans, employee
restricted stock agreements or similar plans), or (b) make, in any form or
manner, any Investment (including, without limitation, any additional Investment
in any Subsidiary) other than Permitted Investments (including Investments set
forth on Schedule 5.7).  Without limiting the foregoing, Borrower shall not, and
shall not permit any of its Subsidiaries to, purchase or carry Margin Stock
other than as expressly permitted pursuant to this Agreement and for the
avoidance of doubt so as to not result in a violation of Regulation U.

 

49

 

90315629_11

--------------------------------------------------------------------------------

 

Transactions with Affiliates

.  Enter into or permit to exist any material transaction with any Affiliate of
any Credit Party, except for (a) transactions that are in the Ordinary Course of
Business, upon fair and reasonable terms that are no less favorable to Borrower
and the Secured Guarantors than would be obtained in an arm’s length transaction
with a non-affiliated Person, (b) transactions with Subsidiaries that are
designated as a Borrower or a Secured Guarantor hereunder and that are not
otherwise prohibited by Article 5 of this Agreement, (c) transactions permitted
by Section 5.7 of this Agreement and (d) transactions by Subsidiaries that are
not Secured Guarantors with other Subsidiaries that are not Secured Guarantors
that are not otherwise prohibited by Article 7 of this Agreement.

Subordinated Debt

.  (a) Make or permit any payment on any Subordinated Debt, except to the extent
expressly permitted to be made pursuant to the terms of the Subordination
Agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt other than as may be expressly
permitted pursuant to the terms of any applicable Subordination Agreement to
which such Subordinated Debt is subject.

Compliance

.  Become an “investment company” or a company controlled by an “investment
company”, under the Investment Company Act of 1940, as amended or undertake as
one of its important activities extending credit to purchase or carry Margin
Stock, or use the proceeds of any Loan for that purpose; (i) fail, or permit any
ERISA Affiliate to fail, to meet “minimum funding standards” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (ii)
permit (with respect to any Credit Party, any Subsidiary of any Credit Party or
any ERISA Affiliate thereof) a “reportable event” as defined in Section 4043(c)
of ERISA (or the regulations issued thereunder) (other than an event for which
the 30-day notice requirement is waived) to occur, (iii) engage in any
“prohibited transaction” within the meaning of Section 406 of ERISA or Section
4975 of the Code that could result in liability in excess of $500,000 in the
aggregate or that could reasonably be expected to result in a Material Adverse
Effect; (iv) fail to comply with the Federal Fair Labor Standards Act that could
result in liability in excess of $500,000 in the aggregate or that could
reasonably be expected to result in a Material Adverse Effect; (v) permit (with
respect to any Credit Party, any Subsidiary of any Credit Party or any ERISA
Affiliate thereof) the withdrawal from participation in any Pension Plan, or
(vi) incur, or permit any Credit Party, any Subsidiary of any Credit Party or
any ERISA Affiliate thereof to incur, any liability under Title IV of ERISA
(other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA).

Amendments to Organization Documents and Material Agreements

.  Amend, modify or waive any provision of (a) any Material Agreement in a
manner that (i) is materially adverse to Borrower, Agent or any Lender (it being
acknowledged that amendments, modifications and waivers with respect to any DMD
Agreements among Borrower and its Subsidiaries will be deemed not to be
materially adverse to Borrower, Agent or any Lender so long as such amendment,
modification or waiver could not reasonably be expected to result in an adverse
effect upon the ability of Borrower or any Secured Guarantor to comply with
Section 4.15(e)), (ii) restricts or prohibits rights to assign or grant a
security interest in such Material Agreement, (iii) that could reasonably be
expected to result in a Material Adverse Effect or (iv) could reasonably be
expected to adversely affect Borrower’s or any Secured Guarantor’s ability to
comply with Section 4.15(e), (b) any of its organizational documents (other than
a change in registered agents, or a change that could not adversely affect the
rights of Agent or Lenders hereunder in any material respect, but, for the
avoidance of doubt, under no circumstances a change of its name, type of
organization or jurisdiction of organization), or (c) the Term Credit Documents,
in each case of (a), (b) and (c), without the prior written consent of
Agent.  Borrower shall provide to Agent copies of all amendments, waivers and
modifications of any Material Agreement or organizational documents, and in the
case of amendments, waivers and modifications of Material Agreements, at Agent’s
request.

Compliance with Anti-Terrorism Laws

.  Directly or indirectly, knowingly enter into any documents, instruments,
agreements or contracts with any Person listed on the OFAC Lists.  Borrower
shall immediately notify Agent if Borrower has knowledge that Borrower or any
Subsidiary or Affiliate is listed on the OFAC Lists or (a) is convicted on, (b)
pleads nolo contendere to, (c) is indicted on, or (d) is arraigned and held over
on charges involving money laundering or predicate crimes to money
laundering.  Borrower will not, nor will Borrower permit any Subsidiary or
Affiliate to, directly or indirectly, (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including, without limitation,
the making or receiving of any contribution of funds, goods or services to or
for the benefit of any Blocked Person, (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224,

 

50

 

90315629_11

--------------------------------------------------------------------------------

 

any similar executive order or other Anti-Terrorism Law, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti-Terrorism Law. Agent hereby
notifies Borrower that pursuant to the requirements of Anti-Terrorism Laws, and
Agent’s policies and practices, Agent is required to obtain, verify and record
certain information and documentation that identifies Borrower and its
principals, which information includes the name and address of Borrower and its
principals and such other information that will allow Agent to identify such
party in accordance with Anti-Terrorism Laws.

Lease Payments

.  No Borrower will, or will permit any Credit Party to, directly or indirectly,
incur or assume (whether pursuant to a Guarantee or otherwise) any liability for
rental payments except in the Ordinary Course of Business.

Limitation on Sale and Leaseback Transactions

.  No Borrower will, or will permit any Credit Party to, directly or indirectly,
enter into any arrangement with any Person whereby, in a substantially
contemporaneous transaction, any Borrower or any Credit Party sells or transfers
all or substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.

ARTICLE 6 - CFC HOLDCO AND CFC NEGATIVE COVENANTS

Borrower shall not permit any of its direct or indirect Subsidiaries that
constitutes a CFC Holdco or Foreign Subsidiary to do, any of the following
without the prior written consent of Agent:

 

Dispositions

.  Transfer all or any part of its business or property, except dispositions of
assets so long as a Change in Control does not occur and such disposition could
not reasonably be expected to result in an adverse effect upon the ability of
Borrower or any Secured Guarantor to comply with Section 4.15(e).

Indebtedness

.  (a) Create (as obligor), incur, assume, or be liable for any Indebtedness,
other than (i) intercompany indebtedness permitted pursuant to the definition of
Permitted Indebtedness, (ii) trade payables incurred in the Ordinary Course of
Business, (iii) equipment financing in the Ordinary Course of Business, (iv)
hedging and letter of credit obligations in the Ordinary Course of Business, (v)
non-compete obligations and deferred compensation in the Ordinary Course of
Business and (vi) unsecured Indebtedness not to exceed $5,000,000 in the
aggregate for all such Subsidiaries at any time outstanding.

Encumbrance

.  Create, incur, allow, or suffer any Lien on any of its property, except for
Permitted Liens, purchase money liens and capital leases with respect to
Equipment and cash collateral for hedging and letter of credit obligations.

Mergers

.  Merge or consolidate into any other Person other than (a) Borrower, (b) a
direct or indirect wholly-owned Subsidiary of Borrower (other than the
Securities Subsidiary) that is not a Foreign Subsidiary or (c) a direct or
indirect wholly-owned (except with respect to the minimum number of qualifying
shares of a director or local resident that are required under applicable Law)
Foreign Subsidiary of Borrower.

ARTICLE 7 - CONDITIONS

Conditions to Effectiveness of this Agreement on the Closing Date

.  The effectiveness of this Agreement on the Closing Date and the obligation of
the Lenders to make the initial Loans or the initial advance in respect of any
Loan shall be subject to the receipt by Agent of each agreement, document and
instrument set forth on the closing checklist prepared by Agent or its counsel,
each in form and substance reasonably satisfactory to Agent, and such other
closing deliverables reasonably requested by Agent and Lenders, and to the
satisfaction of the following conditions precedent, each to the satisfaction of
Agent and Lenders and their respective counsel in their reasonable discretion:

(a)the payment of all fees, expenses and other amounts due and payable on the
Closing Date under each Financing Document; and

 

51

 

90315629_11

--------------------------------------------------------------------------------

 

(b)there has not been any Material Adverse Effect.

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Operative Document and each other document, agreement
and/or instrument required to be approved by Agent, Required Lenders or Lenders,
as applicable, on the Closing Date.

Conditions to Each Loan

.  The obligation of the Lenders to make a Loan or an advance in respect of any
Loan, is subject to the satisfaction of the following additional conditions:

(a)in the case of a borrowing of a Revolving Loan, receipt by Agent of a Notice
of Borrowing (or telephonic notice if permitted by this Agreement) and updated
Borrowing Base Certificate;

(b)the fact that, immediately after such borrowing and after application of the
proceeds thereof or after such issuance, the Revolving Loan Outstandings will
not exceed the Revolving Loan Limit;

(c)the fact that, immediately before and after such advance or issuance, no
Default or Event of Default shall have occurred and be continuing;

(d)the fact that the representations and warranties of each Credit Party
contained in the Financing Documents shall be true and correct in all material
respects on and as of the date of such borrowing or issuance, except that such
materiality qualifier shall not be applicable to any representations and
warranties that are qualified or modified by materiality in the text thereof and
except further to the extent that any such representation or warranty relates to
a specific date in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date;

(e)there has not been any Material Adverse Effect; and

(f)the continued compliance by Borrowers with all of the terms, covenants and
conditions of Article 8 and, unless Agent shall elect otherwise from time to
time, the absence of any fact, event or circumstance for which Borrower is
required to give Agent notice under Article 8.

Each giving of a Notice of Borrowing hereunder and each acceptance by any
Borrower of the proceeds of any Loan made hereunder shall be deemed to be (y) a
representation and warranty by each Borrower on the date of such notice or
acceptance as to the facts specified in this Section.

Searches

.  Before the Closing Date, and thereafter (as and when determined by Agent in
its reasonable discretion), Agent shall have the right to perform, all at
Borrowers’ expense, the searches described in clauses (a), (b), and (c) below
against Borrowers and any other Credit Party, the results of which are to be
consistent with Borrowers’ representations and warranties under this Agreement
and the satisfactory results of which shall be a condition precedent to all
advances of Loan proceeds:  (a) UCC searches with the Secretary of State of the
jurisdiction in which the applicable Person is organized; (b) judgment, pending
litigation, federal tax lien, personal property tax lien, and corporate and
partnership tax lien searches, in each jurisdiction searched under clause (a)
above; and (c) searches of applicable corporate, limited liability company,
partnership and related records to confirm the continued existence, organization
and good standing of the applicable Person and the exact legal name under which
such Person is organized.

ARTICLE 8 - REGULATORY MATTERS

Representations and Warranties

and Covenants

.  To induce Agent and Lenders to enter into this Agreement and to make credit
accommodations contemplated hereby, Borrower hereby represents and warrants and
covenants to Agent and each Lender as follows:

(a)Disclosure. All of Borrower’s Products and Regulatory Required Permits are
listed on Schedule 3.8 (as updated from time to time pursuant to Section 4.16).

 

52

 

90315629_11

--------------------------------------------------------------------------------

 

(b)Regulatory Required Permits.  

(i)Borrowers have (i) each Regulatory Required Permit and other material rights
from, and have made all material declarations and filings with, all applicable
Governmental Authorities, all self-regulatory authorities and all courts and
other tribunals that are necessary to engage in the ownership, management and
operation of the business or the assets of any Borrower, the absence of which
could reasonably be expected to result in a Material Adverse Effect, and
(ii) have not received written notice that any Governmental Authority is
investigating or claiming to limit, suspend or revoke any Regulatory Required
Permit. Borrower has delivered to Agent a copy of all Regulatory Required
Permits requested by Agent as of the date hereof or to the extent requested by
Agent pursuant to Section 4.16.  All such Regulatory Required Permits are valid
and in full force and effect and Borrowers are in material compliance with the
terms and conditions of all such Regulatory Required Permits, except where
failure to be in such compliance or for a Regulatory Required Permit to be valid
and in full force and effect would not reasonably be expected to have
individually or in the aggregate a Material Adverse Effect.

(ii)With respect to any Product or related service, (i) Borrower and its
Subsidiaries have received, and such Product or service is the subject of, all
Regulatory Required Permits needed in connection with the testing, manufacture,
marketing or sale of such Product or conduct of such service as currently being
conducted by or on behalf of Borrowers, the absence of which could reasonably be
expected to result in a Material Adverse Effect, and have provided Agent and
each Lender with all notices and other information required by Section 4.16, and
no Borrower has received any notice from any applicable Governmental Authority,
specifically including the FDA, that such Governmental Authority is conducting a
material investigation or review of any such Regulatory Required Permit or
approval or that any such Regulatory Required Permit has been revoked or
withdrawn, nor has any such Governmental Authority issued any final and binding
order or recommendation stating that such marketing or sales of such Product or
conduct of such service cease or that such Product or service be withdrawn from
the marketplace, and (ii) such Product is being developed, tested, manufactured,
labeled, processed, stored, advertised, promoted, distributed marketed or sold,
as the case may be, in material compliance with all applicable Healthcare Laws
and Regulatory Required Permits and Borrower has not received written notice
from any applicable Governmental Authority, specifically including the FDA, that
such Governmental Authority is conducting a material investigation or review of
(A) Borrower’s manufacturing facilities and processes  or to the knowledge of
the Borrower any contract manufacturing facilities for such Product which have
disclosed any material deficiencies or violations of Laws (including Healthcare
Laws) and/or the Regulatory Required Permits related to the manufacture of such
Product, or (B) any such Regulatory Required Permit or that any such Regulatory
Required Permit has been revoked or withdrawn, nor has any such Governmental
Authority issued any order or recommendation stating that the development,
testing and/or manufacturing of such Product by Borrower should cease.

(c)Healthcare and Regulatory Events.

(i)None of the Borrowers are in violation of any Healthcare Laws, including (but
not limited to), any federal or state Law regulating (A) fraud and abuse, (B)
referral and financial relationships with providers, (C) quality, (D) safety,
(E) privacy, (F) security and (G) disclosure of payments under the Physician
Payment Sunshine Act, except where any such violation would not reasonably be
expected to have individually or in the aggregate a Material Adverse Effect.  

(ii)As of the Closing Date, there are no Regulatory Reporting Events.

(iii)All Products, manufactured, tested, investigated, developed, prepared,
packaged, labeled, distributed, sold, advertised or marketed by or on behalf of
the Borrower have been and are being, manufactured, tested, developed,
investigated, prepared, packaged, labeled, distributed, sold, advertised and
marketed in material compliance with the Healthcare Laws, including, without
limitation, human subject research, applicable study protocols, product approval
or clearance, good manufacturing and good clinical practices, labeling,
advertising, promotion and adverse event reporting.  No Borrower has introduced
into commercial distribution any Products manufactured by or on behalf of any
Borrower or distributed any

 

53

 

90315629_11

--------------------------------------------------------------------------------

 

Products on behalf of any other Person that were upon their shipment by any
Borrower adulterated or misbranded in violation of 21 U.S.C. § 331.

(iv)None of such Borrower’s officers or directors or to the Borrower’s knowledge
employees, shareholders, agents or affiliates has made an untrue statement of
material fact or fraudulent statement to the CMS or FDA or failed to disclose a
material fact required to be disclosed to the CMS or FDA, committed an act, made
a statement, or failed to make a statement that could reasonably be expected to
violate any fraud or abuse requirements of the CMS or provide a basis for the
FDA to invoke its policy respecting “Fraud, Untrue Statements of Material Facts,
Bribery, and Illegal Gratuities,” set forth in 56 Fed. Regulation 46191
(September 10, 1991), in each case with respect to the Borrower or any Products
or related services.

(v)Borrower has not received any written notice that any Governmental Authority,
including without limitation the CMS, FDA, the Office of the Inspector General
of Health and Human Services or the United States Department of Justice has
commenced or threatened to initiate any action against a Credit Party, any
action to enjoin a Credit Party, their officers, directors, employees,
shareholders or their agents and Affiliates, from conducting their businesses at
any facility owned or used by them or for any material civil penalty,
injunction, seizure or criminal action.

(vi)Borrower has not received from the CMS or FDA a Warning Letter, Form
FDA-483, “Untitled Letter,” other correspondence or notice setting forth
allegedly objectionable observations or alleged violations of laws and
regulations enforced by the CMS or FDA or any comparable correspondence from any
foreign, state or local authority responsible for regulating drug products and
establishments, or any comparable correspondence from any foreign counterpart of
the CMS or FDA or any comparable correspondence from any foreign counterpart of
any state or local authority with regard to any Product or the manufacture,
processing, distribution, packing, or holding thereof.  Borrower does not have
any current Product or manufacturing site (whether owned by the Borrower or that
of a contract manufacturer) subject to a Governmental Authority (including the
FDA) shutdown, seizure, import or export prohibition.

(vii)Except as would not reasonably be expected to result individually or in the
aggregate a Material Adverse Effect, Borrower has not engaged in any Recalls,
Market Withdrawals, or other forms of product retrieval from the marketplace of
any Products.

(viii)Except as would not reasonably be expected to result in individually or in
the aggregate a Material Adverse Effect, each Product (a) is not adulterated or
misbranded within the meaning of the FDCA; (b) is not an article prohibited from
introduction into interstate commerce under the provisions of Sections 404, 505
or 512 of the FDCA; (c) each Product has been and/or shall be manufactured,
imported, possessed, owned, warehoused, marketed, promoted, sold, labeled,
furnished, distributed and marketed and each service has been conducted in
accordance with all applicable Permits and Laws; and (d) each Product has been
and/or shall be manufactured in accordance with Good Manufacturing Practices.

(d)Proceedings.  No Borrower or any Subsidiary thereof is subject to any
proceeding, or, to Borrowers’ knowledge, formal investigation by any federal,
state or local government or quasi-governmental body, agency, board or authority
or any other administrative or investigative body (including the Office of the
Inspector General of the United States Department of Health and Human Services):
(i) which is reasonably likely to result in the imposition of a fine,
alternative, interim or final sanction, a lower reimbursement rate for services
rendered to eligible patients which has not been disclosed within their
respective financial statements, or which would have a Material Adverse Effect
on any Borrower; or (ii) which could result in the revocation, transfer,
surrender, suspension or other impairment of the Regulatory Required Permits of
Borrowers.

(e)Participation Agreements/Provider Status.

(i)Borrower is in material compliance with (i) the Federal Health Care Program
requirements applicable it and (ii) federal and state reporting obligations
applicable to Borrower with respect to any Products or related services,
including without limitation, any state law reporting obligations relating to
sales and marketing to health care professionals, any price reporting
obligations pursuant to the Medicaid

 

54

 

90315629_11

--------------------------------------------------------------------------------

 

Drug Rebate program, the Medicare program, and any other federal or
state  programs (including, without limitation, the 340B drug pricing  program).

(f)HIPAA.  Borrowers are HIPAA Compliant.

(g)Fraud and Abuse.

(i)No Borrower has, or to its knowledge has any owner, officer, manager,
employee or Person with a “direct or indirect ownership interest” (as that
phrase is defined in 42 C.F.R. §420.201) in any Borrower has, engaged in any of
the following in connection with the Borrower or any Products or related
services: (A) knowingly and willfully making or causing to be made a false
statement or representation of a material fact in any application for any
benefit or payment by Medicare or Medicaid; (B) knowingly and willfully making
or causing to be made any false statement or representation of a material fact
for use in determining rights to any benefit or payment by Medicare or Medicaid;
(C) failing to disclose knowledge by a claimant of the occurrence of any event
affecting the initial or continued right to any benefit or payment under any
Healthcare Laws on its own behalf or on behalf of another, with criminal intent
to secure such benefit or payment fraudulently; (D) knowingly and willfully
soliciting or receiving any illegal remuneration (including any kickback, bribe
or rebate), directly or indirectly, overtly or covertly, in cash or in kind or
offering to pay such remuneration in violation of the federal Anti-Kickback
Statute (42 U.S.C. §1320a-7b(6)) (I) in return for referring an individual to a
Person for the furnishing or arranging for the furnishing of any item or service
for which payment may be made in whole or in part by Medicare or Medicaid, or
(II) in return for purchasing, leasing or ordering or arranging for or
recommending the purchasing, leasing or ordering of any good, facility, service,
or item for which payment may be made in whole or in part by Medicare or
Medicaid; or (E) presenting or causing to be presented a claim for reimbursement
for services that is for an item or services that was known to be (I) not
provided as claimed, or (II) false or fraudulent. To Borrower’s knowledge, all
Material Agreements to which any Borrower is a party are in compliance in all
material respects with all applicable Healthcare Laws.

(ii)During the three-year period immediately preceding the date of this
Agreement, no Borrower, or to its knowledge any owner, officer, manager,
employee of or Person with a “direct or indirect ownership interest” (as that
phrase is defined in 42 C.F.R. §420.201) in any Borrower, in connection with
Borrower or any Products or any related services: (A) has had a civil monetary
penalty assessed against it or him or her pursuant to 42 U.S.C. §1320a-7a or is
the subject of a proceeding seeking to assess such penalty; (B) has been
excluded from participation in a Federal Health Care Program (as that term is
defined in 42 U.S.C. §1320a-7b) or is the subject of a proceeding seeking to
assess such penalty, or has been “suspended” or “debarred” from selling products
to the U.S. government or its agencies pursuant to the Federal Acquisition
Regulation, relating to debarment and suspension applicable to federal
government agencies generally (48 C.F.R. Subpart 9.4), or other applicable laws
or regulations; (C) has been convicted (as that term is defined in 42 C.F.R.
§1001.2) of any of those offenses described in 42 U.S.C. §1320a-7b or 18 U.S.C.
§§669, 1035, 1347, 1518 or is the subject of a proceeding seeking to assess such
penalty; or (D) has been involved or named in a U.S. Attorney complaint made or
any other action taken pursuant to the False Claims Act under 31 U.S.C.
§§3729-3731 or qui tam action brought pursuant to 31 U.S.C. §3729 et seq.

Section 8.3Healthcare Operations.

(a)Except as would not reasonably be expected to result individually or in the
aggregate in a Material Adverse Effect, Borrower will timely file or cause to be
timely filed (after giving effect to any extension duly obtained), all
notifications, reports, submissions, Permit renewals and reports of every kind
whatsoever required by Healthcare Laws (which reports will be materially
accurate and complete in all respects and not misleading in any material respect
and shall not remain open or unsettled); and

(b)Except as would not reasonably be expected to result individually or in the
aggregate in a Material Adverse Effect, Borrower will not suffer or permit to
occur any rescission, withdrawal, revocation, amendment or modification of or
other alteration to the nature, tenor or scope of any Permit in any material
respect.

 

55

 

90315629_11

--------------------------------------------------------------------------------

 

(c)In connection with the development, testing, manufacture, marketing or sale
of each and any Product by any Borrower, Borrower shall comply with all
Regulatory Required Permits at all times issued by any Governmental Authority,
specifically including the FDA, with respect to such development, testing,
manufacture, marketing or sales of such Product by Borrower as such activities
are at any such time being conducted by Borrower, except, in each case, to the
extent a failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

 

ARTICLE 9 - SECURITY AGREEMENT

Generally

.  As security for the payment and performance of the Obligations, and without
limiting any other grant of a Lien and security interest in any Security
Document, Borrowers hereby assign and grant to Agent, for the benefit of itself
and Lenders, a continuing first priority Lien on and security interest in, upon,
and to the personal property set forth on Schedule 9.1 attached hereto and made
a part hereof, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof.

Section 9.2Representations and Warranties and Covenants Relating to Collateral.

(a)Schedule 9.2(a) sets forth (i) each chief executive office and principal
place of business of each Borrower and each of their respective Subsidiaries,
and (ii) all of the addresses (including all warehouses) at which any of the
Collateral is located and/or books and records of Borrowers regarding any of the
Collateral are kept, which such Schedule 9.2(a) indicates in each case which
Borrower(s) have Collateral and/or books and records located at such address,
and, in the case of any such address not owned by one or more of the
Borrowers(s), indicates the nature of such location (e.g., leased business
location operated by Borrower(s), third party warehouse, consignment location,
processor location, etc.) and the name and address of the third party owning
and/or operating such location.

(b)Without limiting the generality of Section 3.2, except as indicated on
Schedule 9.2(b) with respect to any rights of any Borrower as a licensee under
any license of Intellectual Property owned by another Person, and except for the
filing of financing statements under the UCC, no authorization, approval or
other action by, and no notice to or filing with, any Governmental Authority or
consent of any other Person is required for (i) the grant by each Borrower to
Agent of the security interests and Liens in the Collateral provided for under
this Agreement and the other Security Documents (if any), or (ii) the exercise
by Agent of its rights and remedies with respect to the Collateral provided for
under this Agreement and the other Security Documents or under any applicable
Law, including the UCC and neither any such grant of Liens in favor of Agent or
exercise of rights by Agent shall violate or cause a default under any agreement
between any Borrower and any other Person relating to any such collateral,
including any license to which a Borrower is a party, whether as licensor or
licensee, with respect to any Intellectual Property, whether owned by such
Borrower or any other Person.

(c)As of the Closing Date, no Borrower has any ownership interest in any Chattel
Paper (as defined in Article 9 of the UCC), letter of credit rights, commercial
tort claims, Instruments, documents or investment property (other than Permitted
Investments) (other than as disclosed on Schedule 9.2(c)) and Borrowers shall
give notice to Agent promptly (but in any event not later than the delivery by
Borrowers of the next Compliance Certificate required pursuant to Section 4.2
above) upon the acquisition by any Borrower of any such Chattel Paper, letter of
credit rights, commercial tort claims, Instruments, documents, investment
property.  No Person other than Agent or (if applicable) any Lender has
“control” (as defined in Article 9 of the UCC) over any Deposit Account,
investment property (including Securities Accounts and commodities account),
letter of credit rights or electronic chattel paper in which any Borrower has
any interest (except for such control arising by operation of law in favor of
any bank or securities intermediary or commodities intermediary with whom any
Deposit Account, Securities Account or commodities account of Borrowers is
maintained).

(d)Borrowers shall not, and shall not permit any Credit Party to, take any of
the following actions or make any of the following changes unless Borrowers have
given at least fifteen (15) days prior written notice to Agent of Borrowers’
intention to take any such action (which such written notice shall include an
updated version of any Schedule impacted by such change) and have executed any
and all documents, instruments and agreements and taken any other actions which
Agent may request after receiving such written notice in order to protect

 

56

 

90315629_11

--------------------------------------------------------------------------------

 

and preserve the Liens, rights and remedies of Agent with respect to the
Collateral:  (i) change the legal name or organizational identification number
of any Borrower as it appears in official filings in the jurisdiction of its
organization, (ii) change the jurisdiction of incorporation or formation of any
Borrower or Credit Party or allow any Borrower or Credit Party to designate any
jurisdiction as an additional jurisdiction of incorporation for such Borrower or
Credit Party, or change the type of entity that it is, or (iii) change its chief
executive office, principal place of business, or the location of its records
concerning the Collateral or move any Collateral to or place any Collateral on
any location that is not then listed on the Schedules and/or establish any
business location at any location that is not then listed on the Schedules.

(e)Borrowers shall not adjust, settle or compromise the amount or payment of any
Account, or release wholly or partly any Account Debtor, or allow any credit or
discount thereon (other than adjustments, settlements, compromises, credits and
discounts in the Ordinary Course of Business, made while no Default exists and
in amounts which are not material with respect to the Account and which, after
giving effect thereto, do not cause the Borrowing Base to be less than the
Revolving Loan Outstandings) without the prior written consent of
Agent.  Without limiting the generality of this Agreement or any other
provisions of any of the Financing Documents relating to the rights of Agent
after the occurrence and during the continuance of an Event of Default, Agent
shall have the right at any time after the occurrence and during the continuance
of an Event of Default to:  (i) exercise the rights of Borrowers with respect to
the obligation of any Account Debtor to make payment or otherwise render
performance to Borrowers and with respect to any property that secures the
obligations of any Account Debtor or any other Person obligated on the
Collateral, and (ii) adjust, settle or compromise the amount or payment of such
Accounts.

(f)Without limiting the generality of Sections 9.2(c) and 9.2(e):

(i)Borrowers shall promptly (and in any event within 10 days of acquiring any of
the following) deliver to Agent all tangible Chattel Paper and all Instruments
and documents in excess of $500,000 in the aggregate for all such tangible
Chattel Paper and all Instruments and documents owned by any Borrower and
constituting part of the Collateral duly endorsed and accompanied by duly
executed instruments of transfer or assignment, all in form and substance
reasonably satisfactory to Agent.  Borrowers shall provide Agent with “control”
(as defined in Article 9 of the UCC) of all electronic Chattel Paper in excess
of $500,000 in the aggregate for all such electronic  Chattel Paper owned by any
Borrower and constituting part of the Collateral by having Agent identified as
the assignee on the records pertaining to the single authoritative copy thereof
and otherwise complying with the applicable elements of control set forth in the
UCC.  Borrowers also shall deliver to Agent all security agreements securing any
such Chattel Paper and securing any such Instruments.  Borrowers will mark
conspicuously all such Chattel Paper and all such Instruments and documents with
a legend, in form and substance reasonably satisfactory to Agent, indicating
that such Chattel Paper and such instruments and documents are subject to the
security interests and Liens in favor of Agent created pursuant to this
Agreement and the Security Documents.  Borrowers shall comply with all the
provisions of Section 4.6 with respect to the Collateral Accounts.

(ii)Borrowers shall promptly (and in any event within 10 days of acquiring any
of the following) deliver to Agent all letters of credit on which any Borrower
is the beneficiary and which give rise to letter of credit rights in excess of
$500,000 in the aggregate for all such letters of credit owned by such Borrower
which constitute part of the Collateral in each case duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance reasonably satisfactory to Agent.  Borrower shall take any and all
actions as may be necessary or desirable, or that Agent may reasonably request,
from time to time, to cause Agent to obtain exclusive “control” (as defined in
Article 9 of the UCC) of any such letter of credit rights in a manner reasonably
acceptable to Agent.

(iii)Borrower shall promptly (and in any event within 10 days) advise Agent upon
any Borrower becoming aware that it has any interests in any commercial tort
claim in excess of $500,000 in the aggregate for all such commercial tort claims
that constitutes part of the Collateral, which such notice shall include
descriptions of the events and circumstances giving rise to such commercial tort
claim and the dates such events and circumstances occurred, the potential
defendants with respect such commercial tort claim and any court proceedings
that have been instituted with respect to such commercial tort claims, and
Borrower shall, with respect to any such commercial tort claim, execute and
deliver to Agent such documents

 

57

 

90315629_11

--------------------------------------------------------------------------------

 

as Agent shall reasonably request to perfect, preserve or protect the Liens,
rights and remedies of Agent with respect to any such commercial tort claim.

(iv)Except for Inventory constituting Collateral in an aggregate amount of Ten
Million Dollars ($10,000,000) and other Collateral (other than Borrower’s or a
Secured Guarantor’s Books) in an aggregate amount of $2,000,000 at a particular
location, and subject to Section 4.13, no Accounts or Inventory or other
Collateral shall at any time be in the possession or control of any warehouse,
consignee, bailee or any of Borrowers’ agents or processors without prior
written notice to Agent and the receipt by Agent, if Agent has so requested, of
warehouse receipts, consignment agreements or bailee lien waivers (as
applicable) satisfactory to Agent prior to the commencement of such possession
or control.  Borrower has notified Agent that Inventory is currently located at
the locations set forth on Schedule 9.2(a).  Borrowers shall, upon the request
of Agent, notify any such warehouse, consignee, bailee, agent or processor of
the security interests and Liens in favor of Agent created pursuant to this
Agreement and the Security Documents, instruct such Person to hold all such
Collateral for Agent’s account subject to Agent’s instructions and shall obtain
an acknowledgement from such Person that such Person holds the Collateral for
Agent’s benefit.

(v)Upon request of Agent, Borrowers shall promptly deliver to Agent any and all
certificates of title, applications for title or similar evidence of ownership
of all such tangible personal property having a fair market value exceeding
$500,000 in the aggregate, and shall cause Agent to be named as lienholder on
any such certificate of title or other evidence of ownership.  Borrowers shall
not permit any such tangible personal property to become fixtures to real estate
unless such real estate is subject to a Lien in favor of Agent.

(vi)Each Borrower hereby authorizes Agent to file without the signature of such
Borrower one or more UCC financing statements relating to liens on personal
property relating to all or any part of the Collateral, which financing
statements may list Agent as the “secured party” and such Borrower as the
“debtor” and which describe and indicate the collateral covered thereby as all
or any part of the Collateral under the Financing Documents, in such
jurisdictions as Agent from time to time determines are appropriate, and to file
without the signature of such Borrower any continuations of or corrective
amendments to any such financing statements, in any such case in order for Agent
to perfect, preserve or protect the Liens, rights and remedies of Agent with
respect to the Collateral.  Each Borrower also ratifies its authorization for
Agent to have filed in any jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.

(vii)As of the Closing Date, no Borrower holds, and after the Closing Date
Borrowers shall promptly notify Agent in writing upon creation or acquisition by
any Borrower of, any Collateral which constitutes a claim against any
Governmental Authority, including, without limitation, the federal government of
the United States or any instrumentality or agency thereof, the assignment of
which claim is restricted by any applicable Law, including, without limitation,
the federal Assignment of Claims Act and any other comparable Law.  Upon the
request of Agent, Borrowers shall take such steps as may be necessary or
desirable, or that Agent may request, to comply with any such applicable Law.

(viii)Borrowers shall furnish to Agent from time to time any statements and
schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.

(g)In the event Borrower or any Secured Guarantor acquires real property in fee
simple with a fair market value in excess of $7,500,000, individually or in the
aggregate for all real property in fee simple acquired after the Closing Date
(“Material Real Property”), within ninety (90) days after such acquisition (or
such later date as may be agreed by Agent in its sole discretion), Borrower or
such Secured Guarantor, as applicable, shall execute and/or deliver, or cause to
be executed and/or delivered, to Agent, (x) a fully executed Mortgage, in form
and substance reasonably satisfactory to Agent together with a lender’s title
insurance policy issued by a title insurer reasonably satisfactory to Agent, in
form and substance and in an amount reasonably satisfactory to Agent insuring
that the Mortgage is a valid and enforceable first priority Lien (subject to the
Intercreditor Agreement) on the respective property, free and clear of all
defects, encumbrances and Liens other than Permitted Liens, and (y) such other
documents reasonably requested by Agent with respect to such acquired Material
Real Property, including, without

 

58

 

90315629_11

--------------------------------------------------------------------------------

 

limitation, appraisals, flood zone certifications, evidence of flood insurance,
surveys, an environmental site assessment (prepared by a qualified firm
reasonably acceptable to Agent, in form and substance reasonably satisfactory to
Agent) and a customary legal opinion with respect to any such Mortgages.

ARTICLE 10 - EVENTS OF DEFAULT

Events of Default

.  For purposes of the Financing Documents, the occurrence of any of the
following conditions and/or events, whether voluntary or involuntary, by
operation of law or otherwise, shall constitute an “Event of Default”:

(a)Borrower fails to (i) make any payment of principal or interest on any Loan
on its due date, or (ii) pay any other Obligations within three (3) Business
Days after such Obligations are due and payable (which three (3) Business Day
grace period shall not apply to payments due on the Termination Date or the date
of acceleration pursuant to Section 10.2 hereof);

(b)Any Credit Party defaults in the performance of or compliance with any term
contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within ten (10)
days after the earlier of (i) the date of receipt by any Borrower of notice from
Agent or Required Lenders of such default, or (ii) the date an officer of such
Credit Party becomes aware, or through the exercise of reasonable diligence
should have become aware, of such default; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by such Credit Party be cured within such ten (10) day
period, and such default is likely to be cured within a reasonable time, then
such Credit Party shall have an additional period (which shall not in any case
exceed twenty (20) days) to attempt to cure such default, and within such
additional time period the failure to cure the default shall not be deemed an
Event of Default;

(c)Any Credit Party defaults in the performance of or compliance with any term
contained in Section 4.2, 4.4, 4.5, 4.6, 4.7(a), 4.8, 4.9, 4.10, 4.13, 4.15 or
4.16, Article 5, or Article 6;

(d)Any representation, warranty, certification or statement made by any Credit
Party or any other Person acting for or on behalf of a Credit Party (i) in any
Financing Document or in any certificate, financial statement or other document
delivered pursuant to any Financing Document, or (ii) to induce Agent and/or
Lenders to enter into this Agreement or any Financing Document is incorrect in
any respect (or in any material respect if such representation, warranty,
certification or statement is not by its terms already qualified as to
materiality) when made (or deemed made);

(e)(i) any Credit Party defaults under or breaches any Material Agreement (after
any applicable grace period contained therein), or a Material Agreement shall be
terminated by a third party or parties party thereto prior to the expiration
thereof, or there is a loss of a material right of a Credit Party under any
Material Agreement to which it is a party, in each case which could reasonably
be expected to result in a Material Adverse Effect, (ii) (A) any Credit Party
fails to make (after any applicable grace period) any payment when due (whether
due because of scheduled maturity, required prepayment provisions, acceleration,
demand or otherwise) on any Debt (other than the Obligations) of such Credit
Party or such Subsidiary having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than Five Hundred
Thousand Dollars ($500,000) (“Material Indebtedness”), (B) any other event shall
occur or condition shall exist under any contractual obligation relating to any
such Material Indebtedness, if the effect of such event or condition is to
accelerate, or to permit the acceleration of (without regard to any
subordination terms with respect thereto), the maturity of such Material
Indebtedness or (C) any such Material Indebtedness shall become or be declared
to be due and payable, or be required to be prepaid, redeemed, defeased or
repurchased (other than by a regularly scheduled required prepayment), prior to
the stated maturity thereof, (iii) any Credit Party defaults (beyond any
applicable grace period) under any obligation for payments due or otherwise
under any lease agreement for such Credit Party’s principal place of business or
any place of business that meets the criteria for the requirement of an Access
Agreement under Section 5.2 or Section 9.2(f)(iv), (iv) the occurrence of any
breach or default under any terms or provisions of any Subordinated Debt
Document or under any agreement subordinating the Subordinated Debt to all or
any portion of the Obligations, or the occurrence of any event requiring the
prepayment

 

59

 

90315629_11

--------------------------------------------------------------------------------

 

of any Subordinated Debt, or the delivery of any notice with respect to any
Subordinated Debt or pursuant to any Subordination Agreement that triggers the
start of any standstill or similar period under any Subordination Agreement, (v)
any Borrower makes any payment on account of any Debt that has been subordinated
to any of the Obligations, other than payments specifically permitted by the
terms of such subordination, or (vi) there shall occur any event of default
under the Term Credit Documents;

(f)(i) any Credit Party shall generally not pay its debts as such debts become
due, shall admit in writing its inability to pay its debts generally, shall make
a general assignment for the benefit of creditors, or shall cease doing business
as a going concern, (ii) any proceeding shall be instituted by or against any
Credit Party seeking to adjudicate it a bankrupt or insolvent or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, composition of it or its debts or any similar order, in each case under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or seeking the entry of an order for relief or the appointment of a
custodian, receiver, trustee, conservator, liquidating agent, liquidator, other
similar official or other official with similar powers, in each case for it or
for any substantial part of its property and, in the case of any such
proceedings instituted against (but not by or with the consent of) such Credit
Party, either such proceedings shall remain undismissed or unstayed for a period
of thirty (30) days or more or any action sought in such proceedings shall occur
or (iii) any Credit Party shall take any corporate or similar action or any
other action to authorize any action described in clause (i) or (ii) above;

(g)(i) The service of process seeking to attach, execute or levy upon, seize or
confiscate any Collateral Account, any Intellectual Property, or any funds of
any Credit Party on deposit with Agent, any Lender or any Affiliate of Agent or
any Lender, or (ii) a notice of lien, levy, or assessment is filed against any
assets of a Credit Party by any government agency, and the same under subclauses
(i) and (ii) hereof are not discharged or stayed (whether through the posting of
a bond or otherwise) prior to the earlier to occur of ten (10) days after the
occurrence thereof or such action becoming effective;

(h)(i) any court order enjoins, restrains, or prevents Borrower from conducting
any material part of its business, (ii) the institution by any Governmental
Authority of criminal proceedings against any Credit Party, or (iii) one or more
judgments or orders for the payment of money (to the extent not paid or fully
covered by insurance and as to which the relevant insurance company has not
disputed coverage in writing) aggregating in excess of $500,000 shall be
rendered against any or all Credit Parties and either (A) enforcement
proceedings shall have been commenced by any creditor upon any such judgments or
orders, or (B) there shall be any period of ten (10) consecutive days during
which a stay of enforcement of any such judgments or orders, by reason of a
pending appeal, bond or otherwise, shall not be in effect;

(i)any Lien created by any of the Financing Documents shall at any time fail to
constitute a valid and perfected Lien on all of the Collateral purported to be
encumbered thereby, subject to no prior or equal Lien except Permitted Liens
(subject to the Intercreditor Agreement), or any Credit Party shall so assert;
any provision of any Financing Document shall fail to be valid and binding on,
or enforceable against, a Credit Party, or any Credit Party shall so assert;

(j)(i) A Change in Control occurs or (ii) any Credit Party or direct or indirect
equity owner in a Credit Party shall enter into an agreement which contemplates
a Change in Control (unless such agreement is either (A) non-binding on such
Credit Party or (B) provides for, as a condition precedent to the consummation
of such agreement, either (x) the indefeasible payment in full in cash of all
Obligations and the occurrence of the Term Credit Obligations Terminations or
(y) the consent of Agent and Lenders);

(k)Any Required Permit shall have been (i) revoked, rescinded, suspended,
modified in a materially adverse manner or not renewed in the Ordinary Course of
Business for a full term, or (ii) subject to any decision by a Governmental
Authority that designates a hearing with respect to any applications for renewal
of any of such Required Permit or that could result in the Governmental
Authority taking any of the actions described in clause (i) above, and such
decision or such revocation, rescission, suspension, modification or non-renewal
has, or could reasonably be expected to have, a Material Adverse Effect;

(l)(i) the voluntary withdrawal or institution of any action or proceeding by
the FDA or similar Governmental Authority to order the withdrawal of any Product
or Product category from the market or to

 

60

 

90315629_11

--------------------------------------------------------------------------------

 

enjoin Borrower, its Subsidiaries or any representative of Borrower or its
Subsidiaries from manufacturing, marketing, selling or distributing any Product
or Product category, any of which has or could reasonably be expected to result
in a Material Adverse Effect, (ii) the institution of any action or proceeding
by any DEA, FDA, or any other Governmental Authority to revoke, suspend, reject,
withdraw, limit, or restrict any Regulatory Required Permit held by Borrower,
its Subsidiaries or any representative of Borrower or its Subsidiaries, which,
in each case, has or could reasonably be expected to result in Material Adverse
Effect,  (iii) the commencement of any enforcement action against Borrower, its
Subsidiaries or any representative of Borrower or its Subsidiaries (with respect
to the business of Borrower or its Subsidiaries) by DEA, FDA, or any other
Governmental Authority which has or could reasonably be expected to result in a
Material Adverse Effect, or (iv) the occurrence of adverse test results in
connection with a Product which could reasonably be expected to result in
Material Adverse Effect;

(m)any Borrower is or becomes an entity whose equity is registered with the SEC,
and/or is publicly traded on and/or registered with a public securities
exchange, such Borrower’s equity fails to remain registered with the SEC in good
standing, and/or such equity fails to remain publicly traded on and registered
with a public securities exchange; or

(n)The occurrence of any fact, event or circumstance that results in a Material
Adverse Effect.

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

Acceleration and Suspension or Termination of Revolving Loan Commitment

.  Upon the occurrence and during the continuance of an Event of Default, Agent
may, and shall if requested by Required Lenders, (a) by notice to Borrower
Representative suspend or terminate the Revolving Loan Commitment and the
obligations of Agent and the Lenders with respect thereto, in whole or in part
(and, if in part, each Lender’s Revolving Loan Commitment shall be reduced in
accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable, with accrued
interest thereon, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same; provided, however, that in the case of any of the Events of Default
specified in Section 10.1(f) above, without any notice to any Borrower or any
other act by Agent or the Lenders, the Revolving Loan Commitment and the
obligations of Agent and the Lenders with respect thereto shall thereupon
immediately and automatically terminate and all of the Obligations shall become
immediately and automatically due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Borrower and Borrowers will pay the same.

Section 10.3UCC Remedies.

(a)Upon the occurrence of and during the continuance of an Event of Default,
Agent, in addition to all other rights, options, and remedies granted to Agent
under this Agreement or at law or in equity, may exercise all rights and
remedies granted to it under all Financing Documents and under the UCC in effect
in the applicable jurisdiction(s) and under any other applicable law; including,
without limitation:

(i)the right to take possession of, send notices regarding, and collect directly
the Collateral, with or without judicial process;

(ii)the right to (by its own means or with judicial assistance) enter any of
Borrowers’ premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Borrowers’ original books and records, to obtain access to Borrowers’ data
processing equipment, computer hardware and software relating to the Collateral
and to use all of the foregoing and the information contained therein in any
manner Agent deems appropriate, without any liability for rent, storage,
utilities, or other sums, and Borrowers shall not resist or interfere with such
action (if Borrowers’ books and records are prepared or maintained by an
accounting service, contractor or other third party agent, Borrowers hereby
irrevocably authorize such service, contractor or other agent, upon notice by
Agent to such Person that an Event of Default has occurred and is continuing, to
deliver to Agent or its designees such books and records, and to follow Agent’s
instructions with respect to further services to be rendered);

 

61

 

90315629_11

--------------------------------------------------------------------------------

 

(iii)the right to require Borrowers at Borrowers’ expense to assemble all or any
part of the Collateral and make it available to Agent at any place designated by
Lender;

(iv)the right to notify postal authorities to change the address for delivery of
Borrowers’ mail to an address designated by Agent and to receive, open and
dispose of all mail addressed to any Borrower;

(v)the right to enforce Borrowers’ rights against Account Debtors and other
obligors, including, without limitation, (i) the right to collect Accounts
directly in Agent’s own name (as agent for Lenders) and to charge the collection
costs and expenses, including attorneys’ fees, to Borrowers, and (ii) the right,
in the name of Agent or any designee of Agent or Borrowers, to verify the
validity, amount or any other matter relating to any Accounts by mail,
telephone, telegraph or otherwise, including, without limitation, verification
of Borrowers’ compliance with applicable Laws.  Borrowers shall cooperate fully
with Agent in an effort to facilitate and promptly conclude such verification
process.  Such verification may include contacts between Agent and applicable
federal, state and local regulatory authorities having jurisdiction over the
Borrowers’ affairs, all of which contacts Borrowers hereby irrevocably
authorize; and/or

(vi)ship, reclaim, recover, store, finish, maintain, repair, prepare for sale
and/or advertise for sale, the Collateral.

(b)Each Borrower agrees that a notice received by it at least ten (10) days
before the time of any intended public sale, or the time after which any private
sale or other disposition of the Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition.  If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Agent without
prior notice to Borrowers.  At any sale or disposition of Collateral, Agent may
(to the extent permitted by applicable law) purchase all or any part of the
Collateral, free from any right of redemption by Borrowers, which right is
hereby waived and released.  Each Borrower covenants and agrees not to interfere
with or impose any obstacle to Agent’s exercise of its rights and remedies with
respect to the Collateral.  Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale.  Agent may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.  Agent may sell the
Collateral without giving any warranties as to the Collateral.  Agent may
specifically disclaim any warranties of title or the like.  This procedure will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral.  If Agent sells any of the Collateral upon credit, Borrowers
will be credited only with payments actually made by the purchaser, received by
Agent and applied to the indebtedness of the purchaser.  In the event the
purchaser fails to pay for the Collateral, Agent may resell the Collateral and
Borrowers shall be credited with the proceeds of the sale. Borrowers shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all Obligations.

(c)Without restricting the generality of the foregoing and for the purposes
aforesaid, each Borrower hereby appoints and constitutes Agent its lawful
attorney-in-fact with full power of substitution in the Collateral, upon the
occurrence and during the continuance of an Event of Default, to (i) use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Notes, (ii) pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral, (iii) execute
all applications and certificates in the name of such Borrower and to prosecute
and defend all actions or proceedings in connection with the Collateral, and
(iv) do any and every act which such Borrower might do in its own behalf; it
being understood and agreed that this power of attorney in this subsection (c)
shall be a power coupled with an interest and cannot be revoked.

(d)Agent is hereby granted a non-exclusive, royalty-free license or other right
to use, without charge, Borrowers’ labels, patents, copyrights, mask works,
rights of use of any name, trade secrets, trade names, trademarks, service
marks, and advertising matter, or any similar property as it pertains to the
Collateral in completing production of, advertising for sale, and selling any
Collateral (and including in such license access to all media in which any of
the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof); provided that Agent
shall only use such license or other right to use as described in

 

62

 

90315629_11

--------------------------------------------------------------------------------

 

this sentence solely in connection with Agent’s exercise of its rights and
remedies under this Article 10, and, in connection with Agent’s exercise of its
rights under this Article, Borrowers’ rights under all licenses and all
franchise agreements shall be deemed to inure to Agent for the benefit of the
Lenders.  

[Reserved]

.

Default Rate of Interest

.  At the election of Agent or Required Lenders, after the occurrence of an
Event of Default and for so long as it continues, the Loans and other
Obligations shall bear interest at rates that are three percent (3.0%) per annum
in excess of the rates otherwise payable under this Agreement; provided,
however, that in the case of any Event of Default specified in Section 10.1(f)
above, such default rates shall apply immediately and automatically without the
need for any election or action of any kind on the part of Agent or any Lender.

Setoff Rights

.  During the continuance of any Event of Default, each Lender is hereby
authorized by each Borrower at any time or from time to time, with reasonably
prompt subsequent notice to such Borrower (any prior or contemporaneous notice
being hereby expressly waived) to set off and to appropriate and to apply any
and all (a) balances held by such Lender or any of such Lender’s Affiliates at
any of its offices for the account of such Borrower or any Secured Guarantor
(regardless of whether such balances are then due to such Borrower or any
Secured Guarantor), and (b) other property at any time held or owing by such
Lender to or for the credit or for the account of such Borrower or any Secured
Guarantor, against and on account of any of the Obligations (other than, in the
case of clause (a) or (b) any deposits, credits, collateral, and property
belonging to any CFC or CFC Holdco and any amount of the voting equity interests
of any CFC or CFC Holdco, including ST International, in excess of 65%); except
that no Lender shall exercise any such right without the prior written consent
of Agent.  Any Lender exercising a right to set off shall purchase for cash (and
the other Lenders shall sell) interests in each of such other Lender’s Pro Rata
Share of the Obligations as would be necessary to cause all Lenders to share the
amount so set off with each other Lender in accordance with their respective Pro
Rata Share of the Obligations.  Each Borrower agrees, to the fullest extent
permitted by law, that any Lender and any of such Lender’s Affiliates may
exercise its right to set off with respect to the Obligations as provided in
this Section 10.6.

Section 10.7Application of Proceeds.

(a)Notwithstanding anything to the contrary contained in this Agreement, upon
the occurrence and during the continuance of an Event of Default, each Borrower,
for itself and the Credit Parties, irrevocably waives the right to direct the
application of any and all payments at any time or times thereafter received by
Agent from or on behalf of such Borrower or such Credit Party of all or any part
of the Obligations, and, as between Borrowers and the Credit Parties on the one
hand and Agent and Lenders on the other, Agent shall have the continuing and
exclusive right to apply and to reapply any and all payments received against
the Obligations in such manner as Agent may deem advisable notwithstanding any
previous application by Agent.

(b)Following the occurrence and continuance of an Event of Default, but absent
the occurrence and continuance of an Acceleration Event, Agent shall apply any
and all payments received by Agent in respect of the Obligations, and any and
all proceeds of Collateral received by Agent, in such order as Agent may from
time to time elect.

(c)Notwithstanding anything to the contrary contained in this Agreement, if an
Acceleration Event shall have occurred, and so long as it continues, Agent shall
apply any and all payments received by Agent in respect of the Obligations, and
any and all proceeds of Collateral received by Agent, in the following
order:  first, to all fees, costs, indemnities, liabilities, obligations and
expenses incurred by or owing to Agent with respect to this Agreement, the other
Financing Documents or the Collateral; second, to all fees, costs, indemnities,
liabilities, obligations and expenses incurred by or owing to any Lender with
respect to this Agreement, the other Financing Documents or the Collateral;
third, to accrued and unpaid interest on the Obligations (including any interest
which, but for the provisions of the Bankruptcy Code, would have accrued on such
amounts); fourth, to the principal amount of the Obligations outstanding; fifth
to any other indebtedness or obligations of the Borrowers and the Secured
Guarantors owing to Agent or any Lender under the Financing Documents; and
sixth, to Silicon Valley Bank for payment of outstanding Bank Services
Indebtedness in an aggregate amount not to exceed $250,000 and not cash
collateralized pursuant to clause (c) of the definition of Subject Cash
Collateral Accounts.  Borrower shall remain fully liable for any
deficiency.  Any balance remaining shall be delivered to Borrowers or to
whomever may be

 

63

 

90315629_11

--------------------------------------------------------------------------------

 

lawfully entitled to receive such balance or as a court of competent
jurisdiction may direct.  Unless the Agent and the Lenders shall agree
otherwise, in carrying out the foregoing, (y) amounts received shall be applied
in the numerical order provided until exhausted prior to the application to the
next succeeding category, and (z) each of the Persons entitled to receive a
payment in any particular category shall receive an amount equal to its pro rata
share of amounts available to be applied pursuant thereto for such category.

Section 10.8Waivers.

(a)Except as otherwise provided for in this Agreement and to the fullest extent
permitted by applicable law, each Borrower waives:  (i) presentment, demand and
protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, and hereby
ratifies and confirms whatever Agent or Lenders may do in this regard; (ii) all
rights to notice and a hearing prior to Agent’s or any Lender’s entry upon the
premises of a Borrower, the taking possession or control of, or to Agent’s or
any Lender’s replevy, attachment or levy upon, any Collateral or any bond or
security which might be required by any court prior to allowing Agent or any
Lender to exercise any of its remedies; and (iii) the benefit of all valuation,
appraisal and exemption Laws.  Each Borrower acknowledges that it has been
advised by counsel of its choices and decisions with respect to this Agreement,
the other Financing Documents and the transactions evidenced hereby and thereby.

(b)Each Borrower for itself and all its successors and assigns, (i) agrees that
its liability shall not be in any manner affected by any indulgence, extension
of time, renewal, waiver, or modification granted or consented to by Lender;
(ii) consents to any indulgences and all extensions of time, renewals, waivers,
or modifications that may be granted by Agent or any Lender with respect to the
payment or other provisions of the Financing Documents, and to any substitution,
exchange or release of the Collateral, or any part thereof, with or without
substitution, and agrees to the addition or release of any Borrower, endorsers,
guarantors, or sureties, or whether primarily or secondarily liable, without
notice to any other Borrower and without affecting its liability hereunder;
(iii) agrees that its liability shall be unconditional and without regard to the
liability of any other Borrower, Agent or any Lender for any tax on the
indebtedness; and (iv) to the fullest extent permitted by law, expressly waives
the benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing.

(c)To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Loans or to any subsequent disbursement of Loan proceeds, such acquiescence
shall not be deemed to constitute a waiver by Agent or any Lender of such
requirements with respect to any future disbursements of Loan proceeds and Agent
may at any time after such acquiescence require Borrowers to comply with all
such requirements.  Any forbearance by Agent or Lender in exercising any right
or remedy under any of the Financing Documents, or otherwise afforded by
applicable law, including any failure to accelerate the maturity date of the
Loans, shall not be a waiver of or preclude the exercise of any right or remedy
nor shall it serve as a novation of the Notes or as a reinstatement of the Loans
or a waiver of such right of acceleration or the right to insist upon strict
compliance of the terms of the Financing Documents.  Agent’s or any Lender’s
acceptance of payment of any sum secured by any of the Financing Documents after
the due date of such payment shall not be a waiver of Agent’s and such Lender’s
right to either require prompt payment when due of all other sums so secured or
to declare a default for failure to make prompt payment.  The procurement of
insurance or the payment of taxes or other Liens or charges by Agent as the
result of an Event of Default shall not be a waiver of Agent’s right to
accelerate the maturity of the Loans, nor shall Agent’s receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive any Credit Party’s default in payment of sums secured by any of
the Financing Documents.

(d)Without limiting the generality of anything contained in this Agreement or
the other Financing Documents, each Borrower agrees that if an Event of Default
is continuing (i) Agent and Lenders shall not be subject to any “one action” or
“election of remedies” law or rule, and (ii) all Liens and other rights,
remedies or privileges provided to Agent or Lenders shall remain in full force
and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Borrowers and the Financing
Documents and other security instruments or agreements securing the Loans have
been foreclosed, sold and/or otherwise realized upon in satisfaction of
Borrowers’ obligations under the Financing Documents.

 

64

 

90315629_11

--------------------------------------------------------------------------------

 

(e)Nothing contained herein or in any other Financing Document shall be
construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Borrowers’ obligations under the
Financing Documents in preference or priority to any other Collateral, and Agent
may seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Borrowers’ obligations under the Financing
Documents.  In addition, Agent shall have the right from time to time to
partially foreclose upon any Collateral in any manner and for any amounts
secured by the Financing Documents then due and payable as determined by Agent
in its sole discretion, including, without limitation, the following
circumstances:  (i) in the event any Borrower defaults beyond any applicable
grace period in the payment of one or more scheduled payments of principal
and/or interest, Agent may foreclose upon all or any part of the Collateral to
recover such delinquent payments, or (ii) in the event Agent elects to
accelerate less than the entire outstanding principal balance of the Loans,
Agent may foreclose all or any part of the Collateral to recover so much of the
principal balance of the Loans as Lender may accelerate and such other sums
secured by one or more of the Financing Documents as Agent may
elect.  Notwithstanding one or more partial foreclosures, any unforeclosed
Collateral shall remain subject to the Financing Documents to secure payment of
sums secured by the Financing Documents and not previously recovered.

(f)To the fullest extent permitted by law, each Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Collateral any equitable right otherwise available to any Credit Party which
would require the separate sale of any of the Collateral or require Agent or
Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Borrower does hereby expressly consent to and authorize,
at the option of Agent, the foreclosure and sale either separately or together
of each part of the Collateral.

Injunctive Relief

.  The parties acknowledge and agree that, in the event of a breach or
threatened breach of any Credit Party’s obligations under any Financing
Documents, Agent and Lenders may have no adequate remedy in money damages and,
accordingly, shall be entitled to an injunction (including, without limitation,
a temporary restraining order, preliminary injunction, writ of attachment, or
order compelling an audit) against such breach or threatened breach, including,
without limitation, maintaining any cash management and collection procedure
described herein.  However, no specification in this Agreement of a specific
legal or equitable remedy shall be construed as a waiver or prohibition against
any other legal or equitable remedies in the event of a breach or threatened
breach of any provision of this Agreement.  Each Credit Party waives, to the
fullest extent permitted by law, the requirement of the posting of any bond in
connection with such injunctive relief.  By joining in the Financing Documents
as a Credit Party, each Credit Party specifically joins in this Section10.9  as
if this Section 10.9 were a part of each Financing Document executed by such
Credit Party.

Marshalling; Payments Set Aside

.  Neither Agent nor any Lender shall be under any obligation to marshal any
assets in payment of any or all of the Obligations.  To the extent that Borrower
makes any payment or Agent enforces its Liens or Agent or any Lender exercises
its right of set-off, and such payment or the proceeds of such enforcement or
set-off is subsequently invalidated, declared to be fraudulent or preferential,
set aside, or required to be repaid by anyone, then to the extent of such
recovery, the Obligations or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or set-off had not occurred.

ARTICLE 11 - AGENT

Appointment and Authorization

.  Each Lender hereby irrevocably appoints and authorizes Agent to enter into
each of the Financing Documents to which it is a party (other than this
Agreement) on its behalf and to take such actions as Agent on its behalf and to
exercise such powers under the Financing Documents as are delegated to Agent by
the terms thereof, together with all such powers as are reasonably incidental
thereto.  Subject to the terms of Section 11.16 and to the terms of the other
Financing Documents, Agent is authorized and empowered to amend, modify, or
waive any provisions of this Agreement or the other Financing Documents on
behalf of Lenders.  The provisions of this Article 11 are solely for the benefit
of Agent and Lenders and neither any Borrower nor any other Credit Party shall
have any rights as a third party beneficiary of any of the provisions
hereof.  In performing its functions and duties under this Agreement, Agent
shall act solely as agent of Lenders and does not assume and shall not be deemed
to have assumed any obligation toward or relationship of agency or trust with or
for any Borrower or any other Credit Party.  Agent may perform any of its duties
hereunder, or under the Financing Documents, by or through its agents,
servicers, trustees, investment managers or employees.

 

65

 

90315629_11

--------------------------------------------------------------------------------

 

Agent and Affiliates

.  Agent shall have the same rights and powers under the Financing Documents as
any other Lender and may exercise or refrain from exercising the same as though
it were not Agent, and Agent and its Affiliates may lend money to, invest in and
generally engage in any kind of business with each Credit Party or Affiliate of
any Credit Party as if it were not Agent hereunder.

Action by Agent

.  The duties of Agent shall be mechanical and administrative in nature.  Agent
shall not have by reason of this Agreement a fiduciary relationship in respect
of any Lender.  Nothing in this Agreement or any of the Financing Documents is
intended to or shall be construed to impose upon Agent any obligations in
respect of this Agreement or any of the Financing Documents except as expressly
set forth herein or therein.

Consultation with Experts

.  Agent may consult with legal counsel, independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.

Liability of Agent

.  Neither Agent nor any of its directors, officers, agents, trustees,
investment managers, servicers or employees shall be liable to any Lender for
any action taken or not taken by it in connection with the Financing Documents,
except that Agent shall be liable with respect to its specific duties set forth
hereunder but only to the extent of its own gross negligence or willful
misconduct in the discharge thereof as determined by a final non-appealable
judgment of a court of competent jurisdiction.  Neither Agent nor any of its
directors, officers, agents, trustees, investment managers, servicers or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (a) any statement, warranty or representation made in connection with
any Financing Document or any borrowing hereunder; (b) the performance or
observance of any of the covenants or agreements specified in any Financing
Document; (c) the satisfaction of any condition specified in any Financing
Document; (d) the validity, effectiveness, sufficiency or genuineness of any
Financing Document, any Lien purported to be created or perfected thereby or any
other instrument or writing furnished in connection therewith; (e) the existence
or non-existence of any Default or Event of Default; or (f) the financial
condition of any Credit Party.  Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, facsimile or electronic transmission or similar
writing) believed by it to be genuine or to be signed by the proper party or
parties.  Agent shall not be liable for any apportionment or distribution of
payments made by it in good faith and if any such apportionment or distribution
is subsequently determined to have been made in error the sole recourse of any
Lender to whom payment was due but not made, shall be to recover from other
Lenders any payment in excess of the amount to which they are determined to be
entitled (and such other Lenders hereby agree to return to such Lender any such
erroneous payments received by them).

Indemnification

.  Each Lender shall, in accordance with its Pro Rata Share, indemnify Agent (to
the extent not reimbursed by Borrowers) upon demand against any cost, expense
(including counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from Agent’s gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction) that Agent may suffer or incur in connection with the
Financing Documents or any action taken or omitted by Agent hereunder or
thereunder.  If any indemnity furnished to Agent for any purpose shall, in the
opinion of Agent, be insufficient or become impaired, Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against even if so directed by Required Lenders until such additional indemnity
is furnished.

Right to Request and Act on Instructions

.  Agent may at any time request instructions from Lenders with respect to any
actions or approvals which by the terms of this Agreement or of any of the
Financing Documents Agent is permitted or desires to take or to grant, and if
such instructions are promptly requested, Agent shall be absolutely entitled to
refrain from taking any action or to withhold any approval and shall not be
under any liability whatsoever to any Person for refraining from any action or
withholding any approval under any of the Financing Documents until it shall
have received such instructions from Required Lenders or all or such other
portion of the Lenders as shall be prescribed by this Agreement.  Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against Agent as a result of Agent acting or refraining from acting under this
Agreement or any of the other Financing Documents in accordance with the
instructions of Required Lenders (or all or such other portion of the Lenders as
shall be prescribed by this Agreement) and, notwithstanding the instructions of
Required Lenders (or such other applicable portion of the Lenders), Agent shall
have no obligation to take any action if it

 

66

 

90315629_11

--------------------------------------------------------------------------------

 

believes, in good faith, that such action would violate applicable Law or
exposes Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 11.6.

Credit Decision

.  Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under the Financing
Documents.

Collateral Matters

.  Lenders irrevocably authorize Agent, at its option and in its discretion, to
(a) release any Lien granted to or held by Agent under any Security Document
(i) upon termination of the Revolving Loan Commitment and payment in full of all
Obligations; or (ii) constituting property sold or disposed of as part of or in
connection with any disposition or transfer permitted under any Financing
Document (it being understood and agreed that Agent may conclusively rely
without further inquiry on a certificate of a Responsible Officer as to the sale
or other disposition of property being made in full compliance with the
provisions of the Financing Documents); (b) subordinate any Lien granted to or
held by Agent under any Security Document to a Permitted Lien that is allowed to
have priority over the Liens granted to or held by Agent pursuant to the
definition of “Permitted Liens”.; and (c) without limiting clause (b) above
enter into the Intercreditor Agreement.  Each Lender agrees to comply with and
be bound by the terms and conditions of any subordination agreement or
intercreditor agreement (including the Intercreditor Agreement) which Agent has
entered into in accordance with clauses (b) or (c) above.  Upon request by Agent
at any time, Lenders will confirm Agent’s authority to release and/or
subordinate particular types or items of Collateral pursuant to this
Section 11.9.

Agency for Perfection

.  Agent and each Lender hereby appoint each other Lender as agent for the
purpose of perfecting Agent’s security interest in assets which, in accordance
with the UCC in any applicable jurisdiction, can be perfected by possession or
control.  Should any Lender (other than Agent) obtain possession or control of
any such assets, such Lender shall notify Agent thereof, and, promptly upon
Agent’s request therefor, shall deliver such assets to Agent or in accordance
with Agent’s instructions or transfer control to Agent in accordance with
Agent’s instructions.  Each Lender agrees that it will not have any right
individually to enforce or seek to enforce any Security Document or to realize
upon any Collateral for the Loan unless instructed to do so by Agent (or
consented to by Agent), it being understood and agreed that such rights and
remedies may be exercised only by Agent.

Notice of Default

.  Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default except with respect to defaults in the payment
of principal, interest and fees required to be paid to Agent for the account of
Lenders, unless Agent shall have received written notice from a Lender or a
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  Agent will
notify each Lender of its receipt of any such notice.  Agent shall take such
action with respect to such Default or Event of Default as may be requested by
Required Lenders (or all or such other portion of the Lenders as shall be
prescribed by this Agreement) in accordance with the terms hereof.  Unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable or in the best interests
of Lenders.

Section 11.12Assignment by Agent; Resignation of Agent; Successor Agent.

(a)Agent may at any time assign its rights, powers, privileges and duties
hereunder to (i) a Lender, or (ii) any Person to whom Agent or any of its
Affiliates, in their capacity as a Lender, has assigned (or will assign, in
conjunction with such assignment of agency rights hereunder) 50% or more of its
Loan then held by Agent or such Affiliate (in its capacity as a Lender), in each
case without the consent of the Lenders or Borrowers.  Following any such
assignment, Agent shall give notice to the Lenders and Borrowers.  An assignment
by Agent pursuant to this subsection (a) shall not be deemed a resignation by
Agent for purposes of subsection (b) below.

(b)Without limiting the rights of Agent to designate an assignee pursuant to
subsection (a) above, Agent may at any time give notice of its resignation to
the Lenders and Borrowers.  Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor Agent with
consultation with the

 

67

 

90315629_11

--------------------------------------------------------------------------------

 

Borrower except that consultation with the Borrower shall not be required if
such successor Agent is an Affiliate or Approved Fund of MCF.  If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within ten (10) Business Days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrowers and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this paragraph.

(c)Upon (i) an assignment permitted by subsection (a) above, or (ii) the
acceptance of a successor’s appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this paragraph).  The fees payable by Borrowers
to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrowers and such successor.  After the
retiring Agent’s resignation hereunder and under the other Financing Documents,
the provisions of this Article and Section 11.12 shall continue in effect for
the benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.

Section 11.13Payment and Sharing of Payment.

(a)Revolving Loan Advances, Payments and Settlements; Interest and Fee Payments.

(i)Agent shall have the right, on behalf of Revolving Lenders to disburse funds
to Borrowers for all Revolving Loans requested or deemed requested by Borrowers
pursuant to the terms of this Agreement.  Agent shall be conclusively entitled
to assume, for purposes of the preceding sentence, that each Revolving Lender,
other than any Non-Funding Lenders, will fund its Pro Rata Share of all
Revolving Loans requested by Borrowers.  Each Revolving Lender shall reimburse
Agent on demand, in accordance with the provisions of the immediately following
paragraph, for all funds disbursed on its behalf by Agent pursuant to the first
sentence of this clause (i), or if Agent so requests, each Revolving Lender will
remit to Agent its Pro Rata Share of any Revolving Loan before Agent disburses
the same to a Borrower.  If Agent elects to require that each Revolving Lender
make funds available to Agent, prior to a disbursement by Agent to a Borrower,
Agent shall advise each Revolving Lender by telephone, facsimile or e-mail of
the amount of such Revolving Lender’s Pro Rata Share of the Revolving Loan
requested by such Borrower no later than noon (Eastern time) on the date of
funding of such Revolving Loan, and each such Revolving Lender shall pay Agent
on such date such Revolving Lender’s Pro Rata Share of such requested Revolving
Loan, in same day funds, by wire transfer to the Payment Account, or such other
account as may be identified by Agent to Revolving Lenders from time to
time.  If any Lender fails to pay the amount of its Pro Rata Share of any funds
advanced by Agent pursuant to the first sentence of this clause (i) within one
(1) Business Day after Agent’s demand, Agent shall promptly notify Borrower
Representative, and Borrowers shall immediately repay such amount to Agent.  Any
repayment required by Borrowers pursuant to this Section 11.13 shall be
accompanied by accrued interest thereon from and including the date such amount
is made available to a Borrower to but excluding the date of payment at the rate
of interest then applicable to Revolving Loans.  Nothing in this Section 11.13
or elsewhere in this Agreement or the other Financing Documents shall be deemed
to require Agent to advance funds on behalf of any Lender or to relieve any
Lender from its obligation to fulfill its commitments hereunder or to prejudice
any rights that Agent or any Borrower may have against any Lender as a result of
any default by such Lender hereunder.

(ii)On a Business Day of each week as selected from time to time by Agent, or
more frequently (including daily), if Agent so elects (each such day being a
“Settlement Date”), Agent will advise each Revolving Lender by telephone,
facsimile or e-mail of the amount of each such Revolving Lender’s percentage
interest of the Revolving Loan balance as of the close of business of the
Business Day immediately preceding the Settlement Date.  In the event that
payments are necessary to adjust the amount of such Revolving Lender’s actual
percentage interest of the Revolving Loans to such Lender’s required

 

68

 

90315629_11

--------------------------------------------------------------------------------

 

percentage interest of the Revolving Loan balance as of any Settlement Date, the
Revolving Lender from which such payment is due shall pay Agent, without setoff
or discount, to the Payment Account before 1:00 p.m. (Eastern time) on the
Business Day following the Settlement Date the full amount necessary to make
such adjustment.  Any obligation arising pursuant to the immediately preceding
sentence shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever.  In the event settlement shall not have occurred by the
date and time specified in the second preceding sentence, interest shall accrue
on the unsettled amount at the rate of interest then applicable to Revolving
Loans.

(iii)On each Settlement Date, Agent shall advise each Revolving Lender by
telephone, facsimile or e-mail of the amount of such Revolving Lender’s
percentage interest of principal, interest and fees paid for the benefit of
Revolving Lenders with respect to each applicable Revolving Loan, to the extent
of such Revolving Lender’s Revolving Loan Exposure with respect thereto, and
shall make payment to such Revolving Lender before 1:00 p.m. (Eastern time) on
the Business Day following the Settlement Date of such amounts in accordance
with wire instructions delivered by such Revolving Lender to Agent, as the same
may be modified from time to time by written notice to Agent; provided, however,
that, in the case such Revolving Lender is a Defaulted Lender, Agent shall be
entitled to set off the funding short-fall against that Defaulted Lender’s
respective share of all payments received from any Borrower.

(iv)On the Closing Date, Agent, on behalf of Lenders, may elect to advance to
Borrowers the full amount of the initial Loans to be made on the Closing Date
prior to receiving funds from Lenders, in reliance upon each Lender’s commitment
to make its Pro Rata Share of such Loans to Borrowers in a timely manner on such
date.  If Agent elects to advance the initial Loans to Borrower in such manner,
Agent shall be entitled to receive all interest that accrues on the Closing Date
on each Lender’s Pro Rata Share of such Loans unless Agent receives such
Lender’s Pro Rata Share of such Loans before 3:00 p.m. (Eastern time) on the
Closing Date.

(v)It is understood that for purposes of advances to Borrowers made pursuant to
this Section 11.13, Agent will be using the funds of Agent, and pending
settlement, (A) all funds transferred from the Payment Account to the
outstanding Revolving Loans shall be applied first to advances made by Agent to
Borrowers pursuant to this Section 11.13, and (B) all interest accruing on such
advances shall be payable to Agent.

(vi)The provisions of this Section 11.13(a) shall be deemed to be binding upon
Agent and Lenders notwithstanding the occurrence of any Default or Event of
Default, or any insolvency or bankruptcy proceeding pertaining to any Borrower
or any other Credit Party.

(b)[Reserved].  

(c)Return of Payments.

(i)If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind, together with interest accruing on a
daily basis at the Federal Funds Rate.

(ii)If Agent determines at any time that any amount received by Agent under this
Agreement must be returned to any Borrower or paid to any other Person pursuant
to any insolvency law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Financing Document, Agent will not be
required to distribute any portion thereof to any Lender.  In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

 

69

 

90315629_11

--------------------------------------------------------------------------------

 

(d)Defaulted Lenders.  The failure of any Defaulted Lender to make any payment
required by it hereunder shall not relieve any other Lender of its obligations
to make payment, but neither any other Lender nor Agent shall be responsible for
the failure of any Defaulted Lender to make any payment required
hereunder.  Notwithstanding anything set forth herein to the contrary, a
Defaulted Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Required Lenders” hereunder) for any voting or consent
rights under or with respect to any Financing Document.

(e)Sharing of Payments.  If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan (other than pursuant to the terms of Section 2.8(d)) in
excess of its Pro Rata Share of payments entitled pursuant to the other
provisions of this Section 11.13, such Lender shall purchase from the other
Lenders such participations in extensions of credit made by such other Lenders
(without recourse, representation or warranty) as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter required to be returned or otherwise
recovered from such purchasing Lender, such portion of such purchase shall be
rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of such return or recovery, without interest.  Each Borrower agrees that
any Lender so purchasing a participation from another Lender pursuant to this
clause (e) may, to the fullest extent permitted by law, exercise all its rights
of payment (including pursuant to Section 10.6) with respect to such
participation as fully as if such Lender were the direct creditor of Borrowers
in the amount of such participation.  If under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a setoff to which this clause (e) applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders entitled under this clause (e) to
share in the benefits of any recovery on such secured claim.

Right to Perform, Preserve and Protect

.  If any Credit Party fails to perform any obligation hereunder or under any
other Financing Document, Agent itself may, but shall not be obligated to, cause
such obligation to be performed at Borrowers’ expense.  Agent is further
authorized by Borrowers and the Lenders to make expenditures from time to time
which Agent, in its reasonable business judgment, deems necessary or desirable
to (a) preserve or protect the business conducted by Borrowers, the Collateral,
or any portion thereof, and/or (b) enhance the likelihood of, or maximize the
amount of, repayment of the Loan and other Obligations.  Each Borrower hereby
agrees to reimburse Agent on demand for any and all costs, liabilities and
obligations incurred by Agent pursuant to this Section 11.14.  Each Lender
hereby agrees to indemnify Agent upon demand for any and all costs, liabilities
and obligations incurred by Agent pursuant to this Section 11.14, in accordance
with the provisions of Section 11.6.

Additional Titled Agents

.  Except for rights and powers, if any, expressly reserved under this Agreement
to any bookrunner, arranger or to any titled agent named on the cover page of
this Agreement, other than Agent (collectively, the “Additional Titled Agents”),
and except for obligations, liabilities, duties and responsibilities, if any,
expressly assumed under this Agreement by any Additional Titled Agent, no
Additional Titled Agent, in such capacity, has any rights, powers, liabilities,
duties or responsibilities hereunder or under any of the other Financing
Documents.  Without limiting the foregoing, no Additional Titled Agent shall
have nor be deemed to have a fiduciary relationship with any Lender.  At any
time that any Lender serving as an Additional Titled Agent shall have
transferred to any other Person (other than any Affiliates) all of its interests
in the Loan, such Lender shall be deemed to have concurrently resigned as such
Additional Titled Agent.

Section 11.16Amendments and Waivers.

(a)No provision of this Agreement or any other Financing Document may be
materially amended, waived or otherwise modified unless such amendment, waiver
or other modification is in writing and is signed or otherwise approved by
Borrowers, the Required Lenders and any other Lender to the extent required
under Section 11.16(b); provided, however, that the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto.

(b)In addition to the required signatures under Section 11.16(a), no provision
of this Agreement or any other Financing Document may be amended, waived or
otherwise modified unless such amendment, waiver or other modification is in
writing and is signed or otherwise approved by the following Persons:

 

70

 

90315629_11

--------------------------------------------------------------------------------

 

(i)if any amendment, waiver or other modification would increase a Lender’s
funding obligations in respect of any Loan, by such Lender; and/or

(ii)if the rights or duties of Agent are affected thereby, by Agent;

provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Loan; (B) postpone the date fixed for, or waive,
any payment (other than any mandatory prepayment pursuant to Section 2.1(b)(ii))
of principal of any Loan , or of interest on any Loan (other than default
interest) or any fees provided for hereunder (other than late charges) or
postpone the date of termination of any commitment of any Lender hereunder;
(C) change the definition of the term Required Lenders or the percentage of
Lenders which shall be required for Lenders to take any action hereunder;
(D) release all or substantially all of the Collateral, authorize any Borrower
to sell or otherwise dispose of all or substantially all of the Collateral or
release any Guarantor of all or any portion of the Obligations or its Guarantee
obligations with respect thereto, except, in each case with respect to this
clause (D), as otherwise may be provided in this Agreement or the other
Financing Documents (including in connection with any disposition permitted
hereunder); (E) amend, waive or otherwise modify this Section 11.16(b) or the
definitions of the terms used in this Section 11.16(b) insofar as the
definitions affect the substance of this Section 11.16(b);  (F) consent to the
assignment, delegation or other transfer by any Credit Party of any of its
rights and obligations under any Financing Document or release any Borrower of
its payment obligations under any Financing Document, except, in each case with
respect to this clause (F), pursuant to a merger or consolidation permitted
pursuant to this Agreement; or (G) amend any of the provisions of Section 10.7
or amend any of the definitions Pro Rata Share, Revolving Loan Commitment,
Revolving Loan Commitment Amount, Revolving Loan Commitment Percentage, or that
provide for the Lenders to receive their Pro Rata Shares of any fees, payments,
setoffs or proceeds of Collateral hereunder.  It is hereby understood and agreed
that all Lenders shall be deemed directly affected by an amendment, waiver or
other modification of the type described in the preceding clauses (C), (D), (E),
(F) and (G) of the preceding sentence.

Section 11.17Assignments and Participations.

(a)Assignments.

(i)Any Lender may at any time assign to one or more Eligible Assignees all or
any portion of such Lender’s Loan together with all related obligations of such
Lender hereunder.  Except as Agent may otherwise agree, the amount of any such
assignment (determined as of the date of the applicable Assignment Agreement or,
if a “Trade Date” is specified in such Assignment Agreement, as of such Trade
Date) shall be in a minimum aggregate amount equal to $1,000,000 or, if less,
the assignor’s entire interests in the outstanding Loan; provided, however,
that, in connection with simultaneous assignments to two or more related
Approved Funds, such Approved Funds shall be treated as one assignee for
purposes of determining compliance with the minimum assignment size referred to
above.  Borrowers and Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned to an
Eligible Assignee until Agent shall have received and accepted an effective
Assignment Agreement executed, delivered and fully completed by the applicable
parties thereto, such assignment is recorded by Agent in the register maintained
pursuant to Section 11.17(a)(iii), and a processing fee of $3,500 to be paid by
the assigning Lender; provided, however, that only one processing fee shall be
payable in connection with simultaneous assignments to two or more related
Approved Funds.

(ii)From and after the date on which the conditions described above have been
met, (A) such Eligible Assignee shall be deemed automatically to have become a
party hereto and, to the extent of the interests assigned to such Eligible
Assignee pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder, and (B) the assigning Lender, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination pursuant to
Section 12.1).  Upon the request of the Eligible Assignee (and, as applicable,
the assigning Lender) pursuant to an effective Assignment Agreement, each
Borrower shall execute and deliver to Agent for delivery to the Eligible
Assignee (and, as applicable, the assigning Lender) Notes in the aggregate
principal amount of the Eligible

 

71

 

90315629_11

--------------------------------------------------------------------------------

 

Assignee’s Loan (and, as applicable, Notes in the principal amount of that
portion of the principal amount of the Loan retained by the assigning
Lender).  Upon receipt by the assigning Lender of such Note, the assigning
Lender shall return to Borrower Representative any prior Note held by it.

(iii)Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at the office of its servicer located in Bethesda, Maryland a copy of
each Assignment Agreement delivered to it and a register for the recordation of
the names and addresses of each Lender, and the commitments of, and principal
amount of (and stated interest on) the Loan owing to, such Lender pursuant to
the terms hereof.  The entries in such register shall be conclusive absent
manifest error, and Borrower, Agent and Lenders shall treat each Person whose
name is recorded therein pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  Such
register shall be available for inspection by Borrower and any Lender, at any
reasonable time upon reasonable prior notice to Agent.

(iv)Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(v)Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, Agent has the right, but not the obligation,
to effectuate assignments of Loan via an electronic settlement system acceptable
to Agent as designated in writing from time to time to the Lenders by Agent (the
“Settlement Service”).  At any time when the Agent elects, in its sole
discretion, to implement such Settlement Service, each such assignment shall be
effected by the assigning Lender and proposed assignee pursuant to the
procedures then in effect under the Settlement Service, which procedures shall
be consistent with the other provisions of this Section 11.17(a).  Each
assigning Lender and proposed Eligible Assignee shall comply with the
requirements of the Settlement Service in connection with effecting any
assignment of Loan pursuant to the Settlement Service.  With the prior written
approval of Agent, Agent’s approval of such Eligible Assignee shall be deemed to
have been automatically granted with respect to any transfer effected through
the Settlement Service.  Assignments and assumptions of the Loan shall be
effected by the provisions otherwise set forth herein until Agent notifies
Lenders of the Settlement Service as set forth herein.

(b)Participations.  Any Lender may at any time, without the consent of, or
notice to, any Borrower or Agent, sell to one or more Persons (other than any
Borrower or any Borrower’s Affiliates) participating interests in its Loan,
commitments or other interests hereunder (any such Person, a “Participant”).  In
the event of a sale by a Lender of a participating interest to a Participant,
(i) such Lender’s obligations hereunder shall remain unchanged for all purposes,
(ii) Borrowers and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations hereunder, and
(iii) all amounts payable by each Borrower shall be determined as if such Lender
had not sold such participation and shall be paid directly to such Lender.  Each
Borrower agrees that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided, however, that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 11.5. Each Lender that sells a
participating interest shall, acting solely for this purpose as an agent of
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts of (and stated interest on) each
Participant’s interest in the Obligations. The entries in such a participant
register shall be conclusive, absent manifest error. Each participant register
shall be available for inspection by Borrower and the Agent at any reasonable
time upon reasonable prior notice to the applicable Lender; provided, that no
Lender shall have any obligation to disclose all or any portion of a participant
register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Financing Document) to any Person (including
Borrower) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. Notwithstanding anything to the contrary contained in this
Agreement

 

72

 

90315629_11

--------------------------------------------------------------------------------

 

or any other Financing Documents, the Loans are registered obligations, the
right, title and interest of the Lenders and their assignees in and to such
Loans shall be transferable (whether by assignment or participation) only upon
notation of such transfer in the applicable register maintained pursuant to this
Section 11.17(b) or Section 11.17(a)(iii), and no assignment thereof shall be
effective until recorded therein. This Agreement shall be construed so that the
Loans are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and Section 5f.103-1(c) of
the United States Treasury Regulations. Borrower agrees that each participant
shall be entitled to the benefits of Section 2.8 (subject to the requirements
and limitations therein, including the requirements under Section 2.8(c) (it
being understood that the documentation required under Section 2.8(c) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.17(a);
provided that such Participant (i) agrees to be subject to the provisions of
Sections 2.8(e) and 11.17(c) as if it were an assignee; and (ii) shall not be
entitled to receive any greater payment under Section 2.8, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a change in law that occurs after the participant acquired the
applicable participation.

(c)Replacement of Lenders.  Within thirty (30) days after: (i) receipt by Agent
of notice and demand from any Lender for payment of additional costs as provided
in Section 2.8(d), which demand shall not have been revoked, (ii) Borrower is
required to pay any Taxes (other than Excluded Taxes) or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.8(a), (iii) any Lender is a Defaulted Lender, and the circumstances
causing such status shall not have been cured or waived; or (iv) any failure by
any Lender to consent to a requested amendment, waiver or modification to any
Financing Document in which Required Lenders have already consented to such
amendment, waiver or modification but the consent of each Lender, or each Lender
affected thereby, is required with respect thereto (each relevant Lender in the
foregoing clauses (i) through (iv) being an “Affected Lender”) each of Borrower
Representative and Agent may, at its option, notify such Affected Lender and, in
the case of Borrowers’ election, the Agent, of such Person’s intention to
obtain, at Borrowers’ expense, a replacement Lender (“Replacement Lender”) for
such Lender, which Replacement Lender shall be an Eligible Assignee and, in the
event the Replacement Lender is to replace an Affected Lender described in the
preceding clause (iv), such Replacement Lender consents to the requested
amendment, waiver or modification making the replaced Lender an Affected
Lender.  In the event Borrowers or Agent, as applicable, obtains a Replacement
Lender within ninety (90) days following notice of its intention to do so, the
Affected Lender shall sell, at par, and assign all of its Loan and funding
commitments hereunder to such Replacement Lender in accordance with the
procedures set forth in Section 11.17(a); provided, however, that (A) Borrowers
shall have reimbursed such Lender for its increased costs and additional
payments for which it is entitled to reimbursement under Section 2.8(a) or
Section 2.8(d), as applicable, of this Agreement through the date of such sale
and assignment, and (B) Borrowers shall pay to Agent the $3,500 processing fee
in respect of such assignment.  In the event that a replaced Lender does not
execute an Assignment Agreement pursuant to Section 11.17(a) within five (5)
Business Days after receipt by such replaced Lender of notice of replacement
pursuant to this Section 11.17(c) and presentation to such replaced Lender of an
Assignment Agreement evidencing an assignment pursuant to this Section 11.17(c),
such replaced Lender shall be deemed to have consented to the terms of such
Assignment Agreement, and any such Assignment Agreement executed by Agent, the
Replacement Lender and, to the extent required pursuant to Section 11.17(a),
Borrowers, shall be effective for purposes of this Section 11.17(c) and
Section 11.17(a).  Upon any such assignment and payment, such replaced Lender
shall no longer constitute a “Lender” for purposes hereof, other than with
respect to such rights and obligations that survive termination as set forth in
Section 12.1.

(d)Credit Party Assignments.  No Credit Party may assign, delegate or otherwise
transfer any of its rights or other obligations hereunder or under any other
Financing Document without the prior written consent of Agent and each Lender.

Section 11.18Funding and Settlement Provisions Applicable When Non-Funding
Lenders Exist.

So long as Agent has not waived the conditions to the funding of Revolving Loans
set forth in Section 7.2, any Lender may deliver a notice to Agent stating that
such Lender shall cease making Revolving Loans due to the non-satisfaction of
one or more conditions to funding Loans set forth in Section 7.2, and specifying
any such non-satisfied conditions.  Any Lender delivering any such notice shall
become a non-funding Lender (a “Non-Funding Lender”) for purposes of this
Agreement commencing on the Business Day following receipt by Agent of such
notice, and shall cease to be a Non-Funding Lender on the date on which such
Lender has either revoked the effectiveness of

 

73

 

90315629_11

--------------------------------------------------------------------------------

 

such notice or acknowledged in writing to each of Agent the satisfaction of the
condition(s) specified in such notice, or Required Lenders waive the conditions
to the funding of such Loans giving rise to such notice by Non-Funding
Lender.  Each Non-Funding Lender shall remain a Lender for purposes of this
Agreement to the extent that such Non-Funding Lender has Revolving Loan
Outstandings in excess of $0; provided, however, that during any period of time
that any Non-Funding Lender exists, and notwithstanding any provision to the
contrary set forth herein, the following provisions shall apply:

(a)For purposes of determining the Pro Rata Share of each Revolving Lender under
clause (c) of the definition of such term, each Non-Funding Lender shall be
deemed to have a Revolving Loan Commitment Amount as in effect immediately
before such Lender became a Non-Funding Lender.

(b)Except as provided in clause (a) above, the Revolving Loan Commitment Amount
of each Non-Funding Lender shall be deemed to be $0.

(c)The Revolving Loan Commitment at any date of determination during such period
shall be deemed to be equal to the sum of (i) the aggregate Revolving Loan
Commitment Amounts of all Lenders, other than the Non-Funding Lenders as of such
date plus (ii) the aggregate Revolving Loan Outstandings of all Non-Funding
Lenders as of such date.

(d)[Reserved.]

(e)Agent shall have no right to make or disburse Revolving Loans for the account
of any Non-Funding Lender pursuant to Section 2.1(b)(i) to pay interest, fees,
expenses and other charges of any Credit Party.

(f)[Reserved.]

(g)To the extent that Agent applies proceeds of Collateral or other payments
received by Agent to repayment of Revolving Loans pursuant to Section 10.7, such
payments and proceeds shall be applied first in respect of Revolving Loans made
at the time any Non-Funding Lenders exist, and second in respect of all other
outstanding Revolving Loans.

Buy-Out Upon Refinancing

.  MCF shall have the right to purchase from the other Lenders all of their
respective interests in the Loan at par in connection with any refinancing of
the Loan upon one or more new economic terms, but which refinancing is
structured as an amendment and restatement of the Loan rather than a payoff of
the Loan.

Definitions

.  As used in this Article 11, the following terms have the following meanings:

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.

“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, (x) “Eligible
Assignee” shall not include any (i) Borrower or any of a Borrower’s Affiliates
and (ii) so long as no

 

74

 

90315629_11

--------------------------------------------------------------------------------

 

Event of Default has occurred and is continuing (A) any operating company that
is a direct competitor of Borrower or (B) any vulture or distressed debt fund,
in the cases of (A) and (B), as reasonably determined by Agent, and (y) no
proposed assignee intending to assume all or any portion of the Revolving Loan
Commitment shall be an Eligible Assignee unless such proposed assignee either
already holds a portion of such Revolving Loan Commitment, or has been approved
as an Eligible Assignee by Agent. Notwithstanding the foregoing, in connection
with assignments by a Lender due to a forced divestiture at the request of any
regulatory agency, the restrictions set forth herein shall not apply and
Eligible Assignee shall mean any Person or party becoming an assignee incident
to such forced divestiture.

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the federal Reserve System arranged by Federal funds brokers on such
day, as published by the federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next preceding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to Agent on such day on such transactions
as determined by Agent.

ARTICLE 12 - MISCELLANEOUS

Survival

.  All agreements, representations and warranties made herein and in every other
Financing Document shall survive the execution and delivery of this Agreement
and the other Financing Documents and the other Operative Documents.  The
provisions of Section 2.10 and Articles 11 and 12 shall survive the payment of
the Obligations (both with respect to any Lender and all Lenders collectively)
and any termination of this Agreement and any judgment with respect to any
Obligations, including any final foreclosure judgment with respect to any
Security Document, and no unpaid or unperformed, current or future, Obligations
will merge into any such judgment.

No Waivers

.  No failure or delay by Agent or any Lender in exercising any right, power or
privilege under any Financing Document shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  The
rights and remedies herein and therein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.  Any reference in any
Financing Document to the “continuing” nature of any Event of Default shall not
be construed as establishing or otherwise indicating that any Borrower or any
other Credit Party has the independent right to cure any such Event of Default,
but is rather presented merely for convenience should such Event of Default be
waived in accordance with the terms of the applicable Financing Documents.

Section 12.3Notices.

(a)All notices, requests and other communications to any party hereunder shall
be in writing (including prepaid overnight courier, facsimile transmission or
similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
assignment agreement or in a notice delivered to Borrower Representative and
Agent by the assignee Lender forthwith upon such assignment) or at such other
address, facsimile number or e-mail address as such party may hereafter specify
for the purpose by notice to Agent and Borrower Representative; provided,
however, that notices, requests or other communications shall be permitted by
electronic means only in accordance with the provisions of Section 12.3(b) and
(c).  Each such notice, request or other communication shall be effective (i) if
given by facsimile, when such notice is transmitted to the facsimile number
specified by this Section and the sender receives a confirmation of transmission
from the sending facsimile machine, or (ii) if given by mail, prepaid overnight
courier or any other means, when received or when receipt is refused at the
applicable address specified by this Section 12.3(a).

(b)Notices and other communications to the parties hereto may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved from time to time by Agent, provided,
however, that the foregoing shall not apply to notices sent directly to any
Lender if such Lender has notified the Agent that it is incapable of receiving
notices by electronic communication.  The Agent or Borrower Representative may,
in their discretion, agree to accept notices and other communications to them

 

75

 

90315629_11

--------------------------------------------------------------------------------

 

hereunder by electronic communications pursuant to procedures approved by it,
provided, however, that approval of such procedures may be limited to particular
notices or communications.

(c)Unless the Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.

Severability

.  In case any provision of or obligation under this Agreement or any other
Financing Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

Headings

.  Headings and captions used in the Financing Documents (including the
Exhibits, Schedules and Annexes hereto and thereto) are included for convenience
of reference only and shall not be given any substantive effect.

Section 12.6Confidentiality.

(a)Each Credit Party agrees (i) not to transmit or disclose provisions of any
Financing Document to any Person (other than to Borrowers’ advisors and officers
on a need-to-know basis or as otherwise may be required by Law) without Agent’s
prior written consent, (ii) to inform all Persons of the confidential nature of
the Financing Documents and to direct them not to disclose the same to any other
Person and to require each of them to be bound by these provisions.

(b)Agent and each Lender shall hold all non-public information regarding the
Credit Parties and their respective businesses  and obtained by Agent or any
Lender pursuant to the requirements hereof in accordance with such Person’s
customary procedures for handling information of such nature, except that
disclosure of such information may be made (i) to their respective agents,
employees, Subsidiaries, Affiliates, attorneys, auditors, professional
consultants, rating agencies, insurance industry associations and portfolio
management services, (ii) to prospective transferees or purchasers of any
interest in the Loans, the Agent or a Lender, provided, however, that any such
Persons are bound by obligations of confidentiality, (iii) as required by Law,
subpoena, judicial order or similar order and in connection with any litigation,
(iv) as may be required in connection with the examination, audit or similar
investigation of such Person, and (v) to a Person that is a trustee, investment
advisor or investment manager, collateral manager, servicer, noteholder or
secured party in a Securitization (as hereinafter defined) in connection with
the administration, servicing and reporting on the assets serving as collateral
for such Securitization. For the purposes of this Section, “Securitization”
shall mean (A) the pledge of the Loans as collateral security for loans to a
Lender, or (B) a public or private offering by a Lender or any of its Affiliates
or their respective successors and assigns, of securities which represent an
interest in, or which are collateralized, in whole or in part, by the
Loans.  Confidential information shall include only such information identified
as such at the time provided to Agent and shall not include information that
either:  (y) is in the public domain, or becomes part of the public domain after
disclosure to such Person through no fault of such Person, or (z) is disclosed
to such Person by a Person other than a Credit Party, provided, however, Agent
does not have actual knowledge that such Person is prohibited from disclosing
such information.  The obligations of Agent and Lenders under this Section 12.6
shall supersede and replace the obligations of Agent and Lenders under any
confidentiality agreement in respect of this financing executed and delivered by
Agent or any Lender prior to the date hereof.

Waiver of Consequential and Other Damages

.  To the fullest extent permitted by applicable law, no Borrower shall assert,
and each Borrower hereby waives, any claim against any Indemnitee (as defined
below), on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of this Agreement, any other Financing Document
or any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan

 

76

 

90315629_11

--------------------------------------------------------------------------------

 

or the use of the proceeds thereof.  No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Financing Documents or the transactions contemplated hereby or thereby.

Section 12.8GOVERNING LAW; SUBMISSION TO JURISDICTION.

(a)THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL DISPUTES
AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

(b)EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED WITHIN THE STATE OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT
TO AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH
COURTS.  EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH BORROWER
HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE UPON SUCH BORROWER BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH BORROWER AT THE ADDRESS SET
FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS
AFTER THE SAME HAS BEEN POSTED.

(c)Each Borrower, Agent and each Lender agree that each Loan (including those
made on the Closing Date) shall be deemed to be made in, and the transactions
contemplated hereunder and in any other Financing Document shall be deemed to
have been performed in, the State of Maryland.

WAIVER OF JURY TRIAL

.  (a) EACH BORROWER, AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THE FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.  EACH BORROWER, AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING
DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED
FUTURE DEALINGS.  EACH BORROWER, AGENT AND EACH LENDER WARRANTS AND REPRESENTS
THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL
COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

Section 12.10Publication; Advertisement.

(a)Publication.  No Credit Party will directly or indirectly publish, disclose
or otherwise use in any public disclosure, advertising material, promotional
material, press release or interview, any reference to the name, logo or any
trademark of MCF or any of its Affiliates or any reference to this Agreement or
the financing evidenced hereby, in any case except (i) as required by Law
(including SEC disclosure rules), subpoena or judicial or similar order, in
which case the applicable Credit Party shall give Agent prior written notice of
such publication or other disclosure, or (ii) with MCF’s prior written consent.

(b)Advertisement.  Each Lender and each Credit Party hereby authorizes MCF to
publish the name of such Lender and Credit Party, the existence of the financing
arrangements referenced under this Agreement, the primary purpose and/or
structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which MCF elects to submit for publication.  In
addition, each Lender and

 

77

 

90315629_11

--------------------------------------------------------------------------------

 

each Credit Party agrees that MCF may provide lending industry trade
organizations with information necessary and customary for inclusion in league
table measurements after the Closing Date.  With respect to any of the
foregoing, MCF shall provide Borrowers with an opportunity to review and confer
with MCF regarding the contents of any such tombstone, advertisement or
information, as applicable, prior to its submission for publication and,
following such review period, MCF may, from time to time, publish such
information in any media form desired by MCF, until such time that Borrowers
shall have requested MCF cease any such further publication.

Counterparts; Integration

.  This Agreement and the other Financing Documents may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.  Signatures by
facsimile or by electronic mail delivery of an electronic version of any
executed signature page shall bind the parties hereto.  This Agreement and the
other Financing Documents constitute the entire agreement and understanding
among the parties hereto and supersede any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.

No Strict Construction

.  The parties hereto have participated jointly in the negotiation and drafting
of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

Lender Approvals

.  Unless expressly provided herein to the contrary, any approval, consent,
waiver or satisfaction of Agent or Lenders with respect to any matter that is
the subject of this Agreement, the other Financing Documents may be granted or
withheld by Agent and Lenders in their sole and absolute discretion and credit
judgment.

Section 12.14Expenses; Indemnity

(a)Borrowers hereby agree to promptly pay (i) all reasonable costs and expenses
of Agent (including, without limitation, the reasonable fees, costs and expenses
of counsel to, and independent appraisers and consultants retained by Agent) in
connection with the examination, review, due diligence investigation,
documentation, negotiation, closing and syndication of the transactions
contemplated by the Financing Documents, in connection with the performance by
Agent of its rights and remedies under the Financing Documents and in connection
with the continued administration of the Financing Documents including (A) any
amendments, modifications, consents and waivers to and/or under any and all
Financing Documents, and (B) any periodic public record searches conducted by or
at the reasonable request of Agent (including, without limitation, title
investigations, UCC searches, fixture filing searches, judgment, pending
litigation and tax lien searches and searches of applicable corporate, limited
liability, partnership and related records concerning the continued existence,
organization and good standing of certain Persons); (ii) without limitation of
the preceding clause (i), all costs and expenses of Agent in connection with the
creation, perfection and maintenance of Liens pursuant to the Financing
Documents; (iii) without limitation of the preceding clause (i), all costs and
expenses of Agent in connection with (A) protecting, storing, insuring,
handling, maintaining or selling any Collateral, (B) any litigation, dispute,
suit or proceeding relating to any Financing Document, and (C) any workout,
collection, bankruptcy, insolvency and other enforcement proceedings under any
and all of the Financing Documents; (iv) without limitation of the preceding
clause (i), all costs and expenses of Agent in connection with Agent’s
reservation of funds in anticipation of the funding of the initial Loans to be
made hereunder; and (v) all costs and expenses incurred by Lenders in connection
with any litigation, dispute, suit or proceeding relating to any Financing
Document and in connection with any workout, collection, bankruptcy, insolvency
and other enforcement proceedings under any and all Financing Documents, whether
or not Agent or Lenders are a party thereto, provided, however, that to the
extent that the costs and expenses referred to in this clause (v) consist of
fees, costs and expenses of counsel, Borrower shall be obligated to pay such
fees, costs and expenses for counsel to Agent and for only one counsel acting
for all Lenders (other than Agent).  

(b)Each Borrower hereby agrees to indemnify, pay and hold harmless Agent and
Lenders and the Related Parties of Agent and Lenders (collectively called the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for such Indemnitee) in connection with any
investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnitee shall be designated a party thereto
and including any such proceeding initiated by or on behalf of a

 

78

 

90315629_11

--------------------------------------------------------------------------------

 

Credit Party, and the reasonable expenses of investigation by engineers,
environmental consultants and similar technical personnel and any commission,
fee or compensation claimed by any broker (other than any broker retained by
Agent or Lenders) asserting any right to payment for the transactions
contemplated hereby, which may be imposed on, incurred by or asserted against
such Indemnitee as a result of or in connection with the transactions
contemplated hereby or by the other Operative Documents (including (i)(A) as a
direct or indirect result of the presence on or under, or escape, seepage,
leakage, spillage, discharge, emission or release from, any property now or
previously owned, leased or operated by Borrower, any Subsidiary or any other
Person of any Hazardous Materials, (B) arising out of or relating to the offsite
disposal of any materials generated or present on any such property, or
(C) arising out of or resulting from the environmental condition of any such
property or the applicability of any governmental requirements relating to
Hazardous Materials, whether or not occasioned wholly or in part by any
condition, accident or event caused by any act or omission of Borrower or any
Subsidiary, and (ii) proposed and actual extensions of credit under this
Agreement) and the use or intended use of the proceeds of the Loans, except that
Borrower shall have no obligation hereunder to an Indemnitee with respect to any
liability resulting from the gross negligence or willful misconduct of such
Indemnitee or such Indemnitee’s Related Party, as determined by a final
non-appealable judgment of a court of competent jurisdiction.  To the extent
that the undertaking set forth in the immediately preceding sentence may be
unenforceable, Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them. For the avoidance of doubt, this Section 12.14(b) shall not apply
to Taxes, which are addressed in Section 2.8.

(c)Notwithstanding any contrary provision in this Agreement, the obligations of
Borrowers under this Section 12.14 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

[Reserved]

.  

Reinstatement

.  This Agreement shall remain in full force and effect and continue to be
effective should any petition or other proceeding be filed by or against any
Credit Party for liquidation or reorganization, should any Credit Party become
insolvent or make an assignment for the benefit of any creditor or creditors or
should an interim receiver, receiver, receiver and manager or trustee be
appointed for all or any significant part of any Credit Party’s assets, and
shall continue to be effective or to be reinstated, as the case may be, if at
any time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a fraudulent
preference reviewable transaction or otherwise, all as though such payment or
performance had not been made.  In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

Successors and Assigns

.  This Agreement shall be binding upon and inure to the benefit of Borrowers
and Agent and each Lender and their respective successors and permitted assigns.

USA PATRIOT Act Notification

.  Agent (for itself and not on behalf of any Lender) and each Lender hereby
notifies Borrowers that pursuant to the requirements of the USA PATRIOT Act, it
is required to obtain, verify and record certain information and documentation
that identifies Borrowers, which information includes the name and address of
Borrower and such other information that will allow Agent or such Lender, as
applicable, to identify Borrowers in accordance with the USA PATRIOT Act.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

 

79

 

90315629_11

--------------------------------------------------------------------------------

(Signature Page to Credit and Security Agreement)

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an agreement executed under seal, each of the parties have
caused this Agreement to be executed under seal the day and year first above
mentioned.

BORROWER REPRESENTATIVE AND AS A BORROWER:

SAREPTA THERAPEUTICS, INC.

By:/s/ Sandesh Mahatme
Name: Sandesh Mahatme
Title: Executive Vice President, Chief Financial Officer and Chief   Business
Officer

Address:

Sarepta Therapeutics, Inc.

215 First Street

Cambridge, MA 02142

Attention: Sandy Mahatme, Chief Financial Officer

Facsimile: (617) 812-5811

E-Mail: smahatme@sarepta.com

 

 

 

 

--------------------------------------------------------------------------------

(Signature Page to Credit and Security Agreement)

 

AGENT:

 

MIDCAP FINANCIAL TRUST

 

By: Apollo Capital Management, L.P.,

its investment manager

 

By: Apollo Capital Management GP, LLC,

its general partner

 

 

By: /s/ Maurice Amsellem

Name: Maurice Amsellem

Title:   Authorized Signatory

 

 

Address:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  Account Manager for Sarepta transaction
Facsimile:  301-941-1450

E-mail:  notices@midcapfinancial.com

 

with a copy to:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  General Counsel
Facsimile:  301-941-1450

E-mail:  legalnotices@midcapfinancial.com

 

 






 

--------------------------------------------------------------------------------

(Signature Page to Credit and Security Agreement)

 

Payment Account Designation:

Wells Fargo Bank, N.A. (McLean, VA)
ABA #:  121-000-248
Account Name:  MidCap Funding IV Trust – Collections
Account #:  2000036282803

Attention:  Sarepta Therapeutics

 

 

 

--------------------------------------------------------------------------------

(Signature Page to Credit and Security Agreement)

LENDERS:

MIDCAP FINANCIAL TRUST

 

By: Apollo Capital Management, L.P.,

its investment manager

 

By: Apollo Capital Management GP, LLC,

its general partner

 

 

By: /s/ Maurice Amsellem

Name: Maurice Amsellem

Title:   Authorized Signatory

 

 

Address:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  Account Manager for Sarepta transaction
Facsimile:  301-941-1450

E-mail:  notices@midcapfinancial.com

 

with a copy to:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  General Counsel
Facsimile:  301-941-1450

E-mail:  legalnotices@midcapfinancial.com

 

 

 

 

--------------------------------------------------------------------------------

(Signature Page to Credit and Security Agreement)

 

SILICON VALLEY BANK

 

 

By: /s/ Ryan Roller (SEAL)
Name: Ryan Roller
Title: Vice President

 

 

 

Silicon Valley Bank

275 Grove Street, Suite 2-200

Newton, MA 02466

Attention: Ryan Roller

Facsimile: 617-969-5965

Email: rroller@svb.com




 

--------------------------------------------------------------------------------

 

ANNEXES, EXHIBITS AND SCHEDULES

ANNEXES

Annex A

Commitment Annex

 

EXHIBITS

Exhibit A

[Reserved]

Exhibit B

Form of Compliance Certificate

Exhibit C

Borrowing Base Certificate

Exhibit D

Form of Notice of Borrowing

 

SCHEDULES

Schedule 1.1(a)

Material Agreements

Schedule 3.2

Litigation

Schedule 3.7

Intellectual Property

Schedule 3.8

Products and Regulatory Required Permits

Schedule 3.14

Capitalization

Schedule 3.19

Environmental Compliance

Schedule 4.6(c)

Collateral Accounts

Schedule 4.13

Post-Closing Obligations

Schedule 5.4

Permitted Debt

Schedule 5.5

Permitted Liens

Schedule 5.7

Permitted Investments

Schedule 9.1

Collateral

Schedule 9.2(a)

Chief Executive Office and principal Place of Business; Location of Collateral

Schedule 9.2(b)

License Authorizations

Schedule 9.2(c)

Certain Collateral

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Annex A to Credit Agreement (Commitment Annex)

 

Lender

Revolving Loan Commitment Amount

Revolving Loan Commitment Percentage

MidCap Financial Trust

$22,000,000

55%

Silicon Valley Bank

$18,000,000

45%

TOTALS

$40,000,000

100%

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A to Credit Agreement (Reserved)

 

 

--------------------------------------------------------------------------------

 

Exhibit B to Credit Agreement (form of Compliance Certificate)

 

 

--------------------------------------------------------------------------------

 

 

 

Exhibit C to Credit Agreement (Borrowing Base Certificate)

 

 

--------------------------------------------------------------------------------

 

Exhibit D to Credit Agreement (FORM OF Notice of Borrowing)

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 4.13 – Post Closing Requirements

Borrowers shall satisfy and complete each of the following obligations, or
provide Agent each of the items listed below, as applicable, on or before the
date indicated below, all to the satisfaction of Agent as more specifically
described below:

1.

on or before August 18, 2017, to the extent not delivered on the Closing Date,
Borrower shall deliver all original counterparts of Borrower’s signature pages
to the Financing Documents;

 

2.

on or before September 18, 2017, Borrower shall deliver to Agent an updated
certified Schedule 4.6(c) of the Credit Agreement setting forth all Collateral
Accounts of Borrower and its Subsidiaries (including such Collateral Accounts
established pursuant to Schedule 4.13);

 

3.

on or before September 18, 2017, Borrower shall establish the Lockboxes pursuant
to Sections 2.11(a) and (b) and shall otherwise be in compliance with Sections
2.11(a) and (b);

 

4.

on or before September 18, 2017, Borrower shall deliver or cause to be delivered
a duly executed Control Agreement for each of the following Collateral Accounts
are required pursuant to Section 4.6 of the Credit Agreement:

 

(a)Bank of America Merrill Lynch, Operating Account, 004640433350

 

5.

on or before September 18, 2017, Borrower shall deliver of cause to be delivered
such insurance endorsements in order for Borrower and each Secured Guarantor to
be in compliance with Section 4.5 of the Credit Agreement; and

 

6.

on or before October 18, 2017, Borrower shall use commercially reasonable
efforts to obtain and deliver, or cause to be delivered, to Agent an Access
Agreement with respect to each location required pursuant to Section 5.2 or
9.2(e)(iv) of the Credit Agreement.

 

Borrower’s failure to complete and satisfy any of the above obligations on or
before the date indicated above, or Borrower’s failure to deliver any of the
above listed items on or before the date indicated above, shall constitute an
immediate an automatic Event of Default.

 

 

--------------------------------------------------------------------------------

 

Schedule 9.1 – Collateral

The Collateral consists of all assets of Borrower, including all of Borrower’s
right, title and interest in and to the following personal property:

(a)all goods, Accounts (including health-care insurance receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles, commercial tort claims,
documents, instruments (including any promissory notes), chattel paper (whether
tangible or electronic), cash, deposit accounts, investment accounts, commodity
accounts and other Collateral Accounts, all certificates of deposit, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

(b)all Borrower’s Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Pursuant to the terms of a certain negative pledge arrangement with Agent and
Lenders, Borrower has agreed not to encumber any of its Intellectual Property
without Agent’s and Lenders’ prior written consent.

Notwithstanding the foregoing, except as provided below, the Collateral shall
not include (1) any Intellectual Property of any Credit Party, whether now owned
or hereafter acquired, except to the extent that it is necessary under
applicable law to have a Lien and security interest in any such Intellectual
Property in order to have a perfected Lien and security interest in and to IP
Proceeds (defined below), and for the avoidance of any doubt, the Collateral
shall include, and Agent shall have a Lien and security interest in, (i) all IP
Proceeds, and (ii) all payments with respect to IP Proceeds that are received
after the commencement of a bankruptcy or insolvency proceeding or (2) Excluded
Property.

The term “IP Proceeds” means, collectively, all cash, Accounts, license and
royalty fees, claims, products, awards, judgments, insurance claims, and other
revenues, proceeds or income, arising out of, derived from or relating to any
Intellectual Property of any Credit Party, and any claims for damage by way of
any past, present or future infringement of any Intellectual Property of any
Credit Party (including, without limitation, all cash, royalty fees, other
proceeds, Accounts and General Intangibles that consist of rights of payment to
or on behalf of a Credit Party and the proceeds from the sale, licensing or
other disposition of all or any part of, or rights in, any Intellectual Property
by or on behalf of a Credit Party).

 

The term “Excluded Property” means, collectively, (a) any license, lease or
contract to the extent and only to the extent that the granting of a security
interest in such license, lease or contract would be prohibited by law or
constitute a default under or a breach of such license, lease or contract, as
applicable, but only to the extent that such prohibition or default is
enforceable under applicable law (including without limitation Sections 9-406,
9-407 and 9-408 of the UCC), provided that upon the termination or expiration of
any such prohibition, such license, lease or contract, as applicable, shall
automatically be subject to the security interest granted in favor of Agent
hereunder and become part of the “Collateral”, (b) more than 65% of equity
interests of any CFC Holdco or CFC which are entitled to vote (within the
meaning of Treasury Reg. Section 1.956-2(c)(2)) so long as the conditions of
Section 6.8 of this Agreement are satisfied and (c) Margin Stock (within the
meaning of Regulation U); provided, however, that “Collateral” shall include all
proceeds, substitutions or replacements of any and all of the foregoing (unless
such proceeds, substitutions or replacements would constitute Excluded
Property).

 

 

--------------------------------------------------------------------------------

Table of Contents

 

Page

 

ARTICLE 1 - DEFINITIONS

1

 

 

Section 1.1

Certain Defined Terms1

 

 

Section 1.2

Accounting Terms and Determinations33

 

 

Section 1.3

Other Definitional and Interpretive Provisions33

 

 

Section 1.4

Time is of the Essence34

 

ARTICLE 2 - LOANS

34

 

 

Section 2.1

Revolving Loans.34

 

 

Section 2.2

Interest, Interest Calculations and Certain Fees.36

 

 

Section 2.3

Notes38

 

 

Section 2.4

[Reserved]39

 

 

Section 2.5

[Reserved]39

 

 

Section 2.6

General Provisions Regarding Payment; Loan Account.39

 

 

Section 2.7

Maximum Interest39

 

 

Section 2.8

Taxes; Capital Adequacy.40

 

 

Section 2.9

Appointment of Borrower Representative43

 

 

Section 2.10

Joint and Several Liability; Rights of Contribution; Subordination and
Subrogation.43

 

 

Section 2.11

Collections and Lockbox Account.46

 

 

Section 2.12

Termination; Restriction on Termination.48

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

49

 

 

Section 3.1

Due Organization, Authorization: Power and Authority49

 

 

Section 3.2

Litigation49

 

 

Section 3.3

No Material Deterioration in Financial Condition; Financial Statements50

 

 

Section 3.4

Solvency50

 

 

Section 3.5

Subsidiaries; Investments; Margin Stock50

 

 

Section 3.6

Tax Returns and Payments; Pension Contributions50

 

 

Section 3.7

Intellectual Property and License Agreements51

 

 

Section 3.8

Regulatory Status51

 

 

Section 3.9

Accuracy of Schedules and Perfection Certificate51

 

 

Section 3.10

Labor Matters51

 

 

Section 3.11

Regulated Entities52

 

 

Section 3.12

Margin Regulations52

 

 

Section 3.13

Compliance With Laws; Anti-Terrorism Laws.52

 

 

Section 3.14

Capitalization52

 

 

Section 3.15

Ownership of Property53

 

 

i

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

Section 3.16

Consummation of Operative Documents; Brokers53

 

 

Section 3.17

[Reserved]53

 

 

Section 3.18

[Reserved]53

 

 

Section 3.19

Compliance with Environmental Requirements; No Hazardous Materials53

 

 

Section 3.20

[Reserved]53

 

 

Section 3.21

[Reserved]54

 

 

Section 3.22

Full Disclosure54

 

 

Section 3.23

Interest Rate54

 

 

Section 3.24

[Reserved]54

 

ARTICLE 4 - AFFIRMATIVE COVENANTS

54

 

 

Section 4.1

Organization and Existence, Government Compliance54

 

 

Section 4.2

Financial Statements, Reports, Certificates.55

 

 

Section 4.3

Maintenance of Property56

 

 

Section 4.4

Taxes; Pensions56

 

 

Section 4.5

Insurance57

 

 

Section 4.6

Collateral Accounts57

 

 

Section 4.7

Notices of Material Agreements, Litigation and Defaults; Cooperation in
Litigation58

 

 

Section 4.8

Creation/Acquisition of Subsidiaries59

 

 

Section 4.9

Use of Proceeds60

 

 

Section 4.10

Hazardous Materials; Remediation60

 

 

Section 4.11

Power of Attorney61

 

 

Section 4.12

Further Assurances62

 

 

Section 4.13

Post-Closing Obligations.62

 

 

Section 4.14

Schedule Updates.62

 

 

Section 4.15

Intellectual Property and Licensing62

 

 

Section 4.16

Regulatory Reporting and Covenants.64

 

 

Section 4.17

Borrowing Base Collateral Administration.65

 

ARTICLE 5 - NEGATIVE COVENANTS

66

 

 

Section 5.1

Dispositions66

 

 

Section 5.2

Changes in Business, Management, Ownership or Business Locations66

 

 

Section 5.3

Mergers or Acquisitions66

 

 

Section 5.4

Indebtedness67

 

 

Section 5.5

Encumbrance67

 

 

Section 5.6

Maintenance of Collateral Accounts67

 

 

ii

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

Section 5.7

Distributions; Investments; Margin Stock67

 

 

Section 5.8

Transactions with Affiliates68

 

 

Section 5.9

Subordinated Debt68

 

 

Section 5.10

Compliance68

 

 

Section 5.11

Amendments to Organization Documents and Material Agreements68

 

 

Section 5.12

Compliance with Anti-Terrorism Laws69

 

 

Section 5.13

Lease Payments69

 

 

Section 5.14

Limitation on Sale and Leaseback Transactions69

 

ARTICLE 6 - CFC HOLDCO AND CFC NEGATIVE COVENANTS

69

 

 

Section 6.1

Dispositions70

 

 

Section 6.2

Indebtedness70

 

 

Section 6.3

Encumbrance70

 

 

Section 6.4

Mergers70

 

ARTICLE 7 - CONDITIONS

70

 

 

Section 7.1

Conditions to Effectiveness of this Agreement on the Closing Date70

 

 

Section 7.2

Conditions to Each Loan71

 

 

Section 7.3

Searches71

 

ARTICLE 8 - REGULATORY MATTERS

72

 

 

Section 8.1

Representations and Warranties72

 

 

Section 8.2

and Covenants72

 

 

Section 8.3

Healthcare Operations.76

 

ARTICLE 9 - SECURITY AGREEMENT

76

 

 

Section 9.1

Generally76

 

 

Section 9.2

Representations and Warranties and Covenants Relating to Collateral.76

 

ARTICLE 10 - EVENTS OF DEFAULT

80

 

 

Section 10.1

Events of Default80

 

 

Section 10.2

Acceleration and Suspension or Termination of Revolving Loan Commitment84

 

 

Section 10.3

UCC Remedies.84

 

 

Section 10.4

[Reserved]86

 

 

Section 10.5

Default Rate of Interest86

 

 

Section 10.6

Setoff Rights86

 

 

Section 10.7

Application of Proceeds.87

 

 

Section 10.8

Waivers.87

 

 

Section 10.9

Injunctive Relief89

 

 

iii

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

Section 10.10

Marshalling; Payments Set Aside90

 

ARTICLE 11 - AGENT

90

 

 

Section 11.1

Appointment and Authorization90

 

 

Section 11.2

Agent and Affiliates90

 

 

Section 11.3

Action by Agent90

 

 

Section 11.4

Consultation with Experts90

 

 

Section 11.5

Liability of Agent91

 

 

Section 11.6

Indemnification91

 

 

Section 11.7

Right to Request and Act on Instructions91

 

 

Section 11.8

Credit Decision92

 

 

Section 11.9

Collateral Matters92

 

 

Section 11.10

Agency for Perfection92

 

 

Section 11.11

Notice of Default92

 

 

Section 11.12

Assignment by Agent; Resignation of Agent; Successor Agent.93

 

 

Section 11.13

Payment and Sharing of Payment.94

 

 

Section 11.14

Right to Perform, Preserve and Protect96

 

 

Section 11.15

Additional Titled Agents97

 

 

Section 11.16

Amendments and Waivers.97

 

 

Section 11.17

Assignments and Participations.98

 

 

Section 11.18

Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist.101

 

 

Section 11.19

Buy-Out Upon Refinancing102

 

 

Section 11.20

Definitions102

 

ARTICLE 12 - MISCELLANEOUS

103

 

 

Section 12.1

Survival103

 

 

Section 12.2

No Waivers104

 

 

Section 12.3

Notices.104

 

 

Section 12.4

Severability105

 

 

Section 12.5

Headings105

 

 

Section 12.6

Confidentiality.105

 

 

Section 12.7

Waiver of Consequential and Other Damages106

 

 

Section 12.8

GOVERNING LAW; SUBMISSION TO JURISDICTION.106

 

 

Section 12.9

WAIVER OF JURY TRIAL106

 

 

Section 12.10

Publication; Advertisement.107

 

 

Section 12.11

Counterparts; Integration107

 

 

iv

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

Section 12.12

No Strict Construction107

 

 

Section 12.13

Lender Approvals108

 

 

Section 12.14

Expenses; Indemnity108

 

 

Section 12.15

[Reserved]109

 

 

Section 12.16

Reinstatement109

 

 

Section 12.17

Successors and Assigns110

 

 

Section 12.18

USA PATRIOT Act Notification110

 

 

 

 

v

 

 